 


CONFIDENTIAL TREATMENT REQUESTED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH "[***]".   AN UNREDACTED VERSION
OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.  




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 






INVESTMENT AGREEMENT


among


BARNES & NOBLE, INC.,






MORRISON INVESTMENT HOLDINGS, INC.






and






MICROSOFT CORPORATION (solely for purposes of Section 3.06)


Dated as of April 27, 2012












 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 


 
 

--------------------------------------------------------------------------------

 
 


Table of Contents
 

  Page    
ARTICLE I   Pre-Closing; Purchase and Sale; Closing
1

         
SECTION 1.01
Formation of NewCo
   1
 
SECTION 1.02
Purchase and Sale of the Preferred Membership Interests
1
 
SECTION 1.03
Closing
1

   
ARTICLE II   Representations and Warranties
2

         
SECTION 2.01
Representations and Warranties of Parent
2
 
SECTION 2.02
Representations and Warranties of the Investor
8

   
ARTICLE III   Covenants
9

         
SECTION 3.01
Further Assurances
9
 
SECTION 3.02
Expenses
11
 
SECTION 3.03
Confidentiality
11
 
SECTION 3.04
Change to Transaction Structure
11
 
SECTION 3.05
Taxes
11
 
SECTION 3.06
Guarantee
12
       

ARTICLE IV   Conditions
12

         
SECTION 4.01
Conditions to the Obligations of Each Party’s Obligations
12
 
SECTION 4.02
Conditions to the Obligations of Parent and NewCo
12
 
SECTION 4.03
Conditions to the Obligations of the Investor
13

   
ARTICLE V   Termination
13

         
SECTION 5.01
Termination
13

   
ARTICLE VI   Miscellaneous
14

         
SECTION 6.01
Survival
14
 
SECTION 6.02
Amendments, Waivers, etc
14
 
SECTION 6.03
Counterparts and Facsimile
14
 
SECTION 6.04
Specific Enforcement; Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial
15
 
SECTION 6.05
Notices
16
 
SECTION 6.06
Entire Agreement, etc
17
 
SECTION 6.07
Definitions
17
 
SECTION 6.08
Interpretation
22
 
SECTION 6.09
Severability
22
 
SECTION 6.10
No Third-Party Beneficiaries
22

 
SECTION 6.11
Assignment
22
 
SECTION 6.12
Public Announcements
22

 


Schedules
     
Form of Amended and Restated Limited Liability Company Agreement of NewCo LLC
Annex A
Form of Registration Rights Agreement
Annex B
Separation Principles
Annex C
Form of Joinder Agreement
Exhibit A

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
Index of Defined Terms


Term
 
Location of Definition

   

Act
1.01(a)
Affiliate
6.07(a)
Agreement
Preamble
Business Day
6.07(b)
Claim
6.07(c)
Closing
1.03(a)
Closing Date
1.03(a)
College Business
6.07(d)
Commercial Agreement
4.01(b)
Common Membership Interests
2.01(b)(ii)
Contract
2.01(a)(iii)(A)
control, controlling, controlled
6.07(a)
Credit Agreement
4.02(d)
Digital Business
6.07(e)
Disclosure Letter
6.07(f)
Exchange Act
2.01(a)(iv)(A)
Extended Outside Date
5.01(b)(i)
GAAP
2.01(a)(iv)(A)
Governmental Entity
2.01(a)(iii)(B)
Investor
Preamble
Joinder Agreement
1.01(b)
Judgment
2.01(a)(iii)(A)
Law
2.01(a)(iii)(A)
Liens
2.01(a)(iii)(A)
LLC Agreement
1.03(b)
Microsoft
Preamble
NewCo
Recitals
NewCo Formation Transactions
6.07(g)
NewCo Membership Interests
2.01(b)(ii)
NewCo Subsidiaries
2.01(a)(v)
Outside Date
5.01(b)(i)
Parent
Preamble
Preferred Membership Interest Purchase
1.02
Preferred Membership Interests
6.07(h)
registration
6.07(i)
Registration Rights Agreement
6.07(j)
Related Agreements
6.07(k)
Representative
6.07(l)
SEC
2.01(a)(iv)(A)
SEC Documents
2.01(a)(iv)(A)
Securities Act
2.01(a)(iii)(B)
Separation Principles
6.07(m)
Settlement and License Agreement
6.07(n)

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 


Term
 
Location of Definition

   

Subsidiary
6.07(o)
Tax, Taxes
6.07(p)
Tax Return
6.07(q)
Voting NewCo Debt
2.01(b)(ii)



 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
    INVESTMENT AGREEMENT dated as of April 27, 2012 (this “Agreement”), among
BARNES & NOBLE, INC., a Delaware corporation (the “Parent”), MORRISON INVESTMENT
HOLDINGS, INC., a Nevada corporation (the “Investor”) and, solely for purposes
of Section 3.06, MICROSOFT CORPORATION, a Washington corporation (“Microsoft”).
 
       WHEREAS Parent desires to sell to the Investor, and the Investor desires
to purchase, a minority interest in Parent’s Digital Business and College
Business.
 
       WHEREAS subject to Section 3.04, the form of the Investor’s investment is
intended to be the purchase pursuant to the terms and conditions set forth in
this Agreement of Preferred Membership Interests in a newly formed Delaware
limited liability company (“NewCo”) to which Parent shall, prior to the Closing,
transfer its Digital Business and College Business.
 
       NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement, and subject to the
conditions set forth herein, the parties hereto, intending to be legally bound,
hereby agree as follows:


ARTICLE I


Pre-Closing; Purchase and Sale; Closing
 
       SECTION 1.01   Formation of NewCo.  (a)  Prior to the Closing, Parent
shall form NewCo pursuant to and in accordance with the Delaware Limited
Liability Company Act (the “Act”).
 
       (b)   Promptly thereafter, Parent shall cause NewCo to become a party to
this Agreement and adopt this Agreement with the same force and effect as if it
were originally a party hereto by executing a Joinder Agreement in the form
attached as Exhibit A (a “Joinder Agreement”).
 
       SECTION 1.02   Purchase and Sale of the Preferred Membership
Interests.  On the terms and subject to the conditions set forth in this
Agreement, at the Closing, Parent shall cause NewCo to issue, sell and deliver
to the Investor, and the Investor shall purchase and acquire from NewCo, 300,000
Preferred Membership Interests for a purchase price per Preferred Membership
Interest equal to $1,000, payable as set forth in Section 1.03(b).  The purchase
and sale of the Preferred Membership Interests is referred to in this Agreement
as the “Preferred Membership Interest Purchase”.
 
       SECTION 1.03   Closing.  (a)  The closing of the Preferred Membership
Interest Purchase (the “Closing”) shall take place at the offices of Cravath,
Swaine & Moore LLP, Worldwide Plaza, 825 Eighth Avenue, New York, New York
10019, on the second Business Day following the satisfaction (or, to the extent
permitted by law, the waiver by the parties entitled to the benefits thereof) of
the conditions set forth in Article IV, other than conditions that by their
nature are to be satisfied as of the Closing, or, if on such second Business Day
any condition set forth in Article IV is not satisfied (or, to the extent
permitted by Law, waived by the party or parties entitled to the benefits
thereof), as soon as practicable after all the conditions set forth in Article
IV are satisfied (or, to the extent permitted by Law, waived by the party or
parties entitled to the benefits thereof), or at such other place, time and date
as shall be agreed between Parent and the Investor.  The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date”.
 
 
 
 

--------------------------------------------------------------------------------

 
 
       (b)   At the Closing, (i) Parent shall cause NewCo to deliver to the
Investor a certificate representing 300,000 Preferred Membership Interests
issued to such Investor, duly registered in the name of the Investor, (ii) the
Investor shall pay to NewCo, by wire transfer to a bank account designated in
writing by NewCo of immediately available funds, $300,000,000 and (iii) Parent
and the Investor shall amend and restate NewCo’s limited liability company
agreement to be substantially in the form of Annex A hereto (the “LLC
Agreement”).


ARTICLE II


Representations and Warranties
 
       SECTION 2.01   Representations and Warranties of Parent.  (a)  Except as
set forth in the Disclosure Letter, Parent represents and warrants as of the
date hereof and as of the Closing Date to the Investor as follows:


           (i)   Organization, Standing and Corporate Power.  Parent and each of
its Subsidiaries is duly organized and validly existing under the Laws of its
jurisdiction of organization and has all requisite corporate or other entity
power and authority to own or lease all of its properties and assets and to
carry on its business as presently conducted.  Each of Parent and its
Subsidiaries is duly qualified or licensed to do business and is in good
standing (where such concept is recognized under applicable Law) in each U.S.
jurisdiction where the nature of its business or the ownership, leasing or
operation of its properties makes such qualification or licensing necessary,
other than where the failure to be so qualified, licensed or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of Parent or NewCo to consummate the
transactions contemplated by this Agreement.


           (ii)           Authorization; Enforceability.  (A)  Parent has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated by this Agreement.  The
execution and delivery of this Agreement by Parent and the consummation of the
transactions contemplated by, and compliance with the provisions of, this
Agreement by Parent have been duly authorized and approved by all necessary
corporate action on the part of Parent.  On or prior to the date of this
Agreement, the board of directors of Parent has duly adopted resolutions
approving this Agreement and the transactions contemplated hereby (and, as of
the date of this Agreement, the resolutions giving effect to such corporate
actions have not been rescinded, modified or withdrawn in any way).  This
Agreement has been duly executed and delivered by Parent and, assuming the due
authorization, execution and delivery by the Investor, constitutes a legal,
valid and binding obligation of Parent, enforceable against Parent in accordance
with its terms, subject, as to enforceability, to bankruptcy, insolvency and
other Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, whether considered in a proceeding at law or
in equity.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
       (B)           No vote, consent or approval of the stockholders of Parent
is required under applicable Law, under Parent’s Certificate of Incorporation or
Parent’s By-Laws, or under any Contract between Parent and any stockholder of
Parent, to authorize or approve this Agreement or the transactions contemplated
hereby.
 
           (iii)   No Conflict.  (A)  Parent is not in violation or default of
any provision of its Certificate of Incorporation or its By-Laws.  The execution
and delivery by Parent of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance by Parent with the
provisions of this Agreement will not conflict with, or result in any violation
or breach of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancelation or acceleration of
any obligation or to the loss of a benefit under, or result in the creation of
any right or benefit on the part of any third party under, or result in the
creation of any conflicts, violations, breaches, defaults, rights, losses or
pledges, liens, charges, mortgages, encumbrances or security interests of any
kind or nature (collectively, “Liens”) upon any of the properties or assets of
Parent or any of its Subsidiaries under any term, condition or provision of
(1) Parent’s Certificate of Incorporation or By-Laws or (2) (x) any loan or
credit agreement, license, contract, lease, sublease, indenture, note,
debenture, bond, mortgage or deed of trust or other agreement, arrangement or
understanding (a “Contract”) to which Parent or any of its Subsidiaries is a
party or by which any of their respective properties or assets are bound and
that is material to the business of Parent and its Subsidiaries, taken as a
whole, (y) any supranational, Federal, national, state, provincial or local
statute, law (including common law), ordinance, rule or regulation of any
Governmental Entity (“Law”) that is material to Parent and its Subsidiaries,
taken as a whole, or (z) any judgment, injunction, order or decree of any
Governmental Entity (“Judgment”), permit, concession, grant or franchise, in
each case, applicable to Parent or any of its Subsidiaries or any of their
respective properties or assets, other than, in the case of such sub-clause
(2) above, any such conflicts, violations, breaches, defaults, rights, losses or
Liens that would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the ability of Parent or NewCo to
consummate the transactions contemplated by this Agreement.
 
       (B)    Other than in connection or in compliance with the provisions of
the Securities Act of 1933, as amended (the “Securities Act”), the securities or
blue sky laws of the various states, no notice to, registration, declaration or
filing with, review by, or authorization, consent, order, waiver or approval of,
any governmental or regulatory (including any stock exchange) authorities,
agencies, courts, commissions or other entities, whether Federal, state, local
or foreign, or applicable self-regulatory organizations (each, a “Governmental
Entity”) is necessary for the consummation by Parent of the transactions
contemplated by this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
   (iv)   SEC Documents; Undisclosed Liabilities; Disclosure Controls and
Procedures.  (A)  Parent has filed all material reports, schedules, forms,
statements and other documents with the Securities and Exchange Commission (the
“SEC”) required to be filed by Parent pursuant to the Securities Act or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), since January
31, 2009 (the “SEC Documents”).  As of their respective effective dates (in the
case of SEC Documents that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective dates of filing
(in the case of all other SEC Documents), the SEC Documents complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable thereto, and, except to the extent amended or superseded
by a subsequent filing with the SEC prior to the date of this Agreement, as of
such respective dates, none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  As of the date of this Agreement, there are no
outstanding or unresolved comment letters received from the SEC or its
staff.  The audited consolidated financial statements and the unaudited
quarterly financial statements (including, in each case, the notes thereto) of
Parent included or incorporated by reference in the SEC Documents when filed
complied in all material respects with the published rules and regulations of
the SEC with respect thereto, have been prepared in all material respects in
accordance with generally accepted accounting principles (“GAAP”) (except, in
the case of unaudited quarterly statements, as permitted by Form 10-Q of the SEC
or other rules and regulations of the SEC) applied on a consistent basis during
the periods involved (except as may be indicated in the notes thereto) and
fairly present in all material respects the consolidated financial position of
Parent and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited quarterly statements, to normal
year-end adjustments).
 
       (B)           Except for matters reflected or reserved against in the
consolidated balance sheet of Parent (or the notes thereto) included in Parent’s
Form 10-Q for the quarterly period ended January 28, 2012, neither Parent nor
any of its Subsidiaries has any liabilities (whether absolute, accrued,
contingent, fixed or otherwise) of any nature that would be required under GAAP,
as in effect on the date of this Agreement, to be reflected on a consolidated
balance sheet of Parent (including the notes thereto), except liabilities that
(1) were incurred since the date of such balance sheet in the ordinary course of
business, (2) are incurred in connection with the transactions contemplated by
this Agreement or (3) would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, assets or properties
of Parent and its Subsidiaries, taken as a whole.  There are no unconsolidated
Subsidiaries of Parent or any off-balance sheet arrangements of any type
(including any off-balance sheet arrangement required to be disclosed pursuant
to Item 303(a)(4) of Regulation S-K promulgated under the Securities Act) that
have not been so described in the SEC Documents nor any obligations to enter
into any such arrangements.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
       (C)    Parent has established and maintains disclosure controls and
procedures and a system of internal controls over financial reporting (as such
terms are defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under
the Exchange Act) as required by Rule 13a-15 under the Exchange Act.  Since
January 31, 2009, neither Parent nor Parent’s independent registered public
accounting firm has identified or been made aware of “significant deficiencies”
or “material weaknesses” (as defined by the Public Company Accounting Oversight
Board) in the design or operation of Parent’s internal controls and procedures
which would reasonably be expected to adversely affect in any material respect
Parent’s ability to record, process, summarize and report financial data, in
each case which has not been subsequently remediated.  To the knowledge of
Parent, there is no fraud, whether or not material, that involves Parent’s
management or other employees who have a significant role in the preparation of
financial statements or the internal control over financial reporting utilized
by Parent and its Subsidiaries.
 
   (v)           NewCo Subsidiaries.  Parent owns, directly or indirectly, all
of the outstanding membership interests of Barnes & Noble College Booksellers
LLC and barnesandnoble.com llc (the “NewCo Subsidiaries”), free and clear of any
Liens, and all of such shares or equity interests are duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights,
with no personal liability attaching to the ownership thereof.  As of the
Closing NewCo will own, directly or indirectly, all of the outstanding
membership interests in each NewCo Subsidiary, free and clear of any Liens, and
all of such shares or equity interests are duly authorized and validly issued
and are fully paid, nonassessable and free of preemptive rights, with no
personal liability attaching to the ownership thereof.
 
       (b)           Except as set forth in the Disclosure Letter, Parent
represents and warrants as of the Closing Date to the Investor as follows:
 
   (i)            Organization, Standing and Corporate Power of NewCo.  NewCo is
duly organized and validly existing under the Act and has all requisite limited
liability company power and authority to own or lease all of its properties and
assets and to carry on its business as proposed to be conducted.
 
   (ii)           Capitalization of NewCo.  The total number of Membership
Interests that NewCo shall have the authority to issue is unlimited.  NewCo may
issue Common Membership Interests (the “Common Membership Interests”) and
Preferred Membership Interests (together with the Common Membership Interests,
the “NewCo Membership Interests”).  After giving effect to the Closing,
(A) 1,400,000 Common Membership Interests will be issued and outstanding,
(B) 300,000 Preferred Membership Interests will be issued and outstanding and
(C) 300,000 Common Membership Interests will be reserved and available for
issuance in connection with conversion of the Preferred Membership Interests to
Common Membership Interests.  Except as set forth in the previous sentence, as
of the Closing Date, no membership interests or other voting securities of or
equity interests in NewCo will be issued, reserved for issuance or outstanding
and no securities of NewCo or any of its Subsidiaries convertible into or
exchangeable or exercisable for membership interests or other voting securities
of or equity interests
 
 
 
5

--------------------------------------------------------------------------------

 
 
in NewCo will be issued or outstanding.  All outstanding NewCo Membership
Interests are duly authorized, validly issued, fully paid and nonassessable.  As
of the Closing Date, the Preferred Membership Interests and Common Membership
Interests have the terms and conditions and entitle the holders thereof to the
rights set forth in the LLC Agreement and will be free and clear of all
Liens.  There are no bonds, debentures, notes or other indebtedness of NewCo
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which holders of Common Membership
Interests may vote (“Voting NewCo Debt”).  Except for any obligations pursuant
to this Agreement, or as otherwise set forth above in this Section 2.01(b)(ii),
there are no options, warrants, rights, convertible or exchangeable securities,
stock-based performance units, Contracts or undertakings of any kind to which
NewCo or any of its Subsidiaries is a party or by which NewCo is bound
(A) obligating NewCo or any of its Subsidiaries to issue, deliver or sell, or
cause to be issued, delivered or sold, additional membership interests or other
voting securities of or equity interests in, or any security convertible or
exchangeable for any membership interests or other voting securities of or
equity interests in, NewCo or any Voting NewCo Debt, (B) obligating NewCo or any
of its Subsidiaries to issue, grant or enter into any such option, warrant,
right, security, unit, Contract or undertaking or (C) that give any person the
right to receive any economic interest of a nature otherwise accruing to the
holders of Common Membership Interests.  There are no outstanding obligations of
NewCo or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
membership interests or options, warrants, rights, convertible or exchangeable
securities, stock-based performance units or other rights to acquire membership
interests of NewCo.
 
   (iii)           Authorization; Enforceability.  NewCo will have all requisite
limited liability company power and authority to execute and deliver the Joinder
Agreement and to consummate the transactions contemplated therein.  The
execution and delivery of the Joinder Agreement by NewCo and the consummation of
the transactions contemplated by, and compliance with the provisions of, the
Joinder Agreement by NewCo has been duly authorized and approved by all
necessary limited liability company action on the part of NewCo.  The Joinder
Agreement has been duly executed and delivered by NewCo and, assuming the due
authorization, execution and delivery by the Investor, constitutes a legal,
valid and binding obligation of NewCo, enforceable against NewCo in accordance
with its terms, subject, as to enforceability, to bankruptcy, insolvency and
other Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, whether considered in a proceeding at law or
in equity.
 
   (iv)           No Conflict.  (A)  NewCo is not in violation or default of any
provision of NewCo’s certificate of formation, the limited liability company
agreement as of the date of formation of NewCo or the LLC Agreement as of the
Closing Date.  The execution and delivery by NewCo of the Joinder Agreement and
compliance with the provisions thereof and hereof will not conflict with or
result in any violation or default under NewCo’s certificate of formation,
NewCo’s limited liability company agreement as of the date of formation of NewCo
or the LLC Agreement as of the Closing Date.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
       (B)           Other than in connection or in compliance with the
provisions of the Securities Act, the securities or blue sky laws of the various
states, no notice to, registration, declaration or filing with, review by, or
authorization, consent, order, waiver or approval of, any Governmental Entity is
necessary for the consummation by NewCo of the transactions contemplated by this
Agreement.
 
   (v)           Private Offering.  None of NewCo, its Subsidiaries, its
Affiliates and its or their Representatives has, directly or indirectly, made
any offers or sales of the Preferred Membership Interests or Common Membership
Interest or solicited any offers to buy the Preferred Membership Interests or
Common Membership Interest, under circumstances that would require registration
of the Preferred Membership Interests or Common Membership Interest under the
Securities Act.  None of NewCo, its Subsidiaries, its Affiliates and its or
their Representatives has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security under circumstances
that would cause this offering of the Preferred Membership Interests to be
integrated with prior offerings by NewCo for purposes of the Securities
Act.  None of NewCo, its Subsidiaries, its Affiliates and its or their
Representatives has taken any action or steps referred to in the two preceding
sentences that would require registration of any of the Preferred Membership
Interests under the Securities Act.  Assuming the accuracy of the
representations made by the Investor in Section 2.02, the sale and delivery of
the Preferred Membership Interests hereunder are exempt from the
(A) registration and prospectus delivery requirements of the Securities Act and
(B) the registration and qualification requirements of all applicable securities
laws of the states of the United States.
 
   (vi)           Sufficiency of Assets.  Following consummation of the NewCo
Formation Transactions, NewCo will own all material assets, rights and
properties of Parent and its Subsidiaries, in each case subject to receipt of
applicable third party consents, that, together with the assets to be made
available to NewCo pursuant to this Agreement and the assets and services to be
made available in accordance with the Separation Principles, are necessary to
conduct the Digital Business and the College Business in all material respects
as presently conducted by Parent and its Subsidiaries on the date hereof.  As of
the Closing, NewCo will not be engaged in any business, or hold any material
liabilities or assets, rights or properties relating to any business (except for
liabilities, assets, rights or properties of NewCo or its Subsidiaries the
transfer of which to Parent and its Subsidiaries other than NewCo and its
Subsidiaries is subject to receipt of third-party consent which has not been
received), other than the Digital Business and College Business and the
investment by the Investor.
 
   (vii)           Taxes.  All material Tax Returns required to be filed by
NewCo, any of its Subsidiaries, the College Business or the Digital Business or
with respect to any of their income or assets have been timely filed in
accordance with applicable Law, and all such Tax Returns are complete and
correct in all material respects.  All material Taxes imposed on or with respect
to NewCo, any of its Subsidiaries, the College Business or the Digital Business
or with respect to any of their income or assets have been paid in full in
accordance with applicable Law.  All material amounts of Taxes required to be
withheld by NewCo or any of its Subsidiaries have been duly withheld and
remitted to the appropriate taxing authority as required by applicable
Law.  Neither NewCo nor any of its Subsidiaries has any liability for any Taxes
of any other person under Treasury Regulations section 1.1502-6 or any similar
provision of state, local or foreign Law, as a transferee or successor, by
contract or otherwise.  Neither NewCo nor any of its Subsidiaries is a party to
any Tax sharing, indemnification, or similar agreement or arrangement.  NewCo
and its Subsidiaries have collected all material sales, value-added, goods and
services, use, or similar Taxes required to be collected and have remitted such
Taxes to the applicable taxing authority as required by applicable Law.  There
are no material Liens with respect to Taxes upon any of the assets of either
NewCo or any of its Subsidiaries, other than with respect to Taxes not yet due
and payable.  NewCo and each of its Subsidiaries is currently, and has been
since the date of its formation, a disregarded entity for U.S. federal income
tax purposes.
 
 
 
7

--------------------------------------------------------------------------------

 
 
       SECTION 2.02   Representations and Warranties of the Investor.  The
Investor hereby represents and warrants to Parent as of the date hereof and as
of the Closing Date and to NewCo as of the Closing Date:
 
       (a)   Organization and Authority.  The Investor is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization and has all requisite corporate power and authority to carry on its
business as presently conducted.
 
       (b)           Authorization; Enforceability.  The Investor has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated by this Agreement.  The
execution and delivery of this Agreement by the Investor and the consummation of
the transactions contemplated by, and compliance with the provisions of, this
Agreement, by the Investor have been duly authorized by all necessary corporate
action on the part of the Investor (and, as of the date of this Agreement, the
resolutions giving effect to such corporate actions have not been rescinded,
modified or withdrawn in any way).  This Agreement has been duly executed and
delivered by the Investor and, assuming the due authorization, execution and
delivery by Parent and due authorization, execution and delivery of a Joinder
Agreement by NewCo, constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms,
subject, as to enforceability, to bankruptcy, insolvency and other Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
 
       (c)           No Conflict.  The execution and delivery by the Investor of
this Agreement do not, and the transaction contemplated by this Agreement and
compliance with the provisions of this Agreement will not, conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any right or benefit on the part of any
third party under, or result in the creation of any Lien upon any of the
properties or assets of the Investor under, the Certificate of Incorporation or
By-laws, or similar organizational documents, of the Investor, any term,
condition or provision of any Contract to which the Investor or any of its
Subsidiaries is a party or by which any of its properties or assets are bound
and that is material to the business of the Investor and its Subsidiaries, taken
as a whole, or any Law that is material to the Investor and its Subsidiaries,
taken as a whole, or Judgment, permit, concession, grant or franchise, in each
case, applicable to the Investor or any of its Subsidiaries or any of its
properties or assets, other than any such conflicts, violations, breaches,
defaults, rights, losses or Liens that would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Investor’s ability to consummate the transactions contemplated by this
Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
       (d)   Consents.  Other than in connection or in compliance with the
provisions of the Securities Act and the securities or blue sky laws of the
various states or any applicable antitrust, merger or competition law, no notice
to, registration, declaration or filing with, review by, or authorization,
consent, order, waiver, authorization or approval of any Governmental Entity is
necessary for the consummation by the Investor of the transactions contemplated
by this Agreement.
 
       (e)           Purchase for Investment.  The Investor acknowledges that
the Preferred Membership Interests will not have been registered under the
Securities Act or under any state securities laws.  The Investor (i) is
acquiring the Preferred Membership Interests pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention or view to distribute any of the Preferred Membership Interests to any
person in violation of the Securities Act, (ii) will not sell or otherwise
dispose of any of the Preferred Membership Interests, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any other applicable securities laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type, that it is
capable of evaluating the merits and risks of its investment in the Preferred
Membership Interests and of making an informed investment decision, and has
conducted an independent review and analysis of the business and affairs of
NewCo that it considers sufficient and reasonable for purposes of its making its
investment in the Preferred Membership Interests, and (iv) is an “accredited
investor” (as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act).


ARTICLE III


Covenants
 
       SECTION 3.01   Further Assurances.  (a)  Each of Parent, the Investor and
NewCo will cooperate and consult with the other and use commercially reasonable
efforts (i) to prepare and file all necessary documentation, (ii) to effect all
necessary applications, notices, petitions, filings and other documents,
(iii) to obtain all necessary permits, consents, orders, approvals and
authorizations of, or any exemption by, all Governmental Entities and any other
third parties, and expiration or termination of any applicable waiting periods,
necessary or advisable to consummate the transactions contemplated by this
Agreement, (iv) to take actions necessary to cause the conditions to Closing to
be satisfied as promptly as reasonably practicable and (v) to perform the
covenants contemplated by this Agreement, it being agreed that each of Parent,
NewCo and the Investor shall make or file any such applications, notices,
petitions or filings required to be made by it with Governmental Entities in
connection with the transactions contemplated by this Agreement as promptly as
practicable.  Parent and NewCo shall take all material action necessary to
effect the NewCo Formation Transactions as promptly as reasonably practicable
following the date hereof.  To the extent Parent and NewCo enter into any
Contracts to effect the NewCo Formation
 
 
 
9

--------------------------------------------------------------------------------

 
 
Transactions, the terms of such Contracts shall be consistent with the
Separation Principles.  Each party shall execute and deliver after the Closing
such further certificates, agreements and other documents and take such other
actions as the other party may reasonably request to consummate or implement
such transactions or to evidence such events or matters.  For assets and
liabilities the transfer of which from (i) Parent (or Parent’s Subsidiaries
(other than NewCo and its Subsidiaries)) to NewCo or its Subsidiaries or (ii)
NewCo (or NewCo’s Subsidiaries) to Parent or its Subsidiaries (other than NewCo
and its Subsidiaries) is subject to receipt of third-party consent which has not
been received prior to the Closing Date, Parent and NewCo shall use commercially
reasonable efforts to implement arrangements to allow NewCo (in the case of
clause (i)) or Parent (in the case of clause (ii)) to the maximum extent
reasonably practicable to obtain the benefits and bear the burdens of such
assets and liabilities until such consent is obtained.  After the Closing,
Parent and NewCo shall hold and shall promptly transfer and deliver to the other
party, from time to time as and when received by it, any cash, checks with
appropriate endorsements (using commercially reasonable efforts not to convert
such checks into cash), or other property that they may receive which properly
belongs to the other party, including any payments of accounts receivable and
insurance proceeds, and shall account to the other party for all such receipts.
Each of Parent, the Investor and NewCo will have the right to review in advance,
and to the extent practicable each will consult with the other, in each case
subject to applicable Laws relating to the exchange of information, with respect
to all the information relating to the other party, and any of their respective
Subsidiaries, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement.  In exercising the foregoing right,
each of the parties hereto agrees to act reasonably and as promptly as
practicable.  Each party hereto agrees to keep the other party apprised of the
status of matters relating to completion of the transactions contemplated
hereby.  Parent, the Investor and NewCo shall promptly furnish each other, to
the extent permitted by applicable Laws, with copies of written communications
received by them or their Affiliates from, or delivered by any of the foregoing
to, any Governmental Entity in respect of the transactions contemplated by this
Agreement.
 
       (b)    NewCo or Parent, as the case may be, shall give prompt written
notice to the Investor upon becoming aware of any Claim commenced or, to the
knowledge of NewCo, to which NewCo is or may become a party (including any such
Claim in the right of NewCo) (x) relating to or involving this Agreement or the
transactions contemplated hereby, or (y) seeking to enjoin, restrain, restrict,
limit or prohibit the transactions contemplated hereby or any of the rights,
privileges or preferences to which the Investor is entitled as set forth in the
LLC Agreement or the other agreements contemplated by this Agreement.  NewCo or
Parent, as the case may be, shall give the Investor the opportunity to
participate in (but not control) the defense and settlement of any such Claims
and NewCo and Parent agree to use, and to cause their or Parent’s, as the case
may be, Affiliates, directors and officers to use, its commercially reasonable
efforts to defend or contest any such Claim, subject to the right of NewCo to
settle such Claim in compliance with the LLC Agreement.  The Investor will
cooperate (at Parent’s sole cost and expense) with NewCo and Parent in its
defense of such Claims as NewCo may reasonably request.
 
       (c)    Except for matters set forth in Section 3.01(c) of the Disclosure
Letter or otherwise expressly permitted or required by the terms of this
Agreement or expressly contemplated in connection with the NewCo Formation
Transactions and, to the extent applicable, consistent with the Separation
Principles, from the date of this Agreement to the earlier of the Closing or
termination of this Agreement, Parent shall conduct its Digital Business and
College Business in the usual, regular and ordinary course, and shall use
commercially reasonable efforts to keep intact its Digital Business and College
Business and preserve the relationships of its Digital Business and College
Business with customers, suppliers, licensors, licensees, strategic partners,
distributors and others with whom its Digital Business and College Business
deal.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
       (d)   At the Closing Date, Parent and the Investor shall, and Parent
shall cause NewCo to, execute and deliver the LLC Agreement and the Registration
Rights Agreement.
 
       (e)    From the date of this Agreement until the earlier of the Closing
or the termination of this Agreement, none of Parent, NewCo or any of their
respective Subsidiaries shall consummate any transaction that would require any
antidilution adjustment to be made under the LLC Agreement as if entered into on
the date of this Agreement.
 
      SECTION 3.02   Expenses.  Except as otherwise provided in this Agreement,
each party shall bear and pay its own costs, fees and expenses incurred by it in
connection with this Agreement and the transactions contemplated by this
Agreement, provided that, except as otherwise provided in the Separation
Principles, all costs, fees and expenses in connection with NewCo Formation
Transactions shall be borne by Parent.
 
       SECTION 3.03   Confidentiality.  Each of Parent, NewCo and Investor
hereby agrees to keep confidential and to cause its respective employees,
officers, directors, Affiliates and Representatives to keep confidential any and
all confidential information of the Investor on the one hand, and NewCo and
Parent on the other, including non-public information relating to their
respective finances and results, trade secrets, know-how, customers, business
plans, marketing activities, financial data and other business affairs that was
disclosed by the Investor on the one hand, and NewCo or Parent on the other, or
their respective Affiliates or Representatives on or prior to the date of this
Agreement.
 
       SECTION 3.04   Change to Transaction Structure.  The parties agree that
prior to the Closing Parent shall have the right to modify the structure of
NewCo as reasonably necessary, so long as (i) any such modification does not
alter the terms of the preferred equity interests to be purchased by the
Investor or otherwise adversely impact the Investor other than in a de minimis
respect (including with respect to the Tax consequences to the Investor with
respect to the purchase, ownership, or disposition of the Preferred Membership
Interests) and (ii) NewCo is not classified as an association taxable as a
corporation for U.S. federal income tax purposes. Upon Parent giving written
notice to the Investor of such election, the parties shall, if necessary, enter
into an amendment to this Agreement to implement any changes to this Agreement
necessitated by such modification (including replacing or modifying the forms of
governing documents of NewCo).
 
       SECTION 3.05   Taxes.  Parent shall be responsible for and shall timely
pay to the applicable taxing authority as required by Law the full amount of any
Taxes incurred in connection with the NewCo Formation Transactions, including
any sales, use, transfer or value-added Taxes imposed in connection therewith.
 
 
 
11

--------------------------------------------------------------------------------

 
 
       SECTION 3.06   Guarantee.  Microsoft hereby irrevocably and
unconditionally guarantees, and agrees to cause the Investor to satisfy, all
obligations of the Investor under this Agreement, on the terms and subject to
the conditions set forth in this Agreement.  This guarantee (i) is a present and
continuing guarantee of payment and not of collectability, and (ii) is in no way
conditioned or contingent upon any attempts to collect or upon any other
condition or contingency.


ARTICLE IV


Conditions
 
       SECTION 4.01   Conditions to the Obligations of Each Party’s
Obligations.  The respective obligations of each party to effect the
transactions set forth in this Agreement are subject to the satisfaction or (to
the extent permitted by law) waiver on or prior to the Closing Date of the
following conditions:
 
       (a)   Legal Restraints.  No Governmental Entity shall have issued any
order, decree or ruling, and no law shall be in effect, enjoining, restraining
or otherwise prohibiting any transaction contemplated by this Agreement.
 
       (b)   Definitive Agreements.  The Commercial Agreement among Parent,
NewCo and Microsoft dated on or about the date hereof and effective as of the
Closing Date (the “Commercial Agreement”) shall be effective.
 
       SECTION 4.02   Conditions to the Obligations of Parent and NewCo.  The
obligations of Parent and NewCo to effect the transactions set forth in this
Agreement are subject to the satisfaction or (to the extent permitted by law)
waiver on or prior to the Closing Date of the following conditions:
 
       (a)   LLC Agreement.  The Investor shall have executed and delivered the
LLC Agreement.
 
       (b)   Representations and Warranties.  The representations and warranties
of the Investor in this Agreement shall be true and correct at and as of the
Closing Date, with the same force and effect as if made on the Closing Date,
except for such failures to be true and correct (without giving effect to any
limitation or qualification as to “materiality” or “material adverse effect” set
forth in such representations and warranties) as, individually or in the
aggregate, has not had, and would not reasonably be expected to have, a material
adverse effect on the ability of the Investor to consummate the transactions
contemplated by this Agreement.
 
       (c)   Performance of Obligations of the Investor.  The Investor shall
have performed in all material respects all obligations required to be performed
by it under this Agreement at or prior to the Closing Date.
 
       (d)   Credit Facility Consent.  Parent shall have received any required
consent of the lenders under the Parent’s Amended and Restated Credit Agreement
dated as of April 29, 2011, as amended (the “Credit Agreement”), to the
consummation of the transactions contemplated hereby and the NewCo Formation
Transactions.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
       SECTION 4.03   Conditions to the Obligations of the Investor.  The
obligations of the Investor to effect the transactions set forth in this
Agreement are subject to the satisfaction or (to the extent permitted by law)
waiver on or prior to the Closing Date of the following conditions:
 
       (a)   Definitive Agreements.  Parent and NewCo shall have executed and
delivered the LLC Agreement, the Registration Rights Agreement and the Joinder
Agreement.
 
       (b)   Representations and Warranties.  The representations and warranties
of Parent in this Agreement (including with respect to NewCo) shall be true and
correct at and as of the Closing Date, with the same force and effect as if made
on the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct or true and correct on such earlier date),
except for such failures to be true and correct (without giving effect to any
limitation or qualification as to “materiality” or “material adverse effect” set
forth in such representations and warranties) as, individually or in the
aggregate, has not had, and would not reasonably be expected to have, a material
adverse effect on NewCo and its Subsidiaries after giving effect to the NewCo
Formation Transactions, taken as a whole, or on the ability of Parent and NewCo
to consummate the transactions contemplated by this Agreement.
 
       (c)   Performance of Obligations of NewCo.  Parent and NewCo shall have
performed in all material respects all obligations required to be performed by
them under this Agreement at or prior to the Closing Date.
 
       (d)   NewCo Formation Transactions.  The NewCo Formation Transactions
shall have been consummated.
 
       (e)   Certificate.  Parent and NewCo shall have delivered to the Investor
a certificate, dated as of the Closing Date and signed on behalf of Parent and
NewCo by the Chief Executive Officers or Chief Financial Officers of Parent and
NewCo, certifying the satisfaction of the conditions in Sections 4.03(b), (c)
and (d).


ARTICLE V


Termination
 
       SECTION 5.01   Termination.  This Agreement may be terminated at any time
prior to the Closing Date:
 
       (a)   by mutual written consent of Parent and the Investor;
 
       (b)   by either Parent or the Investor, if
 
   (i)     the Closing Date shall not have occurred by February 3, 2013 (such
date, the “Outside Date”); provided that the party seeking termination of this
Agreement pursuant to this Section 5.01(b)(i) is not then in material breach of
any of its representations, warranties, covenants or agreements contained in
this Agreement; provided further, that (A) if on the Outside Date, Parent has
been pursuing completion of the NewCo Formation Transactions in good faith but
the NewCo Formation Transactions have not been consummated, the Investor shall
on the Outside Date either (1) exercise its right to terminate this Agreement in
accordance with this Section 5.01(b)(i) and the Settlement and License Agreement
shall terminate pursuant to Section 5.2.3 thereof or (2) extend the Outside Date
to May 3, 2013 (the “Extended Outside Date”) by giving written notice thereof to
Parent, in which event, this Agreement may thereafter be terminated by either
party prior the Extended Outside Date (provided that, if Parent has been
pursuing completion of the NewCo Formation Transactions in good faith, (x) in
the event of a termination by the Investor, the Settlement and License Agreement
shall terminate pursuant to Section 5.2.3 thereof and (y) in the event of a
termination by Parent, Parent shall have the right to terminate the Settlement
and License Agreement solely to the extent it is entitled to do so under Section
5.2 thereof) and (B) if the conditions to the Investor’s obligations to effect
the transactions contemplated by this Agreement are not satisfied on the
Extended Outside Date, the Investor shall not be required to concurrently
terminate the Settlement and License Agreement in order to exercise its right to
terminate this Agreement in accordance with this Section 5.01(b)(i); or
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
   (ii)           any Governmental Entity issues an order, decree or ruling or
has taken any other action permanently enjoining, restraining or otherwise
prohibiting any transaction contemplated by this Agreement and such order,
decree, ruling or other action shall have become final and nonappealable.


ARTICLE VI


Miscellaneous
 
       SECTION 6.01   Survival.  The representations and warranties of the
parties set forth in Article II of this Agreement shall survive until the second
anniversary of the Closing, except that Sections 2.01(a)(i), (ii), Sections
2.01(b)(i), (ii) and (iii) and Sections 2.02(a) and (b) shall survive
indefinitely and Section 2.01(a)(vii) shall survive until the close of business
on the 60th day following the expiration of the applicable statute of
limitations.  All of the covenants or other agreements of the parties contained
in this Agreement shall survive until fully performed or fulfilled.
 
       SECTION 6.02   Amendments, Waivers, etc.  This Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed by
the party against whom such amendment or waiver shall be enforced.  The failure
of any party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance.
 
       SECTION 6.03   Counterparts and Facsimile.  This Agreement may be
executed in two or more identical counterparts (including by facsimile), each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
telecopy or otherwise) to the other parties.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
       SECTION 6.04   Specific Enforcement; Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial.  (a)  This Agreement shall be governed by
and construed in accordance with the Laws of the State of New York.
 
       (b)   THE PARTIES ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD
OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE
BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN
INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT
IN ANY COURT OF COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF DAMAGES OR
OTHERWISE (AND EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE SECURING OR
POSTING OF ANY BOND IN CONNECTION WITH SUCH REMEDY), THIS BEING IN ADDITION TO
ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.  THE PARTIES
AGREE NOT TO ASSERT THAT A REMEDY OF SPECIFIC ENFORCEMENT IS UNENFORCEABLE,
INVALID, CONTRARY TO LAW OR INEQUITABLE FOR ANY REASON, NOR TO ASSERT THAT A
REMEDY OF MONETARY DAMAGES WOULD PROVIDE AN ADEQUATE REMEDY.  IN ADDITION, EACH
OF THE PARTIES HERETO IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, BROUGHT BY THE OTHER PARTY
HERETO OR ITS SUCCESSORS OR ASSIGNS SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY
IN ANY STATE OR FEDERAL COURT IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, SO
LONG AS ONE OF SUCH COURTS SHALL HAVE SUBJECT MATTER JURISDICTION OVER SUCH
LEGAL ACTION OR PROCEEDING, AND THAT ANY CAUSE OF ACTION ARISING OUT OF THIS
AGREEMENT SHALL BE DEEMED TO HAVE ARISEN FROM A TRANSACTION OF BUSINESS IN THE
STATE OF NEW YORK.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS WITH
REGARD TO ANY SUCH ACTION OR PROCEEDING FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE PERSONAL JURISDICTION OF THE
AFORESAID COURTS AND AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT
OTHER THAN THE AFORESAID COURTS.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM
OR OTHERWISE, IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, (1)
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS FOR ANY REASON, (2) ANY CLAIM THAT IT OR ITS PROPERTY IS
EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM ANY LEGAL PROCESS
COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR
OTHERWISE) AND (3) TO THE FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW, ANY
CLAIM THAT (A) THE SUIT, ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN
INCONVENIENT FORUM, (B) THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER
OR (C) THIS AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR
BY SUCH COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON
BEHALF OF ITSELF OR ITS PROPERTY, BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH BELOW, AND NOTHING IN THIS SECTION 6.04(b) SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
       (c)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT.  EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 6.04(c).
 
       SECTION 6.05   Notices.  Any notice required to be given hereunder shall
be sufficient if in writing, and sent by facsimile transmission (provided that
any notice received by facsimile transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day), by reliable overnight delivery service (with proof of service),
or hand delivery, addressed as follows:
 
       (a)        If to Parent or NewCo:


Barnes & Noble, Inc.
122 Fifth Avenue
New York, NY 10011
Attention:  Eugene V. DeFelice
                    Vice President, General Counsel & Secretary
 
         Facsimile:  (212) 463-5683
 
 
 
16

--------------------------------------------------------------------------------

 


with a copy to (which copy alone shall not constitute notice):
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attention:  Scott A. Barshay, Esq.
                    Andrew R. Thompson, Esq.
 
Facsimile:  (212) 474-3700
 
       (b)        If to the Investor:


Morrison Investment Holdings, Inc.
c/o Microsoft Corporation
One Microsoft Way
Redmond, Washington 98052-6399
Attention:  Keith R. Dolliver
                    President

 
Facsimile:  (425) 706-7329

with a copy to (which copy alone shall not constitute notice):
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention:  Alan M. Klein, Esq.

Facsimile:  (212) 455-2502
 
       (c)        If to Microsoft:


Microsoft Corporation
One Microsoft Way
Redmond, Washington 98052-6399
Attention:  Peter Klein
                    Chief Financial Officer
 
Fax:  (425) 706-7329
 
 
 
17

--------------------------------------------------------------------------------

 


with a copy to (which copy alone shall not constitute notice):


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention:  Alan M. Klein, Esq.
 
Facsimile:  (212) 455-2502


or to such other address as any person shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or scheduled to be received if sent by
overnight delivery service.  Any party to this Agreement may notify any other
party of any changes to the address or any of the other details specified in
this paragraph; provided, however, that such notification shall only be
effective on the date specified in such notice or five Business Days after the
notice is given, whichever is later.  Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice as of the date of such rejection,
refusal or inability to deliver.
 
       SECTION 6.06   Entire Agreement, etc.  This Agreement (including the
Annexes hereto), together with the Related Agreements, constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof and thereof, including the term sheets with
respect to the subject matter hereof and thereof and the Settlement Discussion
Agreement between Parent and Microsoft, dated as of July 12, 2011.
 
       SECTION 6.07   Definitions.  (a)  “Affiliate” means, with respect to any
specified person or entity, any other person or entity directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
such specified person or entity; provided, that none of Parent and its
Subsidiaries, and NewCo and its Subsidiaries shall be deemed to be Affiliates of
the Investor or any of its respective Affiliates. For the purposes of this
definition, “control”, when used with respect to any specified person, means the
power to direct the management and policies of such person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
 
       (b)   “Business Day” means any weekday that is not a day on which banking
institutions in New York, New York are authorized or required by law, regulation
or executive order to be closed.
 
       (c)   “Claim” means any demand, action, claim, suit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding, at law or in equity),
hearing, examination or investigation.
 
       (d)   “College Business” means the assets, rights and properties,
including all goodwill relating thereto, whether tangible or intangible, real,
personal or mixed, and liabilities of Parent and its Subsidiaries primarily
related to, or used primarily in connection with, the college bookstore business
conducted by Parent and its Subsidiaries as of the date hereof (but with respect
to any asset, right and property or liability the transfer of which has not been
consented to by any third-party with the right to consent to such transfer,
subject to the receipt of such consent), including:
 
 
 
18

--------------------------------------------------------------------------------

 
 
      

 
(i)
100% of the equity interests in Barnes & Noble College Booksellers, LLC;
 
(ii)
Intellectual property associated solely with such college bookstore business and
a license for use (but not ownership) of the Barnes & Noble name and trademark;
 
(iii)
Customer data originating in such college bookstore business (subject to
applicable restrictions under privacy policies and applicable Law) and
Contracts, including management agreements and licenses or other rights from
publishers and authors, relating to such college bookstore business;
 
(iv)
Claims arising out of or relating to the businesses, assets and liabilities
transferred to NewCo primarily related to such college bookstore business,
including all Claims against third parties, whether choate or inchoate, known or
unknown, contingent or non-contingent, or otherwise, and the right to obtain all
proceeds therefrom;
 
(v)
Obligations with respect to third-party channel partner returns, price
protection agreements with third-party channel partners, rebates and offsets of
rebates from suppliers and liabilities with respect to gift cards, in each case
primarily related to such college bookstore business;
 
(vi)
Substantially all the employees of Parent or its Subsidiaries (other than Barnes
& Noble College Booksellers LLC) who as of the date of the separation are
engaged primarily in such college bookstore business (and the liabilities
associated therewith);
 
(vii)
Such other assets, rights, properties, obligations and liabilities described or
referenced in the sections of Parent’s Annual Report on Form 10-K for the year
ended April 30, 2011, and subsequently filed Quarterly Reports on Form 10-Q,
primarily relating to “B&N College”; and
 
(viii)
All credits and deposits (including customer deposits, security deposits for
rent, electricity, telephone or otherwise), and prepaid charges and expenses,
and all permits or franchises, in each case, primarily related to such college
bookstore business;

 
subject, in each case, to the Separation Principles.
 
       (e)   “Digital Business” means the assets, rights and properties,
including all goodwill relating thereto, whether tangible or intangible, real,
personal or mixed, and liabilities of Parent and its Subsidiaries primarily
related to, or used primarily in connection with, the digital device, digital
content, eCommerce and nook.com businesses (including barnesandnoble.com llc,
but excluding assets and liabilities primarily related to the retail business
(including the Barnes & Noble trademark)) conducted by Parent and its
Subsidiaries as of the date hereof (but with respect to any asset or liability
the transfer of which has not been consented to by any third-party with the
right to consent to such transfer, subject to the receipt of such consent),
including:
 
 
 
19

--------------------------------------------------------------------------------

 
 

 
(i)
100% of the equity interests in barnesandnoble.com llc;
 
(ii)
Digital device manufacturing, development, sale and distribution work and rights
and each Nook line of devices;
 
(iii)
Application software development, sale and distribution work and rights;
 
(iv)
Intellectual property to the extent associated with such digital device, digital
content, eCommerce and nook.com businesses (including patents primarily related
to such digital device, digital content, eCommerce and nook.com businesses, the
Nook trademark and copyrights and licenses for digital content, but only
including certain URLs, such as nook.com);
 
(v)
 Customer data, including all data associated with a customer’s consumption of
digital content (including bookmarks, last page read, highlighting and
annotations), originating in such digital device, digital content, eCommerce and
nook.com businesses and rights to maintain digital lockers for digital customers
(subject to applicable restrictions under privacy policies and applicable Law);
 
(vi)
Rights to sell digital content, including electronic books, magazines,
newspapers, periodicals, comic books, children’s books and other reading and
reading-related content, together with associated data thereto including any
annotations by such end user, and Contracts related to such digital device,
digital content, eCommerce and nook.com businesses;
 
(vii)
Claims primarily relating to the businesses, assets and liabilities transferred
to NewCo primarily related to such digital device, digital content, eCommerce
and nook.com businesses, including all Claims against third parties, whether
choate or inchoate, known or unknown, contingent or non-contingent, or
otherwise, and the right to obtain all proceeds therefrom;
 
(viii)
Rights and obligations under the leases for office space located at 3400
Hillview Avenue, Palo Alto, California and 76 9th Avenue, New York, New York;
 
(ix)
Obligations with respect to third-party channel partner returns, price
protection agreements with third-party channel partners, rebates and offsets of
rebates from suppliers and liabilities with respect to gift cards, in each case
primarily related to such digital device, digital content, eCommerce and
nook.com businesses;
 
(x)
Obligations under digital device warranties (including pre-separation digital
device warranties);
 
(xi)
Obligations under the Settlement and License Agreement from and after the date
of separation;

      
 
 
20

--------------------------------------------------------------------------------

 
 
  

 
(xii)
Substantially all the employees of Parent or its Subsidiaries who as of the date
of the separation are engaged primarily in such digital device, digital content,
eCommerce and nook.com businesses (and the liabilities associated therewith);
 
(xiii)
Such other assets, rights, properties, obligations and liabilities described or
referenced in the sections of Parent’s Annual Report on Form 10-K for the year
ended April 30, 2011, and subsequently filed Quarterly Reports on Form 10-Q as
are primarily related to “B&N.com”; and
 
(xiv)
All credits and deposits (including customer deposits, security deposits for
rent, electricity, telephone or otherwise), and prepaid charges and expenses,
and all permits or franchises, in each case, primarily related to such digital
device, digital content, eCommerce and nook.com businesses;

 
subject, in each case, to the Separation Principles.
 
       (f)    “Disclosure Letter” means the letter dated as of the date hereof
delivered by Parent to the Investor.
 
       (g)           “NewCo Formation Transactions” means (i) the formation of
NewCo, (ii) the separation of substantially all the Digital Business and College
Business from Parent and the transfer of substantially all the Digital Business
and College Business into NewCo, including the transfer of the assets, rights
and properties primarily related to the Digital Business and the College
Business to NewCo free and clear of all Liens (other than any Liens under the
Credit Agreement and any Permitted Encumbrances (as defined in the Credit
Agreement)), (iii) the transfer of substantially all the employees who as of the
date of separation were primarily engaged in the conduct of the Digital Business
and College Business and (iv) the entry of NewCo and Parent into commercial
arrangements and transition services arrangements, in each case, in accordance
with the Separation Principles.
 
       (h)           “Preferred Membership Interests” means the Series A
Preferred Membership Interests of NewCo, having the powers, preferences and
rights, and the qualifications, limitations and restrictions, specified in the
LLC Agreement.
 
       (i)    “registration” shall refer to a registration effected by preparing
and filing a registration statement with the SEC in compliance with the
Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement by the
SEC.
 
       (j)    “Registration Rights Agreement” means the registration rights
agreement among Parent, NewCo and the Investor dated as of the Closing Date and
to be substantially in the form of Annex B hereto.
 
       (k)           “Related Agreements” means (i) the Settlement and License
Agreement, (ii) the Commercial Agreement and (iii) any other agreements between
or among Parent, NewCo, Microsoft and any of their respective Affiliates entered
into in connection with the transactions contemplated herein or therein.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
       (l)    “Representative” means, with respect to any person, the directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants or other advisors, agents or representatives of such person.
 
       (m)           “Separation Principles” means the principles with respect
to the separation of Parent’s Digital Business and College Business to NewCo
which are set forth on Annex C.
 
       (n)           “Settlement and License Agreement” means the Settlement and
Patent License Agreement among Parent, barnesandnoble.com llc, Microsoft and
Microsoft Licensing GP, dated as of the date hereof.
 
       (o)           A “Subsidiary” of any person means another person, an
amount of the voting securities, other voting rights or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or other governing body (or, if there are no such voting interests,
more than 50% of the equity interests of which) is owned directly or indirectly
by such first person.  For purposes of this Agreement, “person” means any
individual, corporation, partnership, limited liability company, joint venture,
association, joint-stock company, trust, unincorporated organization or
Governmental Entity or other entity.
 
       (p)           “Tax” or “Taxes” means any federal, state, local or foreign
income, gross receipts, property, sales, use, license, excise, franchise,
employment, payroll, withholding, alternative or add on minimum, ad valorem,
transfer or excise tax, or any other tax, custom, duty, governmental fee or
other like assessment or charge of any kind whatsoever, together with any
interest or penalty, imposed by any taxing authority.
 
       (q)           “Tax Return” means any return, declaration, report or
similar statement required to be filed with respect to any Tax (including any
attached schedules), including, without limitation, any information return,
claim for refund, amended return or declaration of estimated Tax.
 
       SECTION 6.08   Interpretation.  When a reference is made in this
Agreement to an Article, Section or Schedule, such reference shall be to an
Article or Section of, or a Schedule to, this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
word “or” shall not be exclusive.  All references to “$” mean the lawful
currency of the United States of America.  The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term.  Except as specifically stated herein, any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.  Except as otherwise specified herein,
references to a person are also to its permitted successors and assigns.  Each
of the parties has participated in the drafting and negotiation of this
Agreement.  If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
       SECTION 6.09   Severability.  Any term or provision of this Agreement
which is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.
 
       SECTION 6.10   No Third-Party Beneficiaries.  Nothing expressed or
referred to in this Agreement will be construed to give any person, other than
the parties to this Agreement, any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement.
 
       SECTION 6.11   Assignment.  Except as otherwise provided herein, neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties; provided that
the Investor (and any of the Investor’s permitted assignees under this Section
6.11) may assign its rights, interests and obligations hereunder to Microsoft or
any of Microsoft’s wholly owned subsidiaries; provided, however, that any
assignment of the rights, interests or obligations hereunder shall not modify
the obligations of Microsoft under Section 3.06.
 
       SECTION 6.12   Public Announcements.  Parent and the Investor agree that
the initial press release announcing the execution and delivery of this
Agreement and the transactions contemplated by this Agreement shall be a joint
release of Parent and the Investor. Subject to each party’s disclosure
obligations imposed by Law or the rules of any stock exchange upon which its
securities are listed compliance with which shall not require consultation with,
or the consent of, the other party, neither Parent nor the Investor will make
any public news release or other public disclosure with respect to this
Agreement or the transactions contemplated hereby in which the other party is
named without first consulting with the other, and, in each case, also receiving
the other’s consent (which shall not be unreasonably withheld or delayed).




[Signature Pages Follow]
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
       IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
by the parties hereto as of the date first written above.





 
BARNES & NOBLE, INC.,

 
by  
/s/ Eugene V. DeFelice
 
Name:  Eugene V. DeFelice
 
Title:    Vice President, General Counsel & Secretary
   

 
 

 
[Signature Page to the Investment Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
MORRISON INVESTMENT HOLDINGS, INC.,

 
by  
/s/ Keith R. Dolliver
 
Name:  Keith R. Dolliver
 
Title:    President
   

 
 

 
[Signature Page to the Investment Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
Solely for purposes of Section 3.06,
MICROSOFT CORPORATION,

 
by  
/s/ Steven A. Ballmer
 
Name:  Steven A. Ballmer
 
Title:    Chief Executive Officer

 
 
 
[Signature Page to the Investment Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX A



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 
 
 
 

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT


OF


[NEWCO] LLC
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS



    Page      
ARTICLE I
Defined Terms
           
SECTION 1.01.
Definitions
1
SECTION 1.02.
Terms and Usage Generally
14
     
ARTICLE II
Formation and Business of the Company
     
SECTION 2.01.
Admission of New Members; Formation
15
SECTION 2.02.
Company Name
15
SECTION 2.03.
Purpose and Powers
15
SECTION 2.04.
Registered Agent and Office
15
SECTION 2.05.
Principal Place of Business
15
SECTION 2.06.
Authorized Persons
15
SECTION 2.07.
Term
16
SECTION 2.08.
Books and Records
16
     
ARTICLE III
Members
     
SECTION 3.01.
Members
16
SECTION 3.02.
Powers of Members
16
SECTION 3.03.
Membership Interests
17
SECTION 3.04.
Conversion
17
SECTION 3.05.
Anti-Dilution Adjustments
19
SECTION 3.06.
Voting Rights
30
SECTION 3.07.
Liability of Members, Managers, Etc
31
     
ARTICLE IV
Governance
     
SECTION 4.01.
Board of Managers
34
SECTION 4.02.
Officers
34
SECTION 4.03.
Matters Requiring Morrison Consent
34
SECTION 4.04.
Successor Covenants
36
SECTION 4.05.
Termination
36

 
i

--------------------------------------------------------------------------------

 
ARTICLE V
Capital Contributions; New Issuances; Preemptive Rights
     
SECTION 5.01.
Capital Contributions
37
SECTION 5.02.
New Issuances of Equity Capital
37
SECTION 5.03.
Preemptive Rights
37
     
ARTICLE VI
Capital Accounts; Allocations of Profit and Loss; Tax Matters
     
SECTION 6.01.
Initial Capital Accounts
39
SECTION 6.02.
Allocations of Book Income and Loss
40
SECTION 6.03.
Allocations of Taxable Income and Loss
43
SECTION 6.04.
Excess Nonrecourse Liabilities
44
SECTION 6.05.
Allocations in Respect of Transferred Membership Interests
44
SECTION 6.06.
Elections
44
SECTION 6.07.
Fiscal Year
44
SECTION 6.08.
Withholding
44
SECTION 6.09.
Tax Matters Member
44
SECTION 6.10.
Partnership Status
45
SECTION 6.11.
Restoration of Negative Capital Account; Return of Capital
45
SECTION 6.12.
Tax Information
45
      ARTICLE VII
 
Distributions; Liquidation Events; Redemption
     
SECTION 7.01.
Distributions
46
SECTION 7.02.
Tax Distributions
46
SECTION 7.03.
Liquidation Events
46
SECTION 7.04.
Change of Control Sale
47
SECTION 7.05.
Redemption
48
SECTION 7.06.
Morrison Put
50
     
ARTICLE VIII
 
Transfer of Membership Interests; Tag-Along Rights; Drag-Along Rights
     
SECTION 8.01.
Transfer of Membership Interests Generally
51
SECTION 8.02.
Effect of Permitted Transfer
51
SECTION 8.03.
Securities Law Matters
51
SECTION 8.04.
Transfers by Morrison
52
SECTION 8.05.
Transfers by Beckett Entity
52
SECTION 8.06.
Tag Along; Drag Along
52
SECTION 8.07.
Lock-Up Agreements
55
     
ARTICLE IX
 
Certain Other Matters
     
SECTION 9.01.
Initial Public Offering and Qualified Distribution
55
SECTION 9.02.
Dissolution
56
SECTION 9.03.
Liquidation
56
SECTION 9.04.
Resignation
57
SECTION 9.05.
Morrison Information Rights
57
SECTION 9.06.
Change of Control Notice
58
     
ARTICLE X
 
Miscellaneous
     
SECTION 10.01.
Notices
57
SECTION 10.02.
Waiver
58
SECTION 10.03.
Cumulative Remedies
58
SECTION 10.04.
Parties in Interest
58
SECTION 10.05.
Headings
59
SECTION 10.06.
Severability
59
SECTION 10.07.
Counterparts
59
SECTION 10.08.
Entire Agreement
59
SECTION 10.09
Governing Law
59
SECTION 10.10.
Confidentiality
59
SECTION 10.11.
Amendments
60
SECTION 10.12.
Absence of Presumption
60



SCHEDULES
 
 

Schedule A
Members and Membership Interest



Schedule B
Capital Accounts as of the Closing Date



EXHIBITS
 



Exhibit A
Form of Joinder Agreement



Exhibit B
Form of Certificate of Membership Interests



 
Exhibit C
Form of Indemnification Agreement



 
ii

--------------------------------------------------------------------------------

 
 
 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT dated as of [●], 2012
(this “Agreement”), of [NEWCO], LLC, a Delaware limited liability company (the
“Company”), among [●], a [●] (“Beckett Member”), solely for purposes of Sections
6.09 and 7.05(a)(ii), BARNES & NOBLE, INC., a Delaware corporation
(“Barnes&Noble”), MORRISON INVESTMENT HOLDINGS, INC., a Nevada corporation
(“Morrison”) and, solely for purposes of Section 9.05(c), MICROSOFT CORPORATION,
a Washington corporation (“Microsoft Corporation”). Capitalized terms used
herein have their respective meanings as set forth in Section 1.01.
 
 
WHEREAS the Company has heretofore been formed as a limited liability company
under the Delaware Limited Liability Company Act (6 Del. C. Section 18-101, et
seq., as amended from time to time (the “Delaware Act”)) pursuant to the filing
of the Certificate of Formation;
 
 
WHEREAS Beckett Member, as sole member of the Company (in such capacity, the
“Initial Member”), executed a limited liability company agreement effective as
of [●], 2012 (the “Original LLC Agreement”); and
 
 
WHEREAS the Initial Member of the Company wishes to amend and restate such
Existing LLC Agreement to reflect the addition of an Additional Member (as
defined below) and to reflect other terms and conditions set forth herein.


 
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby continue the
Company pursuant to and in accordance with the Delaware Act, as provided herein,
and hereby agree to amend and restate the Original LLC Agreement as follows:


ARTICLE I


Defined Terms
 
 
SECTION 1.01. Definitions. Unless the context otherwise requires, the terms
defined in this Article I shall, for the purposes of this Agreement, have the
meanings herein specified.
 
“Additional Issuance Price” shall mean, in connection with any issuance of
Additional Membership Interests, (i) the total consideration paid for such
Additional Membership Interests (or, in the case of a deemed issuance of
Additional Membership Interests as described in Section 3.04(c), the exercise or
conversion price of the Options or Convertible Securities giving rise to such
deemed issuance), divided by (ii) the number of Common Membership Interests
issued, or deemed issued pursuant to Section 3.04(c), as Additional Membership
Interests in connection with such issuance.
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
“Additional Membership Interests” shall mean any Membership Interests issued by
the Company after the date hereof other than: (i) except for purposes of Section
3.05(b), in connection with any Initial Public Offering or Qualified
Distribution, (ii) pursuant to any present or future employee, officer or
director benefit plan or program of or assumed by the Company or any of its
Subsidiaries, (iii) in connection with any merger, consolidation, acquisition
for stock, business combination or any similar extraordinary transaction, (iv)
the issuance of Common Membership Interests as a dividend or distribution to all
or substantially all holders of Common Membership Interests, or a subdivision or
combination of Common Membership Interests or a reclassification of (or similar
action with respect to) Common Membership Interests into a greater or lesser
number of Common Membership Interests or (v) Equity Incentive Reimbursement
Issuances.
 
“Adjusted Capital Account Balance” shall mean, with respect to any Member, the
balance in such Member’s Capital Account after giving effect to the following
adjustments:


(i)    debits to such Capital Account of the items described in Sections
1.704-1(b)(2)(ii)(d)(4) through (6) of the Treasury Regulations; and


(ii)    credits to such Capital Account of such Member’s share of minimum gain
or Member Nonrecourse Liability minimum gain or any amount which such Member
would be required to restore under this Agreement or otherwise.


The foregoing definition of Adjusted Capital Account Balance is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations.
 
“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account Balance as of
the end of the relevant taxable period or portion thereof.
 
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or through one or more intermediaries, controls, is controlled by or is
under common control with, the specified Person. As used in this definition, the
term “control” (including with correlative meanings, “controls”, “controlled by”
and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through
ownership of securities or partnership, membership, limited liability company or
other ownership interests, by contract or otherwise. For purposes of this
Agreement, neither the Company nor any entity controlled, directly or
indirectly, by the Company shall be an Affiliate of any Member.
 
“Agreement” shall have the meaning set forth in the preamble hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Appraiser” shall have the meaning set forth in Section 7.06(b).
 
“Barnes&Noble” shall have the meaning set forth in the preamble hereof.
 
“Beckett Entity” shall mean (a) Barnes&Noble, (b) Beckett Member, (c) any
Affiliate of Barnes&Noble to whom any Beckett Entity Transfers all or any part
of its Membership Interests in accordance with Section 8.05(a) and (d) any
Intermediate Subsidiary, in each case for so long as any such Beckett Entity
holds, directly or indirectly, any Membership Interests.
 
“Board of Managers” shall have the meaning set forth in Section 4.01(a).
 
“Business Day” shall mean any day other than (a) a Saturday or Sunday and (b)
any day on which banks located in New York City are authorized or required by
applicable law to be closed for the conduct of regular banking business.
 
“Capital Account” shall have the meaning set forth in Section 6.01(a).
 
“Capital Contribution” shall mean any capital contribution made by a Member of
the Company.
 
“Certificate of Formation” shall mean the Certificate of Formation of the
Company filed on [●], 2012, and any and all amendments thereto and restatements
thereof filed on behalf of the Company with the office of the Secretary of State
of the State of Delaware pursuant to the Delaware Act.
 
“Change of Control” shall mean the occurrence of any of the following events:
(a) any transaction in which Barnes&Noble ceases to own, directly or indirectly,
at least 50% of the voting power of the Company (other than an Initial Public
Offering or Qualified Distribution), (b) any disposition of all or substantially
all of the assets of the Company and (c) at any time that Barnes&Noble owns,
directly or indirectly, at least 50% of the voting power of the Company, any
transaction in which a person or entity that is not a Permitted Holder acquires
stock of Barnes&Noble entitled to exercise a majority of the voting power of
Barnes&Noble.
 
“Change of Control Effective Date” shall have the meaning set forth in Section
7.04(a).
 
“Change of Control Payment” shall have the meaning set forth in Section 7.04(a).
 
“Change of Control Sale” shall have the meaning set forth in Section 7.04(a).
 
“Closing Date” shall mean the date hereof.
 
“Closing Price” of a security on any date of determination shall mean the
closing sale price or, if no closing sale price is reported, the last reported
sale price, of the shares of such security on the Eligible Exchange on which
such security is listed or quoted on such date, or if no closing sale price is
reported, the last reported sale price on the Eligible Exchange, or if such
security is not so listed or quoted on an Eligible Exchange, the last quoted bid
price for such security in the over-the-counter market as reported by Pink
Sheets LLC or a similar organization, or, if that bid price is not available,
the market price of such security on that date as determined by a nationally
recognized investment banking firm (unaffiliated with the Company) retained by
the Company for such purpose.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commercial Agreement” shall mean the Commercial Agreement dated as of April 27,
2012 among the Company, Barnes&Noble and Microsoft Corporation.
 
“Common Membership Interests” shall mean the common limited liability company
interests of the Company having the terms and conditions specified in this
Agreement and which shall be evidenced by certificates in the form of Exhibit B
hereto.
 
“Company” shall have the meaning set forth in the preamble hereof.
 
“Company Common Stock” shall mean the common stock or other common equity
interests of the Issuer sold in an Initial Public Offering or distributed in a
Qualified Distribution.
 
“Company Formation Transactions” shall have the meaning assigned to “NewCo
Formation Transactions” in the Investment Agreement
 
“Company Notice of Redemption” shall have the meaning set forth in Section
7.05(c).
 
“Company Optional Redemption Date” shall have the meaning set forth in Section
7.05(b)(ii).
 
“Conversion Date” shall have the meaning set forth in Section 3.04(b).
 
“Conversion Price” shall have the meaning set forth in Section 3.04(a).
 
“Conversion Rate” shall have the meaning set forth in Section 3.04(a).
 
“Convertible Securities” shall mean, with respect to a security, any evidences
of indebtedness, or other securities convertible into or exchangeable for such
security (including, with respect to Common Membership Interests, Series A
Preferred Membership Interests); provided that if such security is a Common
Membership Interest, such security would, if issued following the date hereof,
constitute Additional Membership Interests.
 
“Covered Person” shall have the meaning set forth in Section 3.07(b).
 
 
4

--------------------------------------------------------------------------------

 

    “Current Market Price” per share or other applicable unit of any security as
of a Record Date for any issuance, distribution, dividend or other action, shall
mean the arithmetic average of the VWAP per share or other applicable unit of
such security, for each of the ten consecutive full Trading Days ending on the
Trading Day before the Record Date with respect to such issuance, distribution,
dividend or other action, appropriately adjusted to take into account the
occurrence during such period of any event described in Section 3.05(c).
 
 
“Delaware Act” shall have the meaning set forth in the recitals hereto.
 
“Distributed Entity” shall mean any Subsidiary of the Company distributed in a
Distribution Transaction.
 
“Distributed Property” shall have the meaning set forth in Section 3.05(c)(iv).
 
“Distribution Ratio” shall mean the number of shares (or fraction of a share) of
a Distributed Entity received in respect of or in exchange for, as applicable, a
share of Company Common Stock in the Distribution Transaction.
 
“Distribution Transaction” shall mean any transaction by which a Subsidiary of
the Company ceases to be a Subsidiary of the Company by reason of the
distribution of such Subsidiary’s equity securities to holders of Company Common
Stock, whether by means of a spin-off, split-off, redemption, reclassification,
exchange, stock dividend, share distribution, rights offering or similar
transaction.
 
“Distributions” shall mean distributions of cash, Equity Interests, equity
interests of Subsidiaries of the Company or other property made by the Company
with respect to the Membership Interests.
 
“Drag Along Notice” shall have the meaning set forth in Section 8.06(b).
 
“Drag Along Portion” shall mean, with respect to any holder of Series A
Preferred Membership Interests, the number of Membership Interests (on an
as-converted basis) held by such holder multiplied by a fraction, the numerator
of which is the number of Membership Interests proposed to be sold (or converted
into the right to receive merger consideration in a merger or consolidation of
the Company) by the Beckett Entities in a Drag Along Sale pursuant to Section
8.06(b) and the denominator of which is the total number of Membership Interests
then held by all Beckett Entities.
 
“Drag Along Sale” shall mean a transaction in which one or more Beckett Entities
propose to transfer any Membership Interests representing more than 50% of all
of the Membership Interests to any Person(s) that are not Affiliates of
Barnes&Noble (other than in connection with a Qualified Distribution) and which
transaction is a Change of Control, but excluding a transaction that is subject
to the provisions of Section 9.01. A Drag Along Sale shall include a merger or
consolidation of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
“Drag Along Sale Period” shall have the meaning set forth in Section 8.06(d).
 
“Electing Holders” shall have the meaning set forth in Section 7.05(a).
 
“Eligible Exchange” shall mean the New York Stock Exchange, the Nasdaq National
Market or any respective successor exchange.
 
“Equity Incentive Reimbursement Issuances” shall mean any issuance of Common
Membership Interests to the Beckett Member as reimbursement for the actual cost
of any compensation paid to NewCo employees in the form of Barnes&Noble equity
awards, which Common Membership Interests shall be issued to the Beckett Member
at the fair market value of such Common Membership Interests as reasonably
determined in good faith by the Board of Managers.
 
“Equity Interest” shall mean any Membership Interest or Options or Convertible
Securities with respect to Membership Interests.
 
“Exchange Act” shall mean the United States Securities Exchange Act of 1934.
 
“Exchange Ratio” shall mean the quotient of (i) the number of outstanding shares
of Company Common Stock immediately following the effective date of a
Distribution Transaction and (ii) the number of outstanding shares of Company
Common Stock immediately prior to the effective date of such Distribution
Transaction.
 
“Expiration Date” shall have the meaning set forth in Section 3.05(c)(iii).
 
“Expiration Time” shall have the meaning set forth in Section 3.05(c)(iii).
 
“Fair Market Value” shall mean, with respect to any security or other property,
the fair market value of such security or other property as determined by the
Board of Managers, or an authorized committee thereof, acting in good faith.
 
“GAAP” shall mean generally accepted accounting principles in the United States.
 
“holder” with respect to a security, shall mean a Person in whose name such
security is registered, which Person may be treated by the issuer of such
security, and any agent of such issuer, as the absolute owner of such security
for the purpose of making payment and settling conversions and for all other
purposes; provided that, with respect to Series A Membership Interests, Common
Membership Interests, Preferred Stock and Company Common Stock, to the fullest
extent permitted by law, no Person that has received Series A Preferred
Membership Interests, Common Membership Interests, Preferred Stock or Company
Common Stock in violation of Article VIII shall be a holder, and the Company,
and any agent of the Company, shall not recognize any such Person as a holder.
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
“Holder Notice of Elective Redemption” shall have the meaning set forth in
Section 7.05(a).
 
“Initial Member” shall have the meaning set forth in the recitals hereto.
 
“Initial Public Offering” shall mean the closing of a bona fide, firm
commitment, underwritten public offering of the Issuer’s common equity
securities, pursuant to an effective registration statement under the Securities
Act; provided, however, that such common equity securities of the Issuer in such
offering are (following consummation of such offering) registered on or listed
for trading on, as applicable, an Eligible Exchange.
 
“Intermediate Subsidiary” shall mean any direct or indirect Subsidiary of
Barnes&Noble that directly or indirectly holds any Membership Interests.
 
“Investment Agreement” shall mean the Investment Agreement dated as of April 27
2012, among Barnes&Noble, Morrison, Microsoft Corporation (solely for purposes
of Section 3.06 thereof) and, following its formation and its execution of a
joinder thereto, the Company.
 
“IPO Valuation” shall mean an amount equal to (i) the price per share of common
equity interests of the Issuer paid by the public in an Initial Public Offering,
multiplied by (ii) the total number of shares of such common equity interests
outstanding immediately following such Initial Public Offering (excluding the
number of shares of common equity interests issued for sale for the Issuer’s
account in such Initial Public Offering) on a fully diluted basis, as if (1) all
Series A Preferred Membership Interests had been converted or exchanged for such
common equity interests of the Issuer and (2) all other Convertible Securities
and Options with respect to such common equity interests (which shall include
such Convertible Securities and Options with respect to Common Membership
Interests that become convertible or exercisable with respect to such common
equity interests) with a conversion or exercise price per share that is less
than the price specified in sub-clause (i) had been fully exercised, converted
or exchanged immediately prior to such Initial Public Offering (and the
resulting securities fully converted into such common equity interests, if so
convertible, but without any adjustment to the Conversion Price or Conversion
Rate), as of such date, and the consideration paid for such exercise or
conversion used by the Issuer to repurchase and retire common equity interests
of the Issuer immediately prior to such issuance.
 
“Issuer” shall have the meaning set forth in Section 9.01(a).
 
“Joinder Agreement” shall mean an agreement, substantially in the form of
Exhibit A, confirming the agreement of a Person to be bound by the terms and
provisions of this Agreement.
 
“Junior Equity Interests” shall mean any Equity Interests of the Company
(including Common Membership Interests) the holders of which have rights to any
distribution or payment out of the assets of the Company upon a Liquidation
Event ranking junior to the rights of the Series A Preferred Membership
Interests.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
“Launch Date” shall have the meaning set forth in the Commercial Agreement.
 
“Liquidation Event” shall mean any liquidation, dissolution or winding-up of the
Company or Barnes&Noble, whether voluntary or involuntary.
 
“Liquidation Preference” shall have the meaning set forth in Section 7.03(a).
 
“Major Division” shall mean either of (i) the Company’s digital device and
content business and (ii) the business currently conducted by Barnes & Noble
College Booksellers, LLC.
 
“Manager” shall have the meaning set forth in Section 4.01(b).
 
“Market Disruption Event” shall mean any of the following events:

(i)    with respect to a security, any suspension of, or limitation imposed on,
trading of such security by any exchange or quotation system on which the
Closing Price is determined pursuant to the definition of the term “Closing
Price” (the “Relevant Exchange”) during the one-hour period prior to the close
of trading for the regular trading session on the Relevant Exchange (or for
purposes of determining the VWAP per share of such security, any period or
periods aggregating one half-hour or longer during the regular trading session
on the relevant day) and whether by reason of movements in price exceeding
limits permitted by the Relevant Exchange as to securities generally, or
otherwise relating to such security or options contracts relating to such
security on the Relevant Exchange; or


(ii)    with respect to a security, any event that disrupts or impairs (as
determined by the Company in its reasonable discretion) the ability of market
participants during the one-hour period prior to the close of trading for the
regular trading session on the Relevant Exchange (or for purposes of determining
the VWAP per share of such security, any period or periods aggregating one
half-hour or longer during the regular trading session on the relevant day) in
general to effect transactions in, or obtain market values for, such security on
the Relevant Exchange or to effect transactions in, or obtain market values for,
options contracts relating to such security on the Relevant Exchange.
 
 
“Member” shall mean the Initial Member, Morrison and any Additional Member until
the Initial Member, Morrison or such Additional Member, as applicable, ceases to
be a Member of the Company in accordance with the terms of this Agreement.
 
“Member Nonrecourse Liability” shall mean a “partner nonrecourse liability” as
defined in Section 1.704-2(b)(4) of the Treasury Regulations.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
“Membership Interests” shall mean the Common Membership Interests and the Series
A Preferred Membership Interests or any other membership interests of the
Company the Company is authorized to issue pursuant to Section 3.03(b).
 
“Morrison” shall have the meaning set forth in the preamble hereto.
 
“Morrison Consent” shall mean the written consent of the Morrison Party or
Morrison Parties then holding a majority of Membership Interests held by all
such Morrison Parties (which consent, except as provided in Section 4.03(g), may
be given, withheld or made subject to such conditions as are determined by such
Morrison Party or Morrison Parties in its or their sole discretion).
 
“Microsoft Corporation” shall have the meaning set forth in the preamble hereto.
 
“Morrison Notice of Redemption” shall have the meaning set forth in Section
7.05(a).
 
“Morrison Party” shall mean each of (i) Microsoft Corporation and (ii) any
Subsidiary of Microsoft Corporation, in each case, so long as such entity holds
Series A Preferred Membership Interests, or Common Membership Interests
resulting from the conversion of Series A Preferred Membership Interests.
 
“Morrison Optional Redemption Date” shall have the meaning set forth in Section
7.05(a)(iii).
 
“Net Income” or “Net Loss” shall have the meaning set forth in Section 6.02(a).
 
“New Issuance Valuation” shall mean, in connection with an issuance of
Additional Membership Interests, (i) the Additional Issuance Price in respect of
such issuance, multiplied by (ii) the total number of Common Membership
Interests outstanding immediately prior to such issuance. For the purposes of
the above calculation, the total number of Common Membership Interests
outstanding immediately prior to such issuance shall be calculated on a fully
diluted basis (without giving effect to any adjustment under Section 3.05), as
if (1) all Series A Preferred Membership Interests had been converted to Common
Membership Interests and (2) all other Convertible Securities and Options with
respect to Common Membership Interests with a conversion or exercise price per
Common Membership Interest that is less than the Additional Issuance Price had
been fully converted, exercised or exchanged immediately prior to such issuance
(and the resulting securities fully converted into Common Membership Interests,
if so convertible, but without any adjustment to the Conversion Price or
Conversion Ratio), as of such date, and the consideration paid for such
conversion or exercise used by the Company to repurchase and retire Common
Membership Interests immediately prior to such issuance.
 
“Options” shall mean, with respect to any security, rights, options or warrants
to subscribe for, purchase or otherwise acquire either such security or
Convertible Securities which are convertible into such security; provided that
if such security is a Common Membership Interest, such security would, if issued
following the date hereof, constitute Additional Membership Interests.
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
“Original LLC Agreement” shall have the meaning set forth in the recitals
hereto.
 
“Parity Equity Interests” shall mean Equity Interests of the Company, the
holders of which have rights to any distribution or payment out of the assets of
the Company upon a Liquidation Event ranking equally to the rights of the Series
A Preferred Membership Interests.
 
“Partial Sale” shall mean a Change of Control Sale effected with respect to
Series A Preferred Membership Interests representing less than all the Series A
Preferred Membership Interests held by the selling Member.
 
“Participation Notice” shall have the meaning set forth in Section 9.03(b).
 
“Patent Settlement and License Agreement” shall mean the Settlement and License
Agreement dated as of April 27, 2012, among Barnes&Noble, barnesandnoble.com
llc, Microsoft Corporation and Microsoft Licensing GP, which has been assigned
to the Company effective as of the date hereof.
 
“Percentage Interest” with respect to any Member as of any date, shall mean the
percentage determined by dividing (i) (A) the number of Common Membership
Interests held by such Member on such date, plus (B) the number of Common
Membership Interests into which any other Membership Interests held by such
Member could then be converted, by (ii) (x) the total number of Common
Membership Interests issued and outstanding, plus (y) the number of Common
Membership Interests into which any other Membership Interests issued and
outstanding could then be converted.
 
“Permitted Holder” shall mean (i) any Person that had filed a report on Schedule
13D with the SEC in respect of such Person’s beneficial ownership of
Barnes&Noble’s then outstanding voting securities prior to April 29, 2012 and
(ii) any Person a majority of the equity securities of which are beneficially
owned by a Person described in clause (i).
 
“Person” shall mean any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company or
other legal entity or organization.
 
“Preferred Stock” shall have the meaning set forth in Section 9.01.
 
“Prime Rate” shall mean the “Prime Rate” as published in the Wall Street Journal
on the first Business Day of each calendar month, which rate shall apply to the
calculation of interest under Section 6.08 for that calendar month.
 
“Purchased Shares” shall have the meaning set forth in Section 3.05(c)(iii).
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
“Qualified Distribution” shall mean either of (i) the closing of a direct or
indirect distribution to the holders of the stock of Barnes&Noble (by pro rata
distribution or dividend, by exchange offer/“split-off” or by any comparable
means) of all or a portion of the Membership Interests (or equity securities of
an entity owned by a Beckett Entity holding Membership Interests) held
immediately prior to such distribution by Beckett Entities; provided, however,
that the Membership Interests (or other equity securities) so distributed are
(upon consummation of such distribution), or continue to be, registered on or
listed for trading on, as applicable, an Eligible Exchange; and (ii) any sale by
Barnes&Noble of, or distribution to the holders of the stock of Barnes&Noble (by
pro rata distribution or dividend, by exchange offer/“split-off” or by any
comparable means) of, all or substantially all of its operations other than the
Company.
 
“Record Date” shall mean, with respect to any dividend, distribution or other
transaction or event in which the holders of a security have the right to
receive any cash, securities or other property or in which such security is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of holders of such security entitled
to receive such cash, securities or other property (whether such date is fixed
by a board of managers or by statute, contract or otherwise).
 
“Redemption Amount” shall have the meaning set forth in Section 7.05(a).
 
“Register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement with the SEC in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement by the
SEC.
 
“Registration Rights Agreement” shall mean the Registration Rights Agreement
dated as of the date hereof among the Issuer and the Shareholders (as such term
is defined in the Registration Rights Agreement) party thereto in the form of
Annex B to the Investment Agreement.
 
“Relevant Exchange” shall have the meaning set forth in the definition of
“Market Disruption Event”.
 
“Retail Sale Valuation” shall mean an amount equal to (i)(A) the arithmetic
average of the VWAPs of a share of the common stock of Barnes&Noble on the
principal securities exchange on which such common stock trades, for each of the
ten consecutive full Trading Days commencing with, and including, the closing
date of a transaction described in clause (ii) of the definition of “Qualified
Distribution”, multiplied by (B) the total number of shares of common stock of
Barnes&Noble outstanding immediately following such transaction on a fully
diluted basis, as if (1) all Series A Preferred Membership Interests had been
converted or exchanged for common stock of Barnes&Noble and (2) all other
Convertible Securities and Options with respect to such common stock (which
shall include such Convertible Securities and Options with respect to Common
Membership Interests that become convertible or exercisable with respect to such
common stock) with a conversion or exercise price per share that is less than
the average described in sub-clause (A) had been fully exercised, converted or
exchanged immediately prior to closing of such transaction (and the resulting
securities fully converted into common stock of Barnes&Noble, if so
convertible), as of such date, and the consideration paid for such exercise or
conversion used by Barnes&Noble to repurchase and retire common stock of
Barnes&Noble immediately prior to such transaction, minus (ii) the amount of net
cash (reflected as a positive amount) or net debt (reflected as a negative
amount) on the balance sheet of Barnes&Noble immediately following the closing
of such transaction.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the United States Securities Act of 1933.
 
“Selling Significant Member” shall have the meaning set forth in Section
8.06(a).
 
“Senior Equity Interests” shall mean any Equity Interests of the Company the
holders of which have rights to any distribution or payment out of the assets of
the Company upon a Liquidation Event, or rights of redemption or rights upon
distributions otherwise ranking senior to, or with preference or priority over,
the rights of the Series A Preferred Membership Interests.
 
“Series A Preferred Membership Interests” shall mean the convertible Series A
preferred limited liability company interests of the Company having the terms
and conditions set forth in this Agreement and which shall be evidenced by
certificates in the form of Exhibit B hereto.
 
“Service” shall mean the U.S. Internal Revenue Service.
 
“Significant Member” shall mean, as of any date, any Member holding 5% or more
of the Common Membership Interests (on an as-converted basis) on such date.
 
“Spin-Off/Split-Off Valuation” shall mean an amount equal to (i) the arithmetic
average of the VWAPs of a share of the common equity interests of the Issuer
distributed to Members on the principal securities exchange on which such common
equity interests trade, for each of the ten consecutive full Trading Days
commencing with, and including the first day on which the common equity
interests of the Issuer trade on an Eligible Exchange, multiplied by (ii) the
total number of shares of common equity interests outstanding immediately
following such Qualified Distribution on a fully diluted basis, as if (1) all
Series A Preferred Membership Interests had been converted or exchanged for the
common equity interests of the Issuer and (2) all other Convertible Securities
and Options with respect to such common equity interests (which shall include
such Convertible Securities and Options with respect to Common Membership
Interests that become convertible or exercisable with respect to such common
equity interests) with a conversion or exercise price per interest that is less
than the average described in clause (i) had been fully exercised, converted or
exchanged immediately prior to such Qualified Distribution (and the resulting
securities fully converted into common equity interests, if so convertible), as
of such date, and the consideration paid for such exercise or conversion used by
the Issuer to repurchase and retire Common Membership Interests immediately
following such Qualified Distribution.
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
“Subscription Notice” shall have the meaning set forth in Section 5.03(b).
 
“Subsidiary” with respect to any Person, shall mean another Person, an amount of
the voting securities, other voting rights or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, more than 50%
of the equity interests of which) is owned directly or indirectly by such first
Person.
 
“Successor Covenants” shall have the meaning set forth in Section 4.04.
 
“Tag Along Member” shall have the meaning set forth in Section 8.06(a)(ii).
 
“Tag Along Notice” shall have the meaning set forth in Section 8.06(a).
 
“Tag Along Portion” of a Member in a Tag Along Sale shall mean the product of:
 
 

      (a)   the aggregate number of Common Membership Interests (on an
as-converted basis) proposed to be sold in a Tag Along Sale pursuant to Section
8.06(a), multiplied by           (b)   a fraction, the numerator of which is the
number of Membership Interests held by such Tag Along Member (on an as-converted
basis), as the case may be, and the denominator of which is the aggregate number
of Membership Interests (on an as-converted basis) then held by all Tag Along
Members and Selling Significant Members participating in such Tag Along Sale.

 
 
“Tag Along Sale” shall mean a Selling Significant Member proposes to transfer
any Common Membership Interests to any Person that is not a Member at such time
(other than in connection with a Qualified Distribution).
 
“Tax Matters Member” shall have the meaning set forth in Section 6.09.
 
“Third Appraiser” shall have the meaning set forth in Section 7.06(b).
 
“Trading Day” shall mean a Business Day on which a Relevant Exchange is
scheduled to be open for business and on which there has not occurred a Market
Disruption Event.
 
“Transfer” shall mean any sale, assignment, transfer or other disposition,
direct or indirect, by operation of law or otherwise.
 
“Treasury Regulations” shall mean the regulations, including proposed or
temporary treasury regulations, promulgated under the Code. References herein to
specific provisions of proposed or temporary regulations shall include analogous
provisions of final treasury regulations or other successor treasury
regulations.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
“Trigger Event” shall have the meaning set forth in Section 3.05(c)(v).
 
“Unfunded Taxes” shall have the meaning set forth in Section 7.02(a).
 
“VWAP” per share of a security on any Trading Day shall mean the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
the Bloomberg page applicable to such security (or, if Bloomberg ceases to
publish such price, any successor service reasonably chosen by the Company or
the Issuer, as the case may be) in respect of the period from the open of
trading on the relevant Trading Day until the close of trading on such Trading
Day (or, if such volume-weighted average price is unavailable, the market price
of one share of such security on such Trading Day determined, using a
volume-weighted average method, by a nationally recognized investment banking
firm (unaffiliated with the Company or the Issuer, as the case may be) retained
for such purpose by the Company or the Issuer, as the case may be).
 
SECTION 1.02.   Terms and Usage Generally. All references herein to an
“Article”, “Section” or “Schedule” shall refer to an Article or a Section of, or
a Schedule to, this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereto”, “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such terms. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein shall mean such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent in
writing and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to a Person are also to its permitted successors and
assigns.


ARTICLE II


Formation and Business of the Company
 
 
SECTION 2.01.   Admission of New Members; Formation. The Company shall continue
as a Delaware limited liability company. This Agreement amends and restates the
Original LLC Agreement in its entirety. Upon the effectiveness of this
Agreement, the Members shall be those listed on Schedule A hereto. The Members
hereby: (a) approve and ratify the filing of the Certificate of Formation; (b)
confirm and agree to their status as Members; and (c) execute this Agreement for
the purpose of establishing the rights, duties and relationship of the Members.
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
SECTION 2.02.   Company Name. The name of the Company is “[NEWCO], LLC”.
 
SECTION 2.03.   Purpose and Powers. The Company has been formed for the object
and purpose of, and the nature of the business to be conducted by the Company
is, engaging in any act or activity for which limited liability companies may be
formed under the Delaware Act. The Company shall have the power and authority to
take any and all actions necessary, appropriate, proper, advisable, incidental
or convenient to or for the furtherance of the purposes set forth in this
Section 2.03.
 
SECTION 2.04.   Registered Agent and Office. The registered agent for service of
process is, and the mailing address for the registered office of the Company in
the State of Delaware is in care of, [●]. Such agent and such office may be
changed from time to time by the Board of Managers.
 
SECTION 2.05.   Principal Place of Business. The principal place of business of
the Company shall be located at [●], or such other address as the Board of
Managers shall specify from time to time.


SECTION 2.06.   Authorized Persons. Each officer of the Company (and any agent
as may from time to time be designated by any officer of the Company for such
purpose) is hereby designated as an authorized person, within the meaning of the
Act, to act individually or collectively, solely in connection with executing,
delivering and causing to be filed, if and when approved by the Board of
Managers, any amendments to, and/or restatements of, the Certificate of
Formation adopted in accordance with the terms of this Agreement and, if and
when approved by the Board of Managers, any other certificates (and any
amendments and/or restatements thereof) permitted or required to be filed with
the Secretary of State or that are necessary for the Company to qualify to do
business in any jurisdiction in which the Company may wish to conduct business.
 
SECTION 2.07.   Term. The term of the Company commenced on [●], 2012, with the
filing of the Certificate of Formation in the office of the Secretary of State
of the State of Delaware, and shall continue perpetually unless the Company is
dissolved pursuant to Section 9.02.
 
SECTION 2.08.   Books and Records. At all times during the continuance of the
Company, the Company shall maintain or cause to be maintained proper and
complete books and records in which shall be entered fully and accurately all
transactions and other matters relating to the Company’s business in the detail
and completeness customary and usual for businesses of the type engaged in by
the Company.


ARTICLE III


Members
 
 
SECTION 3.01.    Members. (a) Upon the execution of this Agreement, the sole
Members of the Company shall be the Initial Member and Morrison.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(b) After the date of this Agreement, a Person shall only be admitted as a
Member (such Person, an “Additional Member”) if such Person is (i) a permitted
transferee of a Membership Interest in accordance with Article VIII or (ii)
issued Membership Interests in accordance with Section 5.02.
 
(c) The name and mailing address of each Member and the number of Membership
Interests in such class of Membership Interests held by such Member shall be
listed on Schedule A. An officer designated by the Board of Managers pursuant to
Section 4.02 shall update Schedule A from time to time as necessary to
accurately reflect changes in the Membership Interest of any Member to reflect
the consummation of any action taken in accordance with this Agreement. Any
amendment or revision to Schedule A made to reflect an action taken in
accordance with this Agreement shall not be deemed an amendment to this
Agreement. Any reference in this Agreement to Schedule A shall be deemed to be a
reference to Schedule A as amended and in effect from time to time. The Company
shall provide the Members with any amendment or revision of Schedule A
(including any subsequent amendments or revisions thereto) within three days of
such amendment or revision.
 
SECTION 3.02.   Powers of Members. Members shall not have the authority to
transact any business in the Company’s name or bind the Company by virtue of
their status as Members. Members shall have those rights and powers granted to
Members pursuant to this Agreement.
 
SECTION 3.03.   Membership Interests. (a) The Membership Interests shall for all
purposes be personal property in accordance with Section 18-701 of the Delaware
Act. No holder of a Membership Interest or Member shall have any interest in
specific Company assets, including any assets contributed to the Company by such
Member as part of any capital contribution. Each Member waives any and all
rights that it may have to maintain an action for partition of the Company’s
property.
 
(b)   The total number of Membership Interests that the Company shall have the
authority to issue is unlimited. Subject to the limitations set forth in this
Agreement (including Sections 4.03 and 5.03), the Company may issue Common
Membership Interests, Series A Preferred Membership Interests and any other
Membership Interests (of existing classes or new classes) or Options or
Convertible Securities with respect to Membership Interests of the Company
(including creating additional classes or series thereof having such powers,
designations, preferences and rights as may be determined by the Board of
Managers) as the Board of Managers may reasonably determine, subject to
compliance with the provisions of this Agreement. Membership Interests may be
divided into partial Membership Interests.
 
(c)   All Membership Interests shall be evidenced by certificates in accordance
with Section 18-702 of the Delaware Act, substantially in the form of Exhibit B
or such other form approved by the Board of Managers.
 
SECTION 3.04.   Conversion. (a) Each holder of Series A Preferred Membership
Interests shall have the right, at the option of such holder, to convert its
Series A Preferred Membership Interests at any time and from time to time, in
whole or in part, into a number of Common Membership Interests determined by
dividing the Liquidation Preference by the Conversion Price, determined as
hereinafter provided, in effect on the date such Series A Preferred Membership
Interests are so converted (such rate of conversion, the “Conversion Rate”). The
price at which one Common Membership Interest shall be deliverable upon
conversion of one Series A Preferred Membership Interest (the “Conversion
Price”) shall initially be $1,000.00 per Common Membership Interest and the
Conversion Rate shall initially be 1.000. Such initial Conversion Price and
Conversion Rate shall be subject to adjustment as provided in Section 3.05.
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(b)   Conversion Procedures and Effect of Conversion. To convert its Series A
Preferred Membership Interests to Common Membership Interests, a holder of
Series A Preferred Membership Interests shall (i) deliver written notice to the
Company, stating that such holder wishes to convert its Series A Preferred
Membership Interests into Common Membership Interests and specifying the number
of Series A Preferred Membership Interests to be so converted, (ii) surrender to
the Company certificates representing Series A Preferred Membership Interests to
be converted at any time during usual business hours at the Company’s principal
place of businesses or the offices of the Company’s duly appointed agent and
(iii) pay any stock transfer, documentary, stamp or similar taxes required to be
paid to effect the conversion. The Company shall promptly notify each Member of
its receipt of such notice. Promptly after the receipt of such notice, an
officer of the Company will amend Schedule A hereto to reflect the conversion
and will deliver a certificate to each Member stating that such conversion has
been effected, together with an amended copy of Schedule A hereto. Such
conversion, to the extent permitted by applicable law, shall be deemed to have
been effected as of the close of business on the date (the “Conversion Date”) on
which the requirements of the first sentence of this Section 3.04(b) shall have
been met by the holder electing to convert its Series A Preferred Membership
Interests. Effective immediately prior to the close of business on the
Conversion Date applicable to any Series A Preferred Membership Interests as to
which such notice has been given, such Series A Preferred Membership Interests
shall cease to be outstanding and such holder shall be deemed to hold the number
of Common Membership Interests equal to (x) the number of Series A Preferred
Membership Interests immediately prior to the close of business on the
Conversion Date that such holder has elected to convert, multiplied by (y) the
Conversion Rate in effect on such Conversion Date. Upon the conversion of any
Series A Preferred Membership Interests into Common Membership Interests, such
Common Membership Interests shall be duly authorized, validly issued and fully
paid and nonassessable. Series A Preferred Membership Interests converted in
accordance with this Section 3.04 shall be retired promptly after the
acquisition by the Company thereof, and the certificates representing any such
Series A Preferred Membership Interests surrendered to the Company shall be
canceled and such Member shall be furnished with certificates in the form
attached hereto as Exhibit B reflecting the Common Membership Interests.
 
(c)   Deemed Issuance of Additional Membership Interests. In the event the
Company at any time or from time to time after the date hereof shall issue any
Options or Convertible Securities or shall fix a record date for the
determination of holders of any class or series of securities then entitled to
receive any such Options or Convertible Securities, then the maximum number (as
set forth in the instrument relating thereto without regard to any provisions
contained therein designed to protect against dilution) of Common Membership
Interests issuable upon the exercise of such Option or, in the case of
Convertible Securities and Options therefor, the conversion or exchange of such
Convertible Securities, shall be deemed to be Additional Membership Interests
issued as of the time of such issue or, if such a record date shall have been
fixed, as of the close of business on such record date; provided that in any
such case in which Additional Membership Interests are deemed to be issued:
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(i)   no further adjustments in the Conversion Price shall be made upon the
subsequent issue of Convertible Securities or Common Membership Interests upon
the exercise of such Options or conversion or exchange of such Convertible
Securities;


(ii)   if such Options or Convertible Securities by their terms provide, with
the passage of time or otherwise, for any increase or decrease in the
consideration payable to the Company, or decrease or increase in the number of
shares of Common Membership Interests issuable, upon the exercise, conversion or
exchange thereof, the Conversion Price as adjusted upon the original issue of
such Options or Convertible Securities (or upon the occurrence of a record date
with respect thereto), and any subsequent adjustments based thereon, shall, upon
any such increase or decrease insofar as it affects such Options or the rights
of conversion or exchange under such Convertible Securities be further adjusted;
provided, however, that no such adjustment of the Conversion Price for the
Series A Preferred Membership Interests shall affect Common Membership Interests
previously issued upon conversion of Series A Preferred Membership Interests;


(iii)   to the extent that such Options or Convertible Securities are not
exercised prior to their expiration or shares of Company Common Stock are
otherwise not delivered pursuant to such Options or Convertible Securities upon
the exercise of such Options or Convertible Securities, the Conversion Rate
shall be readjusted to the Conversion Rate that would then be in effect had the
adjustments made upon the dividend, distribution or issuance of such Options or
Convertible Securities been made on the basis of the delivery of only the number
of shares of Company Common Stock actually delivered;


(iv)   no readjustment pursuant to clause (ii) or (iii) above shall have the
effect of increasing the Conversion Price to an amount which exceeds the
Conversion Price on the date of adjustment upon the original issue of such
Options or Convertible Securities before giving effect to the adjustment for
such issuance; and


(v)    in the case of any Options which expire by their terms not more than 30
days after the date of issue thereof, no adjustment of the Conversion Price
shall be made until the expiration or exercise of all such Options, whereupon
such adjustment shall be made under Section 3.05 based on the deemed issuance as
provided in clause (iii) above.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 SECTION 3.05. Anti-Dilution Adjustments.
 
(a)   Adjustments for Dividends, Distributions, Subdivisions and Combinations of
Common Membership Interests. The issuance of Common Membership Interests as a
dividend or distribution to all or substantially all holders of Common
Membership Interests, or a subdivision or combination of Common Membership
Interests or a reclassification of Common Membership Interests into a greater or
lesser number of Common Membership Interests or a similar action, in which event
the Conversion Rate will be adjusted (with a corresponding adjustment to the
Conversion Price) based on the following formula:


CR1
=
CR0 x (OS1 / OS0)
     
CR0
=
the Conversion Rate in effect immediately prior to the close of business on (i)
the Record Date for such dividend or distribution, or (ii) the effective date of
such subdivision, combination or reclassification or a similar action
     
CR1
=
the new Conversion Rate in effect immediately after the close of business on (i)
the Record Date for such dividend or distribution, or (ii) the effective date of
such subdivision, combination or reclassification or a similar action
     
OS0
=
the number of Common Membership Interests outstanding immediately prior to the
close of business on (i) the Record Date for such dividend or distribution or
(ii) the effective date of such subdivision, combination or reclassification or
similar action
     
OS1
=
the number of Common Membership Interests that would be outstanding immediately
after, and as a result of, the completion of such event (including, for the
avoidance of doubt, a number of Common Membership Interests equal to OS0 in the
event of a dividend or distribution that does not involve the surrender or
exchange of Common Membership Interests).



Any adjustment made pursuant to this clause (i) shall be effective immediately
prior to the open of business on the Business Day immediately following the
Record Date, in the case of a dividend or distribution, or the effective date in
the case of a subdivision, combination or reclassification or similar action. If
any such event is declared but does not occur, the Conversion Rate shall be
readjusted, effective as of the date the Board of Managers announces that such
event shall not occur, to the Conversion Rate that would then be in effect if
such event had not been declared.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
 
(b)   Adjustment for Issuance of Additional Membership Interests. (i) In the
event the Company issues, or is deemed to issue pursuant to Section 3.04(c),
Additional Membership Interests at a New Issuance Valuation less than
$1,700,000,000, each holder of Series A Preferred Membership Interests may elect
by written notice to the Company for the Conversion Price in respect of its
Series A Preferred Membership Interests to be reduced effective as of the date
of such issuance to a Conversion Price (calculated to the nearest cent) equal to
the lowest Additional Issuance Price for which such Additional Membership
Interests were issued; provided, however, that if the lowest Additional Issuance
Price for such Additional Membership Interests is less than $705.88 (adjusted
for any subdivision, combination or reclassification of, or similar action with
respect to, Common Membership Interests pursuant to Section 3.05(a)) per
Additional Membership Interest, then the Conversion Price shall be adjusted to
equal $705.88 (adjusted for any subdivision, combination or reclassification of,
or similar action with respect to, Common Membership Interests pursuant to
Section 3.05(a)).


(ii)   In the event of an Initial Public Offering that results in an IPO
Valuation that is less than $1,700,000,000, each holder of Series A Preferred
Membership Interests may elect for the Conversion Price to be reduced on the
date of such Initial Public Offering, concurrently with the consummation of the
Initial Public Offering, to a Conversion Price (calculated to the nearest cent)
equal to the quotient of (A) the IPO valuation of the Issuer, divided by (B) the
total number of Common Membership Interests outstanding immediately following
such Initial Public Offering on a fully diluted basis, as if (1) all Series A
Preferred Membership Interests had been converted to Common Membership Interests
and (2) all other Convertible Securities and Options with respect to Common
Membership Interests had been fully exercised or converted immediately prior to
such Initial Public Offering (and the resulting securities fully converted into
Common Membership Interests, if so convertible), as of such date, and the
consideration paid for such exercise or conversion used by the Company to
repurchase and retire Common Membership Interests immediately prior to such
Initial Public Offering; provided, however, that if the IPO Valuation is less
than $1,200,000,000, then the Conversion Price shall be adjusted to equal (x)
$1,200,000,000 divided by (y) the total number of Common Membership Interests
outstanding immediately following such Initial Public Offering on a fully
diluted basis, as if (1) all Series A Preferred Membership Interests had been
converted to Common Membership Interests and (2) all other Convertible
Securities and Options with respect to Common Membership Interests had been
fully exercised or converted immediately prior to such Initial Public Offering
(and the resulting securities fully converted into Common Membership Interests,
if so convertible), as of such date, and the consideration paid for such
exercise or conversion used by the Company to repurchase and retire Common
Membership Interests immediately prior to such Initial Public Offering.


(iii)   In the event of a Qualified Distribution of the type described in clause
(i) of the definition thereof that results in a Spin-Off/Split-Off Valuation
that is less than $1,700,000,000, each holder of Series A Preferred Membership
Interests may elect for the Conversion Price to be reduced on the date of such
Qualified Distribution, concurrently with the consummation of such Qualified
Distribution, to a Conversion Price (calculated to the nearest cent) equal to
the quotient of (A) the Spin-Off/Split-Off Valuation and (B) the total number of
Common Membership Interests outstanding immediately following such Qualified
Distribution on a fully diluted basis, as if (1) all Series A Preferred
Membership Interests had been converted to Common Membership Interests and (2)
all other Convertible Securities and Options with respect to Common Membership
Interests had been fully exercised or converted immediately prior to such
Qualified Distribution (and the resulting securities fully converted into Common
Membership Interests, if so convertible), as of such date, and the consideration
paid for such exercise or conversion used by the Company to repurchase and
retire Common Membership Interests immediately prior to such Qualified
Distribution; provided, however, that if the Spin-Off/Split-Off Valuation is
less than $1,200,000,000, the Conversion Price shall equal (x) $1,200,000,000
divided by (y) the total number of Common Membership Interests outstanding
immediately following such Qualified Distribution on a fully diluted basis, as
if (1) all Series A Preferred Membership Interests had been converted to Common
Membership Interests and (2) all other Convertible Securities and Options with
respect to Common Membership Interests had been fully exercised or converted
immediately prior to such Qualified Distribution (and the resulting securities
fully converted into Common Membership Interests, if so convertible), as of such
date, and the consideration paid for such exercise or conversion used by the
Company to repurchase and retire Common Membership Interests immediately prior
to such Qualified Distribution.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
(iv)   In the event of a Qualified Distribution of the type described in clause
(ii) of the definition thereof that results in a Retail Sale Valuation that is
less than $1,700,000,000, each holder of Series A Preferred Membership Interests
may elect for the Conversion Price to be reduced on the date of such Qualified
Distribution, concurrently with the consummation of such Qualified Distribution,
to a Conversion Price (calculated to the nearest cent) equal to the quotient of
(A) the Retail Sale Valuation and (B) the total number of Common Membership
Interests outstanding immediately following such Qualified Distribution on a
fully diluted basis, as if (1) all Series A Preferred Membership Interests had
been converted to Common Membership Interests and (2) all other Convertible
Securities and Options with respect to Common Membership Interests had been
fully exercised or converted immediately prior to such Qualified Distribution
(and the resulting securities fully converted into Common Membership Interests,
if so convertible), as of such date, and the consideration paid for such
exercise or conversion used by the Company to repurchase and retire Common
Membership Interests immediately prior to such Qualified Distribution; provided,
however, that if the Retail Sale Valuation is less than $1,200,000,000, the
Conversion Price shall equal (x) $1,200,000,000 divided by (y) the total number
of Common Membership Interests outstanding immediately following such Qualified
Distribution on a fully diluted basis, as if (1) all Series A Preferred
Membership Interests had been converted to Common Membership Interests and (2)
all other Convertible Securities and Options with respect to Common Membership
Interests had been fully exercised or converted immediately prior to such
Qualified Distribution (and the resulting securities fully converted into Common
Membership Interests, if so convertible), as of such date, and the consideration
paid for such exercise or conversion used by the Company to repurchase and
retire Common Membership Interests immediately prior to such Qualified
Distribution.
 
 


 
21

--------------------------------------------------------------------------------

 
 
 
(c)   Adjustments Following an Initial Public Offering or Qualified
Distribution. Following the earlier to occur of an Initial Public Offering and a
transaction described in clause (i) of the definition of Qualified Distribution,
the conversion rate and the conversion price with respect to any Preferred Stock
will be subject to adjustment, without duplication, under the following
circumstances:


(i)   the dividend, distribution or other issuance to all or substantially all
holders of Company Common Stock of rights (other than a distribution of rights
issued pursuant to a stockholders rights plan, to the extent such rights are
attached to shares of Company Common Stock (in which event the provisions of
Section 3.05(c)(iv) shall apply)), options or warrants entitling them to
subscribe for or purchase shares of Company Common Stock for a period expiring
60 days or less from the date of issuance thereof, at less than the Current
Market Price as of the Record Date for such issuance, in which event the
conversion rate will be increased (with a corresponding adjustment to the
conversion price) based on the following formula:


CR1
=
CR0 x [(OS0 + X) / (OS0 + Y)]
     
CR0
=
the conversion rate in effect immediately prior to the close of business on the
Record Date for such dividend, distribution or issuance
     
CR1
=
the new conversion rate in effect immediately following the close of business on
the Record Date for such dividend, distribution or issuance
     
OS0
=
the number of shares of Company Common Stock outstanding immediately prior to
the close of business on the Record Date for such dividend, distribution or
issuance
     
X=
 
the total number of shares of Company Common Stock issuable pursuant to such
rights, options or warrants
     
Y=
 
the number of shares of Company Common Stock equal to the aggregate price
payable to exercise rights, options or warrants divided by the Current Market
Price as of the Record Date for such dividend, distribution or issuance



For purposes of this clause (i), in determining whether any rights, options or
warrants entitle the holders to purchase the Company Common Stock at less than
the Current Market Price as of the Record Date for such dividend, distribution
or issuance, there shall be taken into account any consideration the Issuer
receives for such rights, options or warrants, and any amount payable on
exercise thereof, with the value of such consideration, if other than cash, to
be the Fair Market Value thereof.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
Any adjustment made pursuant to this clause (i) shall become effective
immediately prior to the open of business on the Trading Day immediately
following the Record Date for such dividend, distribution or issuance. In the
event that such rights, options or warrants are not so issued, the conversion
rate shall be readjusted, effective as of the date the board of directors (or
equivalent) of the Issuer publicly announces its decision not to issue such
rights, options or warrants, to the conversion rate that would then be in effect
if such dividend, distribution or issuance had not been declared. To the extent
that such rights, options or warrants are not exercised prior to their
expiration or shares of Company Common Stock are otherwise not delivered
pursuant to such rights, options or warrants upon the exercise of such rights,
options or warrants, the conversion rate shall be readjusted to the conversion
rate that would then be in effect had the adjustments made upon the dividend,
distribution or issuance of such rights, options or warrants been made on the
basis of the delivery of only the number of shares of Company Common Stock
actually delivered.


(ii)   the Issuer or one or more of its Subsidiaries make purchases of Company
Common Stock pursuant to a tender offer or exchange offer (other than an
exchange offer that constitutes a Distribution Transaction subject to Section
3.05(c)(iii)) by the Issuer or a Subsidiary of the Issuer for all or any portion
of the Company Common Stock to the extent that the cash and value of any other
consideration included in the payment per share of Company Common Stock validly
tendered or exchanged exceeds the Closing Price of the Company Common Stock on
the Trading Day prior to the last day (the “Expiration Date”) on which tenders
or exchanges may be made pursuant to such tender or exchange offer (as it may be
amended), in which event the conversion rate will be increased based (with a
corresponding adjustment to the conversion price) on the following formula:


CR1
=
CR0 x [(FMV + (SP1 x OS1)] / (SP1 x OS0)
     
CR0
=
the conversion rate in effect immediately prior to the close of business on the
Expiration Date
     
CR1
=
the new conversion rate in effect immediately after the close of business on the
Expiration Date
     
FMV
=
the Fair Market Value as of the Expiration Time of the aggregate value of all
cash and any other consideration paid or payable for shares validly tendered or
exchanged and not withdrawn as of the Expiration Time (“Purchased Shares”)
     
OS1
=
the number of shares of Company Common Stock outstanding as of the last time
tenders or exchanges may be made pursuant to such tender or exchange offer (the
“Expiration Time”), excluding any Purchased Shares
     
OS0
=
the number of shares of Company Common Stock outstanding immediately before the
Expiration Time, including any Purchased Shares
     
SP1
=
the arithmetic average of the VWAP of a share of Company Common Stock for each
of the 10 consecutive full Trading Days ending on the Trading Day immediately
succeeding the Expiration Date

 
23

--------------------------------------------------------------------------------

 
 
 
Any adjustment made pursuant to this clause (iii) shall become effective
immediately prior to the open of business on the Trading Day immediately
following the Expiration Date. In the event that the Issuer or any of its
Subsidiaries is obligated to purchase Company Common Stock pursuant to any such
tender offer or exchange offer but is permanently prevented by applicable law
from effecting any such purchases, or all such purchases are rescinded, then the
conversion rate shall be readjusted to be the conversion rate that would then be
in effect if such tender offer or exchange offer had not been made.


(iii)    the Issuer shall, by dividend or otherwise, distribute to all or
substantially all holders of its Company Common Stock (subject to an exception
for cash in lieu of fractional shares) shares of any class of capital stock
(other than Company Common Stock to which Section 3.05(a) applies), evidences of
its indebtedness, assets, other property or securities or rights, options or
warrants to acquire capital stock or other securities, but excluding (A)
dividends or distributions referred to in Section 3.05(a) hereof, (B) rights,
options or warrants referred to in Section 3.05(c)(i) hereof or distributed in
connection with a stockholder rights plan (in which event the provisions of
Section 3.05(c)(iv) to the extent applicable shall apply), (C) dividends or
distributions paid exclusively in cash, or (D) Distribution Transactions as to
which the provision set forth below in this Section 3.05(c)(iii) shall apply
(any of such shares of capital stock, indebtedness, assets, property or rights,
options or warrants to acquire Company Common Stock or other securities,
hereinafter in this Section 3.05(c)(iii) called the “Distributed Property”),
then, in each such case the conversion rate shall be adjusted (with a
corresponding adjustment to the conversion price) based on the following
formula:


CR1
=
CR0 x [SP0 / (SP0 - FMV)]
     
CR0
=
the conversion rate in effect immediately prior to the close of business on the
Record Date for such dividend or distribution
     
CR1
=
the new conversion rate in effect immediately after the close of business on the
Record Date for such dividend or distribution
     
SP0
=
the Current Market Price of a share of Company Common Stock as of the Record
Date for such dividend or distribution
     
FMV
=
the Fair Market Value of the portion of Distributed Property distributed with
respect to each outstanding share of Company Common Stock on the Record Date for
such dividend or distribution

 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
With respect to an adjustment pursuant to this Section 3.05(c)(iii) in
connection with a Distribution Transaction (which for the avoidance of doubt
does not include a Qualified Distribution), the conversion rate in effect
immediately prior to the effective date of the Distribution Transaction shall be
adjusted (with a corresponding adjustment to the conversion price) based on the
following formula:


CR1
=
CR0 x [(FMV + MP0) / MP0]
     
CR0
=
(x) the Exchange Ratio, multiplied by (y) the conversion rate in effect
immediately prior to the close of business on the effective date of the
Distribution Transaction
     
CR1
=
the new conversion rate in effect immediately after the close of business on the
effective date of the Distribution Transaction
     
FMV
=
(x) the Distribution Ratio, multiplied by (y) the arithmetic average of the
VWAPs of a share of the capital stock or similar equity interest distributed to
holders of Company Common Stock on the principal United States securities
exchange on which such capital stock or equity interest trades, for each of the
ten consecutive full Trading Days commencing with, and including, the effective
date of the Distribution Transaction (such arithmetic average, the “Distributed
Company VWAP”)
     
MP0
=
(x) the Exchange Ratio, multiplied by (y) the arithmetic average of the VWAPs of
a share of Company Common Stock for each of the ten consecutive full Trading
Days commencing with, and including, the effective date of the Distribution
Transaction (such arithmetic average, the “Distributing Company VWAP”)

 
(iv)    If the Issuer has a stockholder rights plan in effect with respect to
the Company Common Stock on the date of conversion of such Preferred Stock to
Company Common Stock, upon conversion of any shares of Preferred Stock to
Company Common Stock, holders of such shares will receive, in addition to the
shares of Company Common Stock, the rights under such rights plan relating to
such Company Common Stock, unless, prior to such date, the rights have (A)
become exercisable or (B) separated from the shares of Company Common Stock (the
first of such events to occur being the “Trigger Event”), in either of which
cases the Conversion Rate will be adjusted (with a corresponding adjustment to
the Conversion Price), effective automatically at the time of such Trigger
Event, as if the Issuer had made a distribution of such rights to all holders of
the Company Common Stock as described in Section 3.05(c)(i) (without giving
effect to the 60-day limit on the exercisability of rights, options or warrants
ordinarily subject to such Section 3.05(c)(i)), subject to appropriate
readjustment in the event of the expiration, termination or redemption of such
rights prior to the exercise, deemed exercise or exchange thereof.
Notwithstanding the foregoing, to the extent any such stockholder rights are
exchanged by the Issuer for shares of Company Common Stock, the conversion rate
shall be appropriately readjusted (with a corresponding adjustment to the
conversion price) as if such stockholder rights had not been issued, but the
Issuer had instead issued the shares of Company Common Stock issued upon such
exchange as a dividend or distribution of shares of Company Common Stock subject
to Section 3.05(a). Notwithstanding the preceding provisions of this paragraph,
no adjustment shall be required to be made to the Conversion Rate with respect
to any holder of such Preferred Stock which is, or is an “affiliate” or
“associate” of, an “acquiring person” under such stockholder rights plan or with
respect to any direct or indirect transferee of such holder who receives such
Preferred Stock in such transfer after the time such holder becomes, or its
affiliate or associate becomes, an “acquiring person.”
 
 
25

--------------------------------------------------------------------------------

 
 
 
In the event of a transaction described in clause (ii) of the definition of
Qualified Distribution is consummated prior to an Initial Public Offering or a
transaction described in clause (i) of the definition of Qualified Distribution,
corresponding adjustments will apply thereafter.
 
(d)    Effectiveness of Adjustments. Any adjustment made pursuant to this
Section 3.05 shall be effective immediately prior to the open of business on the
date the event giving rise to the adjustment is to occur (or, in the case of
Section 3.05(c), the Record Date for the event giving rise to the adjustment).
If any such event is declared but does not occur, the Conversion Rate and
Conversion Price (or the conversion rate and the conversion price, as the case
may be) shall be readjusted, effective as of the date the Board of Managers
notifies the Members (or holders of Preferred Stock, as the case may be) that
such event shall not occur, to the Conversion Rate and Conversion Price (or the
conversion rate and the conversion price, as the case may be) that would then be
in effect if such event had not been declared.
 
(e)   Calculation of Adjustments. All adjustments to the Conversion Rate and
Conversion Price (or the conversion rate and the conversion price, as the case
may be) shall be calculated by the Company or the Issuer, as the case may be, to
the nearest cent. No adjustment to the Conversion Price will be required unless
such adjustment would require an increase or decrease of at least 1/10,000th of
a Series A Preferred Membership Interest of the Conversion Rate or to Conversion
Price (or the conversion rate and the conversion price, as the case may be);
provided, however, that any such adjustment that is not required to be made will
be carried forward and taken into account in any subsequent adjustment;
provided, further that any adjustment not made because of this sentence will be
made upon any conversion.
 
(f)   Successive Adjustments. After an adjustment to the Conversion Rate and
Conversion Price (or the conversion rate and the conversion price, as the case
may be) under this Section 3.05, any subsequent event requiring an adjustment
under this Section 3.05 shall cause an adjustment to each such Conversion Rate
and Conversion Price (or the conversion rate and the conversion price, as the
case may be) as so adjusted.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
 
(g)   Notice of Adjustments. Whenever the Conversion Rate and Conversion Price
(or the conversion rate and the conversion price, as the case may be) is to be
adjusted as provided under this Section 3.05, the Company or the Issuer, as the
case may be, shall as soon as reasonably practicable following the occurrence of
an event that requires such adjustment (or if the Company or the Issuer, as the
case may be, is not aware of such occurrence, as soon as reasonably practicable
after becoming so aware) (i) compute the adjusted applicable Conversion Rate and
Conversion Price (or the conversion rate and the conversion price, as the case
may be) in accordance with this Section 3.05 and (ii) prepare and provide a
written notice to the Members (or holders of Preferred Stock, as the case may
be) of the occurrence of such event and a statement in reasonable detail setting
forth the method by which the adjustment to the applicable Conversion Rate and
Conversion Price (or the conversion rate and the conversion price, as the case
may be) was determined and setting forth the adjusted applicable Conversion Rate
and Conversion Price (or the conversion rate and the conversion price, as the
case may be).
 
(h)   No Fractional Shares. No fractional shares of Company Common Stock will be
delivered to a holder upon conversion of such holder’s Preferred Stock. In lieu
of fractional shares of Company Common Stock otherwise issuable, holders of
Preferred Stock will be entitled to receive an amount in cash equal to the
fraction of a share of Company Common Stock, multiplied by the Closing Price of
the Company Common Stock on the Trading Day immediately preceding the record
date applicable to the conversion of such Preferred Stock. In order to determine
whether the number of shares of Company Common Stock to be delivered to a holder
of Preferred Stock upon the conversion of such holder’s shares of Preferred
Stock will include a fractional share (in lieu of which cash would be paid
hereunder), such determination shall be based on the aggregate number of shares
of Preferred Stock of such holder that are being converted on any Conversion
Date.
 
(i)   Adjustment for Reorganization Events. (i) In the event of:


(A) any reclassification, statutory exchange, merger, consolidation or other
similar business combination of the Company with or into another Person, in each
case, pursuant to which Common Membership Interests (but not Series A Preferred
Membership Interests) are changed or converted into, or exchanged for, cash,
securities or other property of the Company or another Person;


(B) any sale, transfer, lease or conveyance to another Person of all or
substantially all the property and assets of the Company, in each case pursuant
to which Common Membership Interests (but not Series A Preferred Membership
Interests) are converted into cash, securities or other property; or


(C) any statutory exchange of securities of the Company with another Person
(other than in connection with a merger, consolidation or other similar business
combination);
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
(each of which is referred to as a “Reorganization Event”) each Series A
Preferred Membership Interest outstanding immediately prior to such
Reorganization Event will, without the consent of the holders thereof (unless
otherwise required by Section 4.03 or 4.04) and subject to Section 3.05(i)(v),
remain outstanding but shall become convertible into, out of funds legally
available therefor, the number, kind and amount of securities, cash and other
property (the “Exchange Property”) (without any interest on such Exchange
Property) that the holder of such Series A Preferred Membership Interests would
have received in such Reorganization Event had such holder converted its Series
A Preferred Membership Interests into the applicable number of Common Membership
Interests immediately prior to the effective date of the Reorganization Event.


(ii)   Exchange Property Election. In the event that the holders of Common
Membership Interests have the opportunity to elect the form of consideration to
be received in such transaction, the Exchange Property that the holders of
Series A Preferred Membership Interests shall be entitled to receive shall be
determined by the holders of a majority of the outstanding Series A Preferred
Membership Interests on or before the earlier of (A) the deadline for elections
by holders of Common Membership Interests and (B) two Business Days before the
anticipated effective date of such Reorganization Event. The number of units of
Exchange Property for each Series A Preferred Membership Interest converted
following the effective date of such Reorganization Event shall be determined
from among the choices made available to the holders of the Common Membership
Interests and based on the number of Common Membership Interests into which such
holder would be entitled to convert its Series A Preferred Membership Interests
as of the effective date of the Reorganization Event, determined as if the
references to “number of Common Membership Interests” in this Agreement were to
“units of Exchange Property.”


(iii)   Successive Reorganization Events. The above provisions of this Section
3.05(i) shall similarly apply to successive Reorganization Events and the
applicable provisions of this Section 3.05, as the case may be, shall apply to
any Common Membership Interests or Company Common Stock, as the case may be,
received by the holders of the Common Membership Interests in any such
Reorganization Event.


(iv)   Reorganization Event Notice. The Company (or any successor) shall, no
less than 20 Business Days prior to the occurrence of any Reorganization Event,
provide written notice to the Members of such occurrence of such event and of
the kind and amount of the cash, securities or other property that constitutes
the Exchange Property. Failure to deliver such notice shall not affect the
operation of this Section 3.05(i).


(v)   The Company shall not enter into any agreement for a transaction
constituting a Reorganization Event unless (A) such agreement provides for or
does not interfere with or prevent (as applicable) conversion of the Series A
Preferred Membership Interests into the Exchange Property in a manner that is
consistent with and gives effect to this Section 3.05(i), and (B) to the extent
that the Company is not the surviving corporation in such Reorganization Event
or will be dissolved in connection with such Reorganization Event, proper
provision shall be made in the agreements governing such Reorganization Event
for the conversion of the Series A Preferred Membership Interests into stock of
the Person surviving such Reorganization Event or such other continuing entity
in such Reorganization Event, or in the case of a Reorganization Event described
in Section 3.05(i)(i)(B), an exchange of Series A Preferred Membership Interests
for the stock of the Person to whom the Company’s assets are sold, transferred,
leased, conveyed or transferred, with the same rights, power and preferences,
including as to liquidation and redemption, as the Series A Preferred Membership
Interests and subject to the Successor Covenants in accordance with Section
4.04.
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
(vi)   Notwithstanding anything in this Agreement to the contrary, this Section
3.05(i) shall not apply to any transaction under Section 9.01.
 
 
(j)   Section 3.05(b) shall terminate immediately following the earlier to occur
of an Initial Public Offering and a Qualified Distribution.
 
SECTION 3.06.   Voting Rights. (a) Subject to Section 4.03, Members shall have
voting rights in connection with (i) the designation and removal of Managers in
accordance with Section 4.01(b), (ii) the dissolution of the Company in
accordance with Section 9.02 and (iii) any amendment of this Agreement in
accordance with Section 10.11 and any other matters submitted to a vote of the
Members by the Board of Managers. Holders of a Series A Preferred Membership
Interests shall be entitled to vote with the holders of the Common Membership
Interests on all matters submitted to a vote of holders of Common Membership
Interests (together with any other class of series of Membership Interests then
entitled to vote with the Common Membership Interests), as provided below. The
Members shall vote together as a single class on all matters on which they are
entitled to vote. Each Member holding Common Membership Interests shall be
entitled to one vote for each Common Membership Interest held by such Member
(and a partial vote for any partial Common Membership Interest). Each Member
holding Series A Preferred Membership Interests shall be entitled to the number
of votes equal to the number of Common Membership Interests (and a partial vote
for any partial Common Membership Interests) into which all Series A Preferred
Membership Interests held of record by such Member could then be converted
pursuant to Section 3.04 on the date any vote is taken. The Company shall
provide written notice to all Members of any meeting at which a vote will be
held at least five Business Days prior thereto, which notice shall describe the
business to be considered, the actions to be taken and the matters to be voted
on at the meeting in reasonable detail. At any meeting of the Members, the
presence, in person or by proxy, of Members holding a majority of the
outstanding Common Membership Interests (on an as-converted basis) shall
constitute a quorum. When a quorum is present, the affirmative vote of a
majority of votes cast shall be the act of the Members. If any business
considered, action taken or matter voted on was not described in the written
notice provided to all Members of such meeting, within three Business Days of
such meeting the Company shall provide written notice to the Members describing
in reasonable detail such business consideration taken or matter voted on. Any
action permitted or required to be taken by the Members may be taken without a
meeting, without prior notice and without a vote if a consent or consents in
writing, setting forth the action so taken, shall be signed by Members holding a
majority of the outstanding Common Membership Interests (on an as-converted
basis). Within three Business Days of taking of action by Members without a
meeting by less than unanimous written consent, the Company shall provide
written notice of the taking of such action to those Members who have not
consented in writing to the taking of such action, which notice shall describe
the actions taken in reasonable detail.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
 
SECTION 3.07.   Liability of Members, Managers, Etc. (a) Except to the extent
provided in the Delaware Act, none of the Members or any Manager shall have any
personal liability for the debts, obligations or liabilities of the Company.
 
(b)   To the fullest extent permitted by applicable law (including Section
18-1101 of the Delaware Act), notwithstanding any other provision of this
Agreement or otherwise of applicable law, including any in equity or at law, no
Member, Manager, officer or employee of the Company (collectively, the “Covered
Persons”), shall have any fiduciary duty to the Company, the Members or the
Managers (or any other person or entity bound by this Agreement) by reason of
this Agreement or in its capacity as a Covered Person, except that the Members
and Managers shall be subject to the implied contractual covenant of good faith
and fair dealing. To the fullest extent permitted by applicable law (including
Section 18-1101 of the Delaware Act), no Member or Manager shall be liable,
including under any legal or equitable theory of fiduciary duty or other theory
of liability, to the Company, any Member, Manager or any other person or entity
bound by this Agreement for any losses, claims, damages or liabilities incurred
by reason of any act or omission performed or omitted by such Member in its
capacity as a Member or Manager except that (i) a Member or Manager shall be
liable for any act or omission that constitutes fraud or a bad faith violation
of the implied contractual covenant of good faith and fair dealing and (ii) a
Member shall be liable for any breach by such Member of the covenants and
express obligations set forth in this Agreement. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities of a Member or Manager otherwise existing at law or in equity, are
agreed by the parties hereto to replace such other duties and liabilities of
such Member or Manager. A Member or Manager shall be fully protected in relying
in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any Person as to
matters which such Member or Manager reasonably believes are within such
Person’s professional or expert competence.
 
(c)   (i) Each Person who was or is made a party or is threatened to be made a
party to or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that he
is or was a Member of the Company (hereinafter an “Indemnitee”), whether the
basis of such proceeding is alleged action in an official capacity as a Member
or in any other capacity while serving as a Member, shall be indemnified and
held harmless by the Company if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful, against all expense, liability and loss (including attorneys’ fees,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement) reasonably incurred or suffered by such Indemnitee in connection
therewith; provided, however, that except as provided in Section 3.07(e) with
respect to proceedings to enforce rights to indemnification, the Company shall
indemnify any such Indemnitee in connection with a proceeding (or part thereof)
initiated by such Indemnitee only if such proceeding (or part thereof) was
authorized by the Board of Managers. This Section 3.07(c)(i) shall not apply to
any action by or in the right of the Company. In addition, no Member shall be
entitled to be indemnified if any such expense, liability or loss was caused by
a breach by such Member of the covenants and express obligations set forth in
this Agreement.
 
 
 
30

--------------------------------------------------------------------------------

 
 
(ii)   The Company shall indemnify any Indemnitee who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the Company to procure a judgment in its favor by
reason of the fact that the Indemnitee is or was an Indemnitee, against expenses
(including attorneys’ fees) actually and reasonably incurred by the Indemnitee
in connection with the defense or settlement of such action or suit if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company.
 
 
(d)   The right to indemnification conferred in Section 3.07(c) shall include
the right to be paid by the Company the expenses (including attorney’s fees)
incurred in defending any such proceeding in advance of its final disposition;
provided, however, that an advancement of expenses incurred by an Indemnitee
shall be made only upon delivery to the Company of an undertaking, by or on
behalf of such Indemnitee, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that such Indemnitee is not entitled to be indemnified
for such expenses under this Section 3.07(d) or otherwise. Such undertaking
shall be an unlimited, unsecured general obligation of an Indemnitee, and shall
be accepted without reference to such Indemnitee’s ability to make repayment.
The rights to indemnification and to the advancement of expenses conferred in
Section 3.07(c) and this Section 3.07(d) shall be contract rights and such
rights shall continue as to an Indemnitee who has ceased to fall within the
definition of “Indemnitee” and shall inure to the benefit of the Indemnitee’s
heirs, executors and administrators. Any repeal or modification of any of the
provisions of this Section 3.07 shall not adversely affect any right or
protection of an Indemnitee existing at the time of such repeal or modification.
 
(e)   If a claim under Section 3.07(c) or 3.07(d) is not paid in full by the
Company within 60 calendar days after a written claim has been received by the
Company, except in the case of a claim for an advancement of expenses, in which
case the applicable period shall be 20 calendar days, the Indemnitee may at any
time thereafter bring suit against the Company to recover the unpaid amount of
the claim. If successful in whole or in part in any such suit, or in a suit
brought by the Company to recover an advancement of expenses pursuant to the
terms of an undertaking, the Indemnitee shall also be entitled to be paid the
expenses of prosecuting or defending such suit. In (i) any suit brought by the
Indemnitee to enforce a right to indemnification hereunder (but not in a suit
brought by the Indemnitee to enforce a right to an advancement of expenses) it
shall be a defense that, and (ii) any suit brought by the Company to recover an
advancement of expenses pursuant to the terms of an undertaking, the Company
shall be entitled to recover such expenses upon a final adjudication that, the
Indemnitee has not met the applicable standard for indemnification set forth in
Sections 3.07(c) and 3.07(d). Neither the failure of the Company (including its
Board of Managers, independent legal counsel, or its Members) to have made a
determination prior to the commencement of such suit that indemnification of the
Indemnitee is proper in the circumstances because the Indemnitee has met the
standard of conduct for entitlement to indemnification, nor an actual
determination by the Company (including its Board of Managers, independent legal
counsel, or its Members) that the Indemnitee has not met the standard of conduct
for entitlement to indemnification, shall create a presumption that the
Indemnitee has not met such standard of conduct or, in the case of such a suit
brought by the Indemnitee, be a defense to such suit. In any suit brought by the
Indemnitee to enforce a right to indemnification or to an advancement of
expenses hereunder, or brought by the Company to recover an advancement of
expenses pursuant to the terms of an undertaking, the burden of proving that the
Indemnitee is not entitled to be indemnified, or to such advancement of
expenses, under this Section 3.07 or otherwise shall be on the Company. The
termination of a proceeding by judgment, order, settlement, conviction, or upon
a plea of nolo contendere or its equivalent, shall not of itself create a
presumption that a Member, Manager or officer acted in such a manner as to make
him or her ineligible for indemnification.
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
 
(f)   The rights to indemnification and to the advancement of expenses conferred
in this Section 3.07 shall not be exclusive of any other right which any Person
may have or hereafter acquire under any statute, this Agreement, any other
agreement, any vote of Managers or otherwise. However, no person shall be
entitled to indemnification by the Company by virtue of the fact that such
person is actually indemnified by another entity, including an insurer.
 
(g)   The Company may maintain insurance, at its expense, to protect itself and
any Member, Manager, director, officer, employee or agent of the Company or
another limited liability company, corporation, partnership, joint venture,
trust or other enterprise against any expense, liability or loss, whether or not
the Company would have the power to indemnify such Person against such expense,
liability or loss under the Delaware Act.
 
(h)    The Company shall from time to time enter into indemnification agreements
with Managers and officers in substantially the form attached hereto as Exhibit
C.
 
(i)      The Company may, to the extent authorized from time to time by the
Board of Managers, grant rights to indemnification and to the advancement of
expenses to any person or entity not mandatorily entitled to indemnification
under this Section 3.07 and grant rights to indemnification and to the
advancement of expenses in addition to those granted in this Section 3.07 to any
person or entity mandatorily entitled to indemnification under this Section
3.07, in each case as long as such person or entity has met the standard of
conduct set forth in the first sentence of Section 3.07(b).
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV


Governance
 
 
SECTION 4.01.   Board of Managers. (a) The Company shall have a board of
managers (the “Board of Managers”). The Members hereby designate the Board of
Managers as the managers (within the meaning of the Delaware Act) of the
Company, with exclusive rights and responsibilities to direct the business of
the Company. The Board of Managers shall have the power to do any and all acts
necessary or convenient to or for the furtherance of the purposes described
herein, including all powers, statutory or otherwise, possessed by managers
under the laws of the State of Delaware.
 
(b)   The Board of Managers shall be comprised of [●] members (each, a
“Manager”). As of the date of this Agreement, the Managers are [●]. Thereafter,
each of the Managers shall be designated and removed at any time by the holders
of Membership Interests (voting or consenting in accordance with Section
3.06(a)). A Manager shall hold office until his or her successor is designated
or until his or her earlier death, resignation or removal.
 
(c)   Any Manager may attend a meeting of the Board of Managers in person, by
telephone or any other electronic communication device. At any meeting of the
Board of Managers, the presence, in person or by proxy, of a majority of the
Managers shall constitute a quorum. A Manager entitled to vote at any meeting of
the Board of Managers may authorize another Person, including another Manager,
to act in place of that Manager by proxy. The Board of Managers may act by
written consent in lieu of a meeting in accordance with Section 18-404 of the
Delaware Act.
 
(d)    At any meeting of the Board of Managers, any action taken by the Board of
Managers shall require the approval of a majority of the Managers present, in
person or by proxy, at such meeting. Each Manager shall be entitled to one vote.
 
SECTION 4.02.   Officers. The officers of the Company as of the date of this
Agreement shall continue to act in such capacity. Thereafter, the Board of
Managers may from time to time appoint (and subsequently remove) individuals to
act on behalf of the Company as “officers” or “agents” of the Company within the
meaning of Section 18-407 of the Delaware Act to conduct the day-to-day
management of the Company with such general or specific authority as the Board
of Managers may specify.
 
SECTION 4.03.   Matters Requiring Morrison Consent. For so long as Morrison
Parties hold in aggregate at least 150,000 Series A Preferred Membership
Interests (excluding, for the avoidance of doubt, any Series A Preferred
Membership Interests previously converted to Common Membership Interests), none
of the following actions shall be taken by the Board of Managers, the Company or
any Subsidiary of the Company (whether by merger, consolidation, reorganization
or otherwise) without prior Morrison Consent:
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
 
(a)   declaring, paying or making any Distributions by the Company to Members,
other than Distributions to Members expressly contemplated by Section 7.02 of
this Agreement (including any Distribution upon liquidation pursuant to Section
9.03);
 
(b)   the Company, on the one hand, and any Member or Affiliate of a Member or a
Permitted Holder, on the other hand, entering into any material agreement or
other material transaction except (i) as contemplated in connection with the
Company Formation Transactions (including ongoing commercial relationships (so
long as in compliance with the Separation Principles (as defined in the
Investment Agreement)), (ii) for Distributions by the Company to Members in
accordance with this Agreement, (iii) for issuances of Equity Securities by the
Company in accordance with this Agreement, (iv) subject to the rights of holders
of Series A Preferred Membership Interests under Section 5.03, for any
investment in Common Membership Interests of the Company by Barnes&Noble (or any
of its Affiliates, officers, directors or any Permitted Holder) at a New
Issuance Valuation not less than the greater of (A) $1,500,000,000 and (B) the
highest New Issuance Valuation in respect of an issuance of Additional
Membership Interests issued to any third-party purchaser (other than a Morrison
Party), (v) any Equity Incentive Reimbursement Issuances, (vi) for trade
receivables and payables arising out of the transactions described in clause (i)
hereof and (vii) compensation arrangements (including equity incentive
compensation) with officers and employees of the Company and its Subsidiaries;
provided that Morrison Consent with respect to matters described in this Section
4.03(b) which are entered into in the ordinary course of the business of the
Company (other than equity issuances described in clause (iv) hereof) shall not
be unreasonably withheld, conditioned or delayed and that such Morrison Consent
shall be deemed given if Morrison Parties entitled to give such Morrison Consent
have not responded to a request for such consent by the close of business on the
10th Business Day following the date of such request.
 
(c)   any amendment to, or waiver of, any provision of this Agreement or the
organizational documents of the Company’s Subsidiaries, or, subject to Section
9.01, any change of legal form of the Company, if such amendment, waiver or
change would adversely affect the rights or preferences of, or the restrictions
provided for the benefit of, Members holding the Series A Preferred Membership
Interests (excluding any amendment to the extent necessary to effect the
creation or issuance of Equity Interests permitted to be issued under this
Agreement);
 
(d)   any voluntary bankruptcy filing, dissolution, liquidation or winding up of
the Company or any of its respective direct or indirect Subsidiaries;
 
(e)   subject to Section 9.01, any authorization, designation or issuance of (i)
Senior Equity Interests; or (ii) Parity Equity Interests having a liquidation
preference in an amount in excess of $250,000,000 in aggregate;
 
(f)   the redemption, purchase or acquisition of any (x) equity securities of
the Company or any Subsidiary of the Company which are held by a person other
than a Subsidiary of the Company or (y) any options, warrants or other rights to
acquire such securities, other than: (A) redemptions, purchases or other
acquisitions of shares of such securities in connection with any employment
contract, benefit plan or other similar arrangement with or for the benefit of
employees, officers, directors or consultants; (B) as a result of an exchange or
conversion of any class or series of such securities, for any other class or
series of such securities; (C) the purchase of fractional interests in shares of
such securities pursuant to the conversion or exchange provisions of such
security or the security being converted or exchanged; or (D) distributions of
such securities or rights to purchase such securities (subject to the other
restrictions set forth in this Agreement);
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
 
(g)   the incurrence by the Company or any of its Subsidiaries of indebtedness
for borrowed money, other than (i) trade debt incurred in the ordinary course of
business, (ii) indebtedness incurred under a revolving credit facility in the
ordinary course of business to fund working capital and (iii) other indebtedness
for borrowed money in an outstanding principal amount not in excess of
$1,000,000,000; provided that the Company may incur indebtedness for borrowed
money without the prior consent of Morrison Parties entitled to give such
Morrison Consent if the Company in writing first offered Microsoft Corporation
by written notice the opportunity to provide such indebtedness to the Company
and Microsoft Corporation has elected not to provide such indebtedness to the
Company or has not responded to such offer by the close of business on the 10th
Business Day following the date of such offer; or
 
(h)   (i) the distribution (by way of dividend, share distribution, exchange,
redemption, recapitalization or similar transaction) of securities of any entity
holding a significant portion of the assets and business of a Major Division,
including by way of spin-off, split-off or other distribution transaction; or
(ii) the sale, transfer, lease or other disposition of all or substantially all
of the assets constituting a Major Division, in each case other than a
distribution, sale, transfer, lease or other disposition that constitutes a
Change of Control or is a transaction pursuant to Section 9.01.
 
SECTION 4.04.   Successor Covenants. Upon the occurrence of an event described
in Section 9.01 (and, in the case of covenants set forth in Section 4.03, so
long as Morrison Parties hold in aggregate at least 150,000 shares of Preferred
Stock (excluding, for the avoidance of doubt, any Preferred Stock converted to
Company Common Stock)), the covenants set forth in Section 4.03 and the
restrictions on transfer set forth in Section 8.01, 8.02 and 8.04 shall be
included in any certificate of incorporation (or equivalent governing documents)
of an Issuer as terms of Preferred Stock with respect to Morrison Parties and
each other as a holder thereof and shall in any event continue to be in effect
with the same terms set forth in Section 4.03 except with such modifications as
are necessary for such covenants to apply to the Issuer with the same effect
that such covenants apply to the Company and such restrictions apply to holders
of the Series A Preferred Membership Interests (the “Successor Covenants”).
 
SECTION 4.05.   Termination. Sections 4.03(a), (b), (d), (f), (g) and (h), or
the corresponding provisions of the Successor Covenants, shall terminate
immediately prior to the earlier to occur of an Initial Public Offering and a
Qualified Distribution.
 
SECTION 4.06.   Equity Incentive Reimbursement Issuances. Any reimbursement by
NewCo of the cost of equity compensation of NewCo employees in the form of
Barnes&Noble equity awards shall be required to take the form of Equity
Incentive Reimbursement Issuances.
 
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE V


Capital Contributions; New Issuances; Preemptive Rights
 
 
SECTION 5.01.   Capital Contributions. Pursuant to the Company Formation
Transactions, on or prior to the date hereof, the Initial Member will have made
an initial Capital Contribution to the Company in exchange for the issuance by
the Company of Membership Interests to the Beckett Member as set forth on
Schedule A. Pursuant to the Investment Agreement, on or prior to the date
hereof, Morrison will have made a Capital Contribution to the Company in
exchange for the issuance by the Company of Membership Interests as set forth on
Schedule A.
 
SECTION 5.02.   New Issuances of Equity Capital. Subject to the terms of this
Agreement (including Section 4.03 and 5.03), the Board of Managers may determine
the form, timing and terms of any new issuance of Membership Interests of the
Company to any Person, or any sale or granting of options to purchase Membership
Interests of the Company, and will notify the Members of such decision. Any such
Person subscribing to any issuance of Membership Interests or exercising any
option to purchase Membership Interests shall be required to become a party to
this Agreement as a Member, and shall have all the rights and obligations of a
Member hereunder, by executing a Joinder Agreement in the form of Exhibit A or
in such other form that is satisfactory to the Board of Managers.
 
SECTION 5.03.   Preemptive Rights. (a) At any time after the date hereof that
the Company proposes to issue or sell any Equity Interests to any Person
(including any Member) (other than: (i) in connection with any Initial Public
Offering or Qualified Distribution, (ii) pursuant to any present or future
employee, officer or director benefit plan or program of or assumed by the
Company or any of its Subsidiaries, (iii) in connection with any merger,
consolidation, acquisition for stock, business combination or any similar
extraordinary transaction, (iv) the issuance of Common Membership Interests as a
dividend or distribution to all or substantially all holders of Common
Membership Interests, or a subdivision or combination of Common Membership
Interests or a reclassification of (or similar action with respect to) Common
Membership Interests into a greater or lesser number of Common Membership
Interests) or (v) Equity Incentive Reimbursement Issuances, each holder of
Series A Preferred Membership Interests at such time shall be afforded the
opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms as such
Equity Interests are proposed to be offered (or, to the extent such Equity
Interests are offered for consideration (or the exercise price of which is to be
paid in consideration) other than cash, the cash equivalent thereof) an amount
of Equity Interests up to the aggregate amount of Equity Interests to be offered
or sold (including those to be sold to the holders of Series A Preferred
Membership Interests pursuant to this Section 5.03) multiplied by such holder’s
Percentage Interest; provided that if a holder of Series A Preferred Membership
Interests is entitled to and elects to adjust the Conversion Price upon any
issuance of Equity Interests pursuant to Section 3.05(b)(i), such holder shall
not be entitled to preemptive rights under this Section 5.03 in respect of such
issuance.
 
 
 
36

--------------------------------------------------------------------------------

 
 
(b)   In the event the Company proposes to offer or sell Equity Interests that
are subject to this Section 5.03, it shall give each holder of Series A
Preferred Membership Interests at such time written notice (a “Subscription
Notice”) of its intention, describing the type of such Equity Interest, price
(or range of prices), anticipated amount of such Equity Interests, timing, and
other terms upon which the Company proposes to issue or sell the same, no later
than two Business Days after the Company proposes to pursue such issuance or
sale. Each such holder shall have 15 Business Days from the date of receipt of a
Subscription Notice to notify the Company in writing (a “Participation Notice”)
that it intends to exercise its rights provided in this Section 5.03 and, the
amount of such Equity Interests such holder desires to purchase, up to the
maximum amount calculated pursuant to Section 5.03(a). Such Subscription Notice
shall constitute a nonbinding indication of interest of the holder of Series A
Preferred Membership Interests to purchase the amount of such Equity Interests
so specified at the price and other terms set forth in the Company’s notice to
it. The failure of a holder of Series A Preferred Membership Interests to
respond within such 15-Business Day period shall be deemed to be a waiver of
such holder’s rights under this Section 5.03 only with respect to the offering
described in the applicable Subscription Notice.
 
(c)   If a holder of Series A Preferred Membership Interests exercises its
rights provided in this Section 5.03, the closing of the purchase of the Equity
Interests with respect to which such right has been exercised shall take place
within 90 days after the giving of notice of such exercise, which period of time
shall be extended for a maximum of 180 days in order to comply with applicable
laws and regulations (including receipt of any applicable regulatory approvals).
The Company and each holder of Series A Preferred Membership Interests
exercising its rights under Section 5.03 will use commercially reasonable
efforts to secure any regulatory approvals or other consents, and to comply with
any law or regulation necessary in connection with the issuance, sale and
purchase of, such Equity Interests.
 
(d)   In the event that a holder of Series A Preferred Membership Interests
fails to exercise its rights provided in this Section 5.03 within such
10-Business Day period or, if so exercised, a holder of Series A Preferred
Membership Interests is unable to consummate such purchase within the time
period specified in Section 5.03(c) because of such holder’s failure to obtain
any required regulatory consent or approval, the Company shall thereafter be
entitled (during the period of 90 days following the conclusion of the
applicable period) to sell or enter into an agreement (pursuant to which the
sale of the Equity Interests covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the Equity Interests not
elected to be purchased pursuant to this Section 5.03 by such holder or which
such holder is unable to purchase because of such failure to obtain any such
consent or approval, at a price no less than that offered to the holders of
Series A Preferred Membership Interests, and otherwise upon terms no more
favorable to the purchasers of such securities than were specified in the
Company’s Subscription Notice to the holders of Series A Preferred Membership
Interests. Notwithstanding the foregoing, if such sale is subject to the receipt
of any regulatory approval or consent or the expiration of any waiting period,
the time period during which such sale may be consummated shall be extended
until the expiration of 10 Business Days after all such approvals or consents
have been obtained or waiting periods expired, but in no event shall such time
period exceed 270 days from the date of the applicable agreement with respect to
such sale. In the event the Company has not sold the Equity Interests or entered
into an agreement to sell the Equity Interests within such 90-day period (or
sold and issued Equity Interests in accordance with the foregoing within 90 days
from the date of such agreement (as such period may be extended in the manner
described above for a period not to exceed 270 days from the date of such
agreement), the Company shall not thereafter offer, issue or sell such Equity
Interests without first offering such securities to holders of Series A
Preferred Membership Interests in the manner provided in this Section 5.03.
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
 
(e)   In the case of the issuance or sale of Equity Interests that are subject
to this Section 5.03 for a consideration in whole or in part other than cash,
including securities acquired in exchange therefor (other than securities by
their terms so exchangeable), the consideration other than cash shall be deemed
to be the fair value thereof as determined in good faith by the Board of
Managers; provided, however, that such fair value as determined by the Board of
Managers shall not exceed the aggregate market price of the securities being
offered as of the date the Board authorizes the offering of such securities.
 
(f)   This Section 5.03 shall terminate immediately prior to, and shall not
apply to, the earlier to occur of an Initial Public Offering and a Qualified
Distribution.


ARTICLE VI


Capital Accounts; Allocations of Profit and Loss; Tax Matters
 
 
SECTION 6.01.   Initial Capital Accounts. (a) The Company shall establish a
capital account (a “Capital Account”) for each Member, which shall be maintained
and adjusted as provided in this Article VI. Each Member’s initial Capital
Account is set forth on Schedule B.
 
(b)   Adjustments to Capital Accounts. The initial Capital Account of a Member
shall be (i) increased by the amount of (A) cash and the fair market value of
any property contributed to the Company by such Member (net of liabilities
secured by such contributed property that the Company is considered to assume or
take subject to) and (B) any Net Income allocated to such Member under Section
6.02 and any other items of income and gain allocated to such Member under
Section 6.02; and (ii) decreased by the amount of (A) cash and the fair market
value of any property distributed by the Company to such Member (net of
liabilities secured by such distributed property that such Member is considered
to assume or take subject to) and (B) any Net Loss allocated to such Member
under Section 6.02 and any other items of deduction or loss allocated to such
Member under Section 6.02.
 
(c)   Revaluations. Upon the occurrence of any event specified in Section
1.704-1(b)(2)(iv)(f) of the Treasury Regulations, the Tax Matters Member shall
cause the Capital Accounts to be adjusted in accordance with that Section of the
Treasury Regulations to reflect the fair market value of the Company’s assets at
the time of such occurrence.
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
 
(d)   Transfers of Interests. If any Membership Interest is Transferred, the
transferee shall succeed to the portion of the transferor’s Capital Account
attributable to that Membership Interest.
 
(e)   General 704(b) Authority. The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with the Treasury Regulations under Section 704(b) of the
Code and shall be interpreted and applied in a manner consistent with those
Treasury Regulations. The Company, after consultation with the Tax Matters
Member, is authorized to make reasonable adjustments in the allocation of the
income, gain, loss, deduction and credit of the Company to the minimum extent
necessary to comply with Section 704(b) of the Code (including any adjustments
to any item thereof required as a result of (i) any amendment to the Code or the
Treasury Regulations or (ii) the adjustment of any tax item by the Service);
provided, however, that no such adjustment shall be made if it would materially
change the economic rights and obligations of the Members otherwise set forth in
this Agreement.
 
SECTION 6.02.   Allocations of Book Income and Loss. (a) Calculation of Net
Income and Net Loss. (i) General. “Net Income” or “Net Loss”, as appropriate,
shall equal, for any taxable period, the taxable income or tax loss of the
Company for such period for U.S. Federal income tax purposes, as determined by
taking into account any separately stated items, increased by the amount of any
tax-exempt income of the Company during such period and decreased by the amount
of any expenditures described in Section 705(a)(2)(B) of the Code (taking into
account Section 1.704-1(b)(2)(iv)(i) of the Treasury Regulations) of the Company
during such period; provided, however, that Net Income or Net Loss shall be
computed excluding any item of income, gain, loss or deduction allocated
pursuant to Section 6.02(c) or (d).
 
(ii)   Contributed Property. With respect to any property contributed by a
Member to the Company at a time when the property’s adjusted tax basis differs
from its fair market value, and with respect to all property of the Company
after any adjustment to the Capital Accounts pursuant to Section 6.01(c), Net
Income or Net Loss (and the constituent items of income, gain, loss and
deduction) shall be computed in accordance with the principles of Section
1.704-1(b)(2)(iv)(g) of the Treasury Regulations and the “traditional method” of
Section 1.704-3(b) of the Treasury Regulations.
 
(iii)   Distributed Property. With respect to any property distributed by the
Company to a Member at a time when the property’s adjusted book basis differs
from its fair market value, Net Income or Net Loss (and the constituent items of
income, gain, loss and deduction) shall be computed in accordance with the
principles of Section 1.704-1(b)(2)(iv)(e) of the Treasury Regulations.
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
 
(b)   General Allocations. (i) Allocations of Net Income. Net Income for any
taxable period shall be allocated in the following order and amounts:


(A) First, if any Net Loss shall have been previously allocated to Members
pursuant to Section 6.02(b)(ii)(E), to such Members in an amount equal to, and
in proportion to, such Net Losses not previously taken into account under this
paragraph (A);


(B) Second, if any Net Loss shall have been previously allocated to Members
pursuant to Section 6.02(b)(ii)(D), to such Members in an amount equal to, and
in proportion to, such Net Losses not previously taken into account under this
paragraph (B);


(C) Third, if any Net Loss shall have been previously allocated to Members
holding Series A Preferred Membership Interests pursuant to Section
6.02(b)(ii)(C), to such Members in an amount equal to, and in proportion to,
such Net Losses not previously taken into account under this paragraph (C);


(D) Fourth, if any Net Loss shall have been previously allocated to Members
holding Common Membership Interests pursuant to Section 6.02(b)(ii)(B), to such
Members in an amount equal to, and in proportion to, such Net Losses not
previously taken into account under this paragraph (D);


(E) Fifth, to the Members in proportion to their Percentage Interests.


(ii)   Allocations of Net Loss. Net Loss for any taxable period shall be
allocated in the following order and amounts:


(A)   First, if any Net Income shall have been previously allocated to Members
under Section 6.02(b)(i)(E), to such Members in an amount equal to, and in
proportion to, such Net Income not previously taken into account under this
paragraph (A);


(B)   Second, to the Members holding the Common Membership Interests, in
proportion to their respective Percentage Interests; provided, however, that Net
Loss shall not be allocated to any Member under this paragraph (B) to the extent
such allocation would cause (or increase) an Adjusted Capital Account Deficit
for such Member, and any Net Loss not allocated to any such Member by operation
of this proviso shall be allocated to the other Members holding Common
Membership Interests, in proportion to their respective Percentage Interests and
consistent with the principles of this paragraph (B) until the Adjusted Capital
Account Balance of each Member holding Common Membership Interests equals zero;


(C)   Third, to the Members holding Series A Preferred Membership Interests, in
proportion to their respective Percentage Interests; provided, however, that Net
Loss shall not be allocated to any Member under this paragraph (C) to the extent
such allocation would cause (or increase) an Adjusted Capital Account Deficit
for such member, and any Net Loss not allocated to any such Member by operation
of this proviso shall be allocated to the other Members holding Series A
Preferred Membership Interests, in proportion to their respective Percentage
Interests and consistent with the principles of this paragraph (C) until the
Adjusted Capital Account Balance of each Member holding Series A Preferred
Membership Interests equals zero;
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
(D)   Fourth, to the Members to the extent, and in the proportion that, such
Members bear the economic risk of loss for any liabilities of the Company within
the meaning of the Treasury Regulations promulgated under Section 752 of the
Code, excluding liabilities described in Section 1.752-2(c) of the Treasury
Regulations; and


(E)   Fifth, to the Members in proportion to their Percentage Interests.
 
 
(c)   Regulatory Allocations. Notwithstanding anything to the contrary in
Section 6.02(b), the Company shall make allocations of items of income, gain,
loss or deduction of the Company as set forth in paragraphs (i), (ii) and (iii)
of this Section 6.02(c) (the “Regulatory Allocations”).
 
(i)   Minimum Gain Chargeback. Items of income and gain shall be allocated among
the Members at such times and in such amounts as necessary to satisfy the
minimum gain chargeback requirements of Sections 1.704-2(f) and 1.704-2(i)(4) of
the Treasury Regulations.
 
(ii)   Allocation of Deductions Attributable to Member Nonrecourse Liabilities.
Any nonrecourse deductions attributable to a Member Nonrecourse Liability shall
be allocated among the Members that bear the economic risk of loss for that
liability in accordance with the ratios in which such Members share such
economic risk of loss and in a manner consistent with the requirements of
Sections 1.704-2(c), 1.704-2(i)(2) and 1.704-2(j)(1) of the Treasury
Regulations.
 
(iii)   Qualified Income Offset. The Company shall specially allocate items of
income and gain when and to the extent required to satisfy the “qualified income
offset” requirement Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations.
 
(iv)   Offsetting Allocations. If a Regulatory Allocation is made to a Member,
to the extent possible, such Member shall be allocated items of income, gain,
loss and deduction of the Company so that the Regulatory Allocations, taken
together with such other allocations, shall have the same effect on such Member
as if the Regulatory Allocations had not been made. In exercising its discretion
to allocate items under this Section 6.02(c)(iv), the Company shall take into
account future Regulatory Allocations under Section 6.02(c)(i) that, although
not yet made, are likely to offset other Regulatory Allocations previously made
under Section 6.02(c)(ii).
 
(d)   Additional Allocations. (i) Notwithstanding anything to the contrary in
this Agreement, Net Loss (or, if necessary, individual items of deduction or
loss) shall be allocated to Morrison, or in the case when Morrison has
Transferred its interests to a Morrison Party pursuant to Section 8.04, to such
Morrison Party, in an amount equal to the aggregate operational cost expenses
paid by Morrison (or any of its Affiliates) to the Company pursuant to Section
7.4 of the Commercial Agreement. In addition, the operational cost expenses paid
by Morrison (or any of its Affiliates) to the Company pursuant to Section 7.4 of
the Commercial Agreement shall be treated as contributions to the Company by
Morrison, or in the case when Morrison has Transferred its interests to a
Morrison Party pursuant to Section 8.04, by such Morrison Party, for purposes of
Section 6.01(b)(i)(A).
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
 
(ii)    Except as provided in Section 6.02(c), and notwithstanding Section
6.02(b), for the taxable period in which a liquidation of the Company occurs,
all items of income, gain, deduction or loss of the Company for such taxable
period shall be allocated such that the balance in each Member’s Capital Account
as of the date of liquidation equals, as nearly as possible, the amount to be
distributed to that Member pursuant to Section 7.03. 
 
(iii)   Except as provided in Section 6.02(c), and notwithstanding Section
6.02(b), in the case of a Change of Control Sale, all items of income, gain,
deduction or loss of the Company shall be allocated such that the balance of the
selling Member’s Capital Account as of the date of the Change of Control Sale
equals, as nearly as possible, the Change of Control Payment. In the case of a
Partial Sale, the selling Member’s Capital Account shall be bifurcated based on
the percentage of the selling Member’s Interests sold in the Partial Sale, and
all items of income, gain, deduction or loss of the Company shall be allocated
such that such percentage of the selling Member’s Capital Account equals, as
nearly as possible, the Change of Control Payment. In addition, the Change of
Control Payment received by a selling Member in a Partial Sale shall be treated
as a distribution for purposes of Section 6.01(b)(ii)(A).
 
SECTION 6.03.   Allocations of Taxable Income and Loss. The Company’s ordinary
income and losses, capital gains and losses, and other tax items as determined
for U.S. Federal income tax purposes (and each item of income, gain, deduction
and loss entering into the computation thereof) shall be allocated among the
Members in the same proportions as the corresponding “book” items are allocated
under Section 6.02. Notwithstanding the foregoing sentence, U.S. Federal income
tax items relating to any property contributed or deemed contributed (including
in connection with a revaluation under Section 6.01(c)) by a Member to the
Company shall be allocated among the Members in accordance with Section 704(c)
of the Code and the “traditional method” of Section 1.704-3(b) of the Treasury
Regulations, as applicable, to take into account any difference between the fair
market value and the tax basis of such property as of the date of such
contribution (or deemed contribution). Items described in this Section 6.03
shall neither be credited nor charged to Capital Accounts.
 
SECTION 6.04.   Excess Nonrecourse Liabilities. The “excess nonrecourse
liabilities” (as defined in Section 1.752-3(a)(3) of the Treasury Regulations)
of the Company shall be allocated among the Members in proportion to their
Percentage Interests.
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
 
SECTION 6.05.   Allocations in Respect of Transferred Membership Interests. If
any Membership Interests are Transferred during a taxable period, the tax items
attributable to those Membership Interests for that year shall be allocated
between the transferor and transferee based upon the number of days each such
Person holds those Membership Interests during the period or in any other manner
that is permitted under Section 706 of the Code, agreed by the transferor and
transferee, and approved by the Tax Matters Member.
 
SECTION 6.06.   Elections. Except as otherwise expressly provided herein
(including Section 6.10), all elections required or permitted to be made by the
Company under applicable tax law, and all decisions with respect to the
calculation of its income or loss under applicable tax law, shall be made in
such manner as may be determined by the Tax Matters Member; provided that (i)
the Company shall make the election described in Section 754 of the Code at the
request of any Member and (ii) subject to the final sentence of Section 6.10,
the Company shall not make any other tax election that would be materially
adverse to Morrison without prior Morrison Consent, which consent shall not be
unreasonably withheld, conditioned or delayed.
 
SECTION 6.07.   Fiscal Year. The fiscal year of the Company for accounting
purposes shall be each year ending on the Saturday closest to the last day of
April. The taxable year of the Company shall be the taxable year of the Beckett
Member.
 
SECTION 6.08.   Withholding. Notwithstanding anything contrary herein, the
Company and the Tax Matters Member are authorized to take any and all actions
that they determine to be necessary or appropriate to ensure that the Company
satisfies any and all withholding and tax payment obligations under applicable
law. Without limiting the generality of the foregoing, the Tax Matters Member
may cause the Company to withhold any amount that it determines is required to
be withheld or paid from any amounts otherwise distributable to any Member
hereunder and any such withheld amount shall be deemed to have been distributed
to such Member for purposes of this Agreement. In the event that the Tax Matters
Member causes the Company to withhold or pay tax in respect of any Member for
any period in excess of the amount otherwise distributable to such Member for
such period, such excess shall be treated as a recourse loan to such Member that
shall bear interest at a variable rate equal to the Prime Rate and shall be
payable by such Member to the Company on demand.
 
SECTION 6.09.   Tax Matters Member. With respect to any taxable period,
Barnes&Noble shall act as the “tax matters partner” (the “Tax Matters Member”)
of the Company within the meaning of Section 6231(a)(7) of the Code and in any
similar capacity under applicable state, local or foreign tax law. All
reasonable out-of-pocket expenses incurred by the Tax Matters Member while
acting in such capacity shall be paid or reimbursed by the Company. Barnes&Noble
may resign as the Tax Matters Member, in which case it shall be replaced by a
Person chosen by the Members, voting as a single class, to serve as the Tax
Matters Member. The Tax Matters Member shall keep the other Members reasonably
informed as to any material tax inquiries, examinations or proceedings relating
to the Company and shall submit to the other Members, for their review and
comment, any settlement or compromise offer with respect to any material
disputed item of income, gain, loss, deduction or credit of the Company. The Tax
Matters Member shall not settle or contest a dispute with respect to any
material item of income, gain, loss, deduction or credit of the Company in a
forum which will require a Member to pay any material amount of tax liabilities
associated with such dispute before the final resolution of such dispute without
the written consent of such Member, which shall not be unreasonably withheld,
conditioned or delayed.
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
 
SECTION 6.10.   Partnership Status. It is the intent of the Company and the
Members that the Company be classified as a partnership for U.S. Federal, state
and local tax purposes, and neither the Company nor any Member shall file any
tax return, make any election or take any other action or position inconsistent
with that intention. With respect to any Subsidiary of the Company that is
organized under the laws of the United States or any state thereof, neither the
Company nor such Subsidiary shall take any action that would result in such
Subsidiary becoming an association taxable as a corporation for U.S. Federal
income tax purposes. Notwithstanding the preceding two sentences, no action that
would be prohibited by either of such two sentences shall be prohibited if the
action is in connection with an Initial Public Offering or a Qualified
Distribution.
 
SECTION 6.11.   Restoration of Negative Capital Account; Return of Capital. (a)
A Member with a negative balance in its Capital Account shall have no obligation
to the Company to restore such negative balance.
 
(b)   No Member shall be entitled to withdraw any part of its Capital
Contributions or demand distributions of any amount in its Capital Account, to
receive interest on its Capital Contributions or Capital Account or to receive
any distributions from the Company, except as expressly provided herein or as
required under the Delaware Act as then in effect and which requirement the
Members may not waive. No Member shall be entitled to the return of any part of
its Capital Contribution. No Member shall be liable for the return of the
Capital Contributions (or any portion thereof) of any other Member.
 
SECTION 6.12.   Tax Information. The Company shall timely cause to be prepared
all U.S. Federal, state, local and foreign tax returns (including information
returns) required to be filed by the Company and its Subsidiaries and, after
review and approval of such tax returns by the Tax Matters Member, shall cause
such tax returns to be timely filed. Upon the reasonable request of any Member,
the Company shall provide such Member with access to such tax returns that have
been so filed. With respect to each taxable period of the Company, no later than
30 days before the due date for the Company’s U.S. Federal income tax return for
that year (taking into account any applicable extensions), the Company shall
send to each Member a copy of such Member’s U.S. Internal Revenue Service
Schedule K-1 with respect to such tax return. The Company shall provide to each
Member such information with respect to the operations of the Company and its
Subsidiaries as is reasonably requested by such Member to file any required U.S.
Federal, state, local and foreign tax returns of such Member or its Affiliates.
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII


Distributions; Liquidation Events; Redemption
 
 
 
SECTION 7.01.   Distributions. Subject to Sections 4.03(a) and 7.03 and Sections
18-607 and 18-804 of the Delaware Act and other applicable law, the Board of
Managers may declare Distributions to the Members in proportion to their
Percentage Interests, at such times as it deems appropriate, in its sole
discretion.
 
SECTION 7.02.   Tax Distributions. (a) Notwithstanding Section 7.01, if the
Company has net taxable income for U.S. Federal income tax purposes for any
taxable period, the Company shall determine the Unfunded Taxes, if any, of each
Member. “Unfunded Taxes” of any Member shall equal the excess of (i) the product
of (A) the highest marginal U.S. Federal statutory income tax rate applicable to
corporations plus three percent and (B) the excess, if any, of (1) the aggregate
net taxable income allocated to such Member in the current and all preceding
taxable periods over (2) the aggregate net taxable loss allocated to such Member
in all preceding taxable periods over (ii) all cash Distributions to such Member
in the current and all preceding taxable periods.
 
(b)   The Company shall identify the Member with the highest amount of Unfunded
Taxes. The Company shall distribute to such Member an amount equal to its
Unfunded Taxes and shall distribute to each other Member an amount such that all
distributions made under this Section 7.02(b) are to the Members in proportion
to their Percentage Interests.
 
(c)   Distributions under Section 7.02(b), if any, shall be made to the Members
within 45 days after the end of the applicable taxable period of the Company.
 
(d)   Any amounts distributed to a Member pursuant to Section 7.02(b) shall
reduce, on a dollar-for-dollar basis until fully recovered, the amount of any
Distribution to which such Member is otherwise entitled under this Agreement.
 
SECTION 7.03.   Liquidation Events. (a) In the event of a Liquidation Event, the
holders of Series A Preferred Membership Interests shall be entitled, out of
assets legally available therefor (subject to creditors’ reserves for payments
to creditors in accordance with Section 9.03(b)), before any distribution or
payment out of the assets of the Company may be made to or set aside for the
holders of any Junior Equity Interests, and subject to the rights of the holders
of any Senior Equity Interests and Parity Equity Interests upon liquidation and
the rights of the Company’s creditors, to receive in full a liquidating
distribution in an amount equal to $1,000 (together with any Distribution to
which a Series A Preferred Membership Interest is entitled under Section 7.01
which has not yet been paid) for each Series A Preferred Membership Interest of
such holder then outstanding (such amount, the “Liquidation Preference”). The
holders of Series A Preferred Membership Interests shall not be entitled to any
further payments with respect to any Membership Interests in the event of any
such Liquidation Event, other than what is expressly provided for in this
Section 7.03; provided, however, that in the event of a Liquidation Event
involving Barnes&Noble, each holder of Series A Preferred Membership Interests
may elect with respect to each Series A Preferred Membership Interest to receive
the Liquidation Preference or continue to hold such Series A Preferred
Membership Interest.
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
 
(b)   If the assets of the Company are not sufficient to pay in full the
aggregate liquidating distributions required to be paid pursuant to Section
7.03(a) to the holders of Series A Preferred Membership Interests and all
holders of Parity Equity Interests having pari passu rights as to liquidation,
the amounts distributed to the holders of Series A Preferred Membership
Interests and all such Parity Equity Interests shall be paid pro rata in
accordance with the respective aggregate liquidating distributions to which they
would otherwise be entitled.
 
(c)   Following the distribution to holders of Series A Preferred Membership
Interests described in Section 7.03(a), the Board of Managers pursuant to
Section 9.03 will distribute any remaining proceeds of the liquidation of the
Company to holders of Junior Equity Interests in proportion to their Percentage
Interests (including Members holding Common Membership Interests).
 
SECTION 7.04.   Change of Control Sale. (a) In the event of a Change of Control,
the Company shall provide notice of the Change of Control to each holder of
Series A Preferred Membership Interests on the effective date of the Change of
Control (the “Change of Control Effective Date”), and each holder of outstanding
Series A Preferred Membership Interests shall have the option, during the period
beginning on the Change of Control Effective Date and ending on the date that is
30 Business Days after the Change of Control Effective Date, to require the
Company to purchase (a “Change of Control Sale”), out of funds legally available
therefor (subject to creditors’ reserves for payments to creditors in accordance
with 9.03(b)), before any distribution or payments may be made to or set aside
for the holders of any Junior Equity Interests, any or all of its Series A
Preferred Membership Interests at a purchase price per Series A Preferred
Membership Interest, payable in cash, equal to the greater of (i) 101%
multiplied by the Liquidation Preference and (ii) the amount which would have
been received by such holder per Series A Preferred Membership Interest if the
Series A Preferred Membership Interests of such holder then outstanding had been
converted into Common Membership Interests pursuant to Section 3.04 immediately
prior to such Change of Control (a “Change of Control Payment”).
 
(b)   Change of Control Sale Procedure. To exercise a Change of Control Sale
option, a holder of Series A Preferred Membership Interests must, no later than
5:00 p.m. New York City time, on the date by which such option must be exercised
surrender to the Company (or the Company’s duly appointed agent), the
certificates representing the Series A Preferred Membership Interests to be sold
and indicate that it is exercising its Change of Control Sale option.
 
(c)   Delivery upon Change of Control Sale. Upon a Change of Control Sale, the
Company shall deliver or cause to be delivered by mail or wire transfer to each
holder exercising a Change of Control Sale option the Change of Control Payment
with respect to each Series A Preferred Membership Interests surrendered.
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
 
(d)   Unsold Series A Preferred Membership Interests. If a holder of Series A
Preferred Membership Interests does not elect to exercise the Change of Control
Sale option pursuant to this Section 7.04 with respect to all of its Series A
Preferred Membership Interests, the Series A Preferred Membership Interests held
by it and not surrendered for settlement will remain outstanding until otherwise
subsequently converted, redeemed, reclassified or canceled.
 
(e)   Partial Exercise of Change of Control Sale. In the event of a Partial
Sale, upon such Partial Sale, the Company shall countersign and deliver to such
selling Member, at the expense of the Company, a certificate evidencing the
Series A Preferred Membership Interests held by such selling Member as to which
a Partial Sale was not effected.
 
SECTION 7.05.   Redemption. (a) Redemption at the Option of Series A Preferred
Membership Interests. (i) If there is (A) a termination of the Commercial
Agreement based on a NewCo Material Default (as defined therein) or (B) a
termination of the Patent Settlement and License Agreement under Section 5.2(a)
thereof based on a refusal to pay royalty payments due thereunder which also
constitutes a NewCo Material Default (as such term is defined in the Commercial
Agreement) by the Company under the Commercial Agreement that would entitle
Microsoft Corporation to terminate the Commercial Agreement, the Morrison Party
or Morrison Parties then holding a majority of Membership Interests held by
Morrison Parties may elect to require the Company to redeem the outstanding
Series A Preferred Membership Interests held by Morrison Parties for cash at a
price equal to the greater of (x) 101% multiplied by the Liquidation Preference
and (y) the amount which would have been received by such holder per Series A
Preferred Membership Interest if the Series A Preferred Membership Interests of
such holder then outstanding had been converted into Common Membership Interests
pursuant to Section 3.04 immediately prior to the occurrence of the event
triggering the right to elect redemption (the “Redemption Amount”); provided
that if such cash redemption is not permitted by the terms of the agreements
governing the Company’s or Barnes&Noble’s third-party indebtedness for borrowed
money then in effect, any such election may instead, at the option of such
Morrison Party or Morrison Parties entitled to such election, require the
Company to redeem all the Series A Preferred Membership Interests for an amount
of Common Membership Interests with a Fair Market Value equal to the Redemption
Amount.


(ii)   Barnes&Noble hereby agrees that during the period ending on the earlier
of (A) the 12-month anniversary of the Launch Date or (B) the date of the
earlier to occur of an Initial Public Offering and a Qualified Distribution,
upon such election during such period to require the Company to redeem the
Series A Preferred Membership Interests pursuant to Section 7.05(a)(i),
Barnes&Noble shall take all action necessary (which may include providing
additional funds to the Company) to cause the Company to effect any redemption
required pursuant to Section 7.05(a).


(iii)   To elect pursuant to this Section 7.05(a) to require the Company to
redeem the outstanding Series A Preferred Membership Interests held by the
Morrison Party or Morrison Parties entitled to such election shall deliver
written notice (a “Morrison Notice of Redemption”) to the Company on a date no
later than 20 Business Days following the date of the event giving rise to such
right of redemption, stating that it wishes to redeem its Series A Preferred
Membership Interests pursuant to this Section 7.05(a) and describing the basis
for such right of redemption under this Section 7.05(a). The Company shall
thereafter promptly notify the Morrison Parties of the date on which such
redemption is to occur (the “Morrison Optional Redemption Date”), such Morrison
Optional Redemption Date falling no more than five months after the receipt by
the Company of the Morrison Notice of Redemption. No later than 5:00 p.m. New
York City time on the Morrison Optional Redemption Date applicable to such
redemption, the relevant Morrison Parties shall surrender to the Company
certificates representing all Series A Preferred Membership Interests owned by
the Morrison Parties in exchange for payment by the Company to the Morrison
Parties of the Redemption Amount. Promptly after such redemption, an officer of
the Company will amend Schedule A hereto to reflect the redemption and will
deliver a certificate to each Member stating that such redemption has been
effected, together with an amended copy of Schedule A hereto. Effective
immediately prior to the close of business on the Morrison Optional Redemption
Date applicable to such redemption, such Series A Preferred Membership Interests
shall cease to be outstanding. Such Series A Preferred Membership Interests
redeemed in accordance with this Section 7.05 shall be retired promptly after
the acquisition by the Company thereof, and the certificates representing any
such Series A Preferred Membership Interests surrendered to the Company shall be
canceled.
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
 
(b)   Redemption at the Option of the Company. (i) The Company shall have the
right at any time after the fifth anniversary of the Launch Date to redeem all
but not less than all of the Series A Preferred Membership Interests (but not
any Common Membership Interests issued upon the conversion of the Series A
Preferred Membership Interests, including upon a conversion following notice of
redemption but prior to the redemption being effected) at a price equal to the
Redemption Amount.


         (ii)   Redemption Procedure. In order to effect a redemption at the
option of the Company pursuant to this Section 7.05(b), the Company shall
provide notice of such redemption to each holder of Series A Preferred
Membership Interests (a “Company Notice of Redemption”). The redemption date
applicable to such redemption, and selected by the Company (the “Company
Optional Redemption Date”), shall be no less than 30 days and no greater than 60
days after the date on which the Company delivers the Company Notice of
Redemption to holders of the Series A Preferred Membership Interests. In
addition to any information required by applicable law or regulation, the
Company Notice of Redemption shall state, as appropriate:
 
 

      (A) the Company Optional Redemption Date;           (B) the redemption
price; and           (C) the instructions each holder of Series A Preferred
Membership Interests must follow with respect to the redemption, including the
method for surrendering the certificates for the Series A Preferred Membership
Interests to be redeemed for payment of the redemption price.

 
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
 
(c)   Effectiveness of Redemption. In the case of a redemption pursuant to
Section 7.05(b), if the Company Notice of Redemption has been duly given, and if
on or after the date that is no more than 30 calendar days prior to the Company
Optional Redemption Date applicable to such redemption all funds necessary for
such redemption have been deposited by the Company in trust for the benefit of
the applicable holders of Series A Preferred Membership Interests with a bank or
trust company doing business in the Borough of Manhattan, The City of New York,
and having a capital and surplus of at least $500,000,000 and selected by the
Company, so as to be and continue to be available solely therefor, then,
notwithstanding that any certificate for any Series A Preferred Membership
Interest so called for redemption has not been surrendered, on and after the
Company Optional Redemption Date, all Series A Preferred Membership Interests so
called for redemption shall no longer be deemed outstanding and all rights with
respect to such Series A Preferred Membership Interests shall forthwith on such
Company Optional Redemption Date applicable to such redemption cease and be
terminated, except for the right of the holders thereof to receive the amount
payable on such redemption from such bank or trust company, without interest.
Any funds unclaimed at the end of three years from the Company Optional
Redemption Date applicable to such redemption shall, to the extent permitted by
law, be released to the Company, after which time holders of the Series A
Preferred Membership Interests so called for redemption shall look only to the
Company for payment of the redemption price of such Series A Preferred
Membership Interests.
 
SECTION 7.06.   Morrison Put. (a) If on the date following the fifth anniversary
of the Launch Date, the Company has not completed an Initial Public Offering or
Qualified Distribution, the Morrison Party or Morrison Parties then holding a
majority of Membership Interests held by Morrison Parties shall have the right
by written notice to the Company to elect to require the Company to purchase
their Series A Preferred Membership Interests within five months of delivery of
written notice to the Company of such election at a price equal to the fair
market value of such Series A Preferred Membership Interests as determined under
the appraisal procedures described in Section 7.06(b).
 
(b)   Appraisal Procedures.  Appraisal of the Series A Preferred Membership
Interests for purposes of Section 7.06(a) shall be conducted pursuant to the
following procedures: (i) each of Microsoft Corporation and the Company shall
appoint an independent nationally recognized investment bank or appraiser (each,
an “Appraiser”), (ii) each Appraiser shall independently make a determination of
the fair market value of the Series A Preferred Membership Interests for
purposes of the definition of Qualified Distribution or Section 7.06, as the
case may be, (iii) (A) if the higher value determined by such Appraisers is no
greater than 110% of the lower value determined by such Appraisers, then the
fair market value for purposes of this Section 7.06, as the case may be, shall
be the average of the two values determined by such Appraisers and (B)
otherwise, such Appraisers shall jointly agree on a third independent nationally
recognized investment bank or appraiser (the “Third Appraiser”), which shall
perform its own determination of the fair market value of the Series A Preferred
Membership Interests, and the determination of the Appraiser that is the closest
to the determination of the Third Appraiser shall be the fair market value of
the Series A Preferred Membership Interests.
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII


Transfer of Membership Interests; Tag-Along Rights; Drag-Along Rights
 
 
SECTION 8.01.   Transfer of Membership Interests Generally. Except for a
Transfer specifically permitted by this Agreement, a Member may not, directly or
indirectly, Transfer any Membership Interests held by such Member without the
written consent of the other Members; provided that a Morrison Party may,
directly or indirectly, Transfer any Membership Interests with the written
consent of Barnes&Noble and without the need to obtain the written consent of
any other Member; provided, further, that a transfer of equity interests that
results in Morrison ceasing to be a Subsidiary of Microsoft Corporation shall be
deemed to be a Transfer of the Membership Interests owned by Morrison. To the
fullest extent permitted by applicable law, any purported Transfer of Membership
Interests in breach of this Agreement shall be null and void, and neither the
Company nor the Members shall recognize the same. Any Member who Transfers or
attempts to Transfer any Membership Interests except in compliance herewith
shall be liable to, and shall indemnify and hold harmless, the Company and the
other Members for all costs, expenses, damages and other liabilities resulting
therefrom.
 
SECTION 8.02.   Effect of Permitted Transfer. Any Transfer of a Membership
Interest that complies with this Agreement shall be effective to assign the
right to become a Member, and, without the need for any action or consent of any
other Person, a transferee of such Membership Interest shall automatically be
admitted as a Member upon its execution of a Joinder Agreement. As a condition
to the Company’s obligation to effect a Transfer permitted hereunder, any
transferee of Membership Interests shall be required to become a party to this
Agreement as a Member, and shall have all the rights and obligations of a Member
hereunder, by executing a Joinder Agreement in the form of Exhibit A or in such
other form that is satisfactory to the Board of Managers.
 
SECTION 8.03.   Securities Law Matters. Each Member understands that the Company
has not registered the Membership Interests under any United States Federal or
state securities or blue sky laws. No Member shall Transfer any Membership
Interest at any time if such action would constitute a violation of any United
States Federal or state securities or blue sky laws or a breach of the
conditions to any exemption from registration of the Membership Interests under
any such laws or a breach of any undertaking or agreement of a Member entered
into pursuant to such laws or in connection with obtaining an exemption
thereunder, and, prior to any Initial Public Offering or Qualified Distribution,
the Company shall not Transfer upon its books any Membership Interests unless
prior thereto the Company has received (or the Board of Managers has waived in
writing the requirement that the Company receive) evidence reasonably
satisfactory to the Company that such transaction is in compliance with this
Section 8.03. Any certificate representing a Membership Interest shall bear
appropriate legends restricting the sale or other Transfer of such Membership
Interest in accordance with applicable United States Federal or state securities
or blue sky laws and in accordance with the provisions of this Agreement.
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
 
SECTION 8.04.   Transfers by Morrison. (a) Permitted Transfers to Subsidiaries
of Microsoft Corporation. A Morrison Party may at any time Transfer all or any
part of its Membership Interests to any Person that is Microsoft Corporation or
a Subsidiary of Microsoft Corporation; provided, however, that if at any time
subsequent to such Transfer any such Subsidiary of Microsoft Corporation ceases
to be a Subsidiary of Microsoft Corporation, then such Person shall
automatically cease to be a Member and all Membership Interests held by such
Person shall be deemed to be automatically Transferred to Microsoft Corporation
or such other Person that is a Subsidiary of Microsoft Corporation as may be
designated by Microsoft Corporation.
 
(b)   Permitted Transfers after Initial Public Offering or Qualified
Distribution and Five Years. Morrison Parties may (i) following the earlier to
occur of an Initial Public Offering and a Qualified Distribution, Transfer (A)
on or prior to the third anniversary of the Launch Date, not more than 180,000
in aggregate of their Series A Preferred Membership Interests (or Common
Membership Interests resulting from the conversion of such number of Series A
Preferred Membership Interests) and (B) following the third anniversary of the
Launch Date, not more than 240,000 in aggregate of their Series A Preferred
Membership Interests (or Common Membership Interests resulting from the
conversion of such number of Series A Preferred Membership Interests) and (ii)
following the fifth anniversary of the Launch Date, Transfer all or any part of
their Membership Interests to any Person.
 
SECTION 8.05.   Transfers by Beckett Entity. Any Beckett Entity may at any time
Transfer all or any part of its Membership Interests to any Person.
 
SECTION 8.06.   Tag Along; Drag Along. (a) Tag Along Rights. If a Significant
Member (a “Selling Significant Member”) proposes to transfer any Membership
Interests in a Tag Along Sale, any other Significant Member may, at its option,
elect to exercise its rights under this Section 8.06(a).


(i)   In the event of a proposed Tag Along Sale, the Selling Significant Member
shall deliver to each other Significant Member: (A) a written notice of the
terms and conditions of such Tag Along Sale (a “Tag Along Notice”) and offer the
other Significant Members the opportunity to participate in such Tag Along Sale
on the same terms and conditions, subject to the same agreements and for the
same consideration, as the Selling Significant Member, (B) the purchase
agreement (or similar instrument of transfer), including all attachments and
schedules, that is the subject of such Tag Along Sale and (C) a summary of the
material terms of any other proposed contemporaneous or related commercial or
similar arrangements between the Selling Significant Member (or any Affiliate of
the Selling Significant Member, other than the Company and any direct or
indirect Subsidiary of the Company) and the proposed transferee in such Tag
Along Sale, subject to customary confidentiality agreements.
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
(ii)   From the date of the delivery of all of the information described in
Section 8.06(a)(i)(B) and (C), until the date that is 15 Business Days
thereafter (the “Tag Along Election Period”), each other Significant Member
shall have the right, exercisable by written notice delivered by any Significant
Member exercising its right to participate in the Tag Along Sale (a “Tag Along
Member”) to the Selling Significant Member within such Tag Along Election
Period, to have included in the Tag Along Sale the number of Common Membership
Interests as is specified in such notice, and each Tag Along Member shall be
required to convert Series A Preferred Membership Interests into the number of
Common Membership Interests necessary (along with any Common Membership
Interests already held by such Tag Along Member) to meet its Tag Along Portion
which conversion may be conditioned on the consummation of the Tag Along Sale;
provided, however, that if the aggregate number of Membership Interests proposed
to be sold by the Selling Significant Member and any Tag Along Members in the
Tag Along Sale exceeds the number of Membership Interests (on an as-converted
basis) that can be sold on the terms and conditions set forth in the Tag Along
Notice, then only the Tag Along Portion of Membership Interests (on an
as-converted basis) held by the Selling Significant Member and each Tag Along
Member shall be sold pursuant to the Tag Along Sale. All out-of-pocket costs and
expenses incurred by each Tag Along Member in connection with a Tag Along Sale
shall be paid by each respective Tag Along Member. In connection with any Tag
Along Sale, the closing of the sale of Membership Interests held by any Selling
Significant Member and the closing of the sale of Membership Interests held by
each Tag Along Member shall each occur on the same date.


(iii   Notwithstanding the foregoing, any Selling Significant Member that
delivers a Tag Along Notice pursuant to this Section 8.06(a) may at any time
prior to consummation of a Tag Along Sale terminate the proposed sale and the
related tag along rights of each Tag Along Member with respect to such proposed
sale.
 
 
(b) Drag Along. If one or more Beckett Entities proposes to effect a Drag Along
Sale, such Beckett Entities may, at their option, require all other holders of
Membership Interests to transfer in such Drag Along Sale their respective Drag
Along Portion of the Membership Interests then held by such other holders on the
same terms and conditions, subject to the same agreements and for the same
consideration, as such Beckett Entities pursuant to the terms of this Section
8.06(b), in each case, subject to Section 7.04.


(i)   In the event of a proposed Drag Along Sale, the Beckett Entities that are
parties to such sale (or Barnes&Noble on their behalf) shall provide to each
other holder of Membership Interests not later than the 30th day prior to the
proposed Drag Along Sale: (A) a written notice of the terms and conditions of
such Drag Along Sale (a “Drag Along Notice”) together with a statement asserting
each such holder’s obligation to participate in such Drag Along Sale on the same
terms and conditions, subject to the same agreements and for the same
consideration, as such Beckett Entity, (B) the purchase agreement (or similar
instrument of transfer), including all attachments and schedules, that is the
subject of such Drag Along Sale and (C) a summary of the material terms of any
other proposed contemporaneous or related commercial or similar arrangements
between any Beckett Entity (or any Affiliate of Barnes&Noble, other than the
Company and any direct or indirect Subsidiary of the Company) and the proposed
transferee in such Drag Along Sale, subject to customary confidentiality
agreements.
 
 
52

--------------------------------------------------------------------------------

 
 
 
(ii)   Each holder of Membership Interests that receives a Drag Along Notice
shall be required to participate in the Drag Along Sale on the terms and
conditions set forth in the Drag Along Notice (subject to this Section
8.06(b)(ii)) and, if any such Drag Along Sale involves a merger or
consolidation, each holder of Membership Interests that receives a Drag Along
Notice with respect to such Drag Along Sale shall be required to vote in favor
of or consent in writing to such merger or consolidation; provided, however,
that notwithstanding anything to the contrary contained herein, no such holder
shall be subject to the provisions of this Section 8.06(b) if in the Drag Along
Sale such holder: (A) is required to make any representations or warranties in
such Drag Along Sale other than as to such holder’s ownership and authority to
sell, free of liens, claims and encumbrances, the Membership Interests proposed
to be sold by such holder, and as to the due authorization, execution, delivery
and enforceability of the definitive documents entered into by such holder in
connection with such Drag Along Sale; (B) is required to be subject to an
obligation for indemnification or other liability that (X) relates to the
representations, warranties or covenants made by any other holder of Membership
Interests and relating to such holder’s ownership of Membership Interests or (Y)
is in excess of either (I) the aggregate purchase price that such holder
actually receives in such transaction or (II) the obligation for indemnification
or other liability applicable to the Beckett Entities in the Drag Along Sale (as
appropriately adjusted for the relative portion of the Drag Along Sale that is
represented by the Drag Along Portion); or (C) is subject to any obligations
that are different and adverse (taking into account the relative positions of
any such holder to any Beckett Entities in such transaction) as compared to any
Beckett Entities in such transaction or is subject to any non-compete or
non-solicit or similar covenant. All out of pocket costs and expenses incurred
by any holder in connection with a Drag Along Sale shall be paid by such holder.
In connection with any Drag Along Sale, the closing of the sale of Membership
Interests held by any Beckett Entity and the closing of the sale of Membership
Interests held by any holder of Membership Interests that receives a Drag Along
Notice shall each occur on the same date.


(iii)   Notwithstanding the foregoing, any Beckett Entity that delivers a Drag
Along Notice pursuant to this Section 8.06(b) may at any time prior to
consummation of a Drag Along Sale terminate the proposed sale and any
concomitant drag along obligations of other holders of Membership Interests.
 
(c)   This Section 8.06 shall terminate immediately prior to the earlier to
occur of an Initial Public Offering and a Qualified Distribution.
 
(d)   Any Drag Along Sale shall in any event be consummated within 180 days from
the date of the Drag Along Notice (the “Drag Along Sale Period”); provided that
if the consummation of any Drag Along Sale has not been consummated by the end
of such 180-day period due to required regulatory approvals or consents
necessary to consummate such Drag Along Sale, such Drag Along Sale Period shall
be extended for up to an additional 180 days.
 
 
 
53

--------------------------------------------------------------------------------

 
 
 
SECTION 8.07.   Lock-Up Agreements. In connection with the Initial Public
Offering, the holder(s) of Series A Preferred Membership Interests will agree to
enter into customary lock-up agreements (which shall be equivalent to the
lock-up agreements entered into by the Beckett Member).


ARTICLE IX


Certain Other Matters
 
 
SECTION 9.01.   Initial Public Offering and Qualified Distribution. (a) Without
the need for any action or consent of any Member, the Board of Managers shall
have the right to authorize an Initial Public Offering. In connection with any
such Initial Public Offering or a Qualified Distribution, and upon the request
of the Board of Managers, each of the Members hereby agrees that it will take
such action and execute such documents to the extent reasonably necessary to
effect such Initial Public Offering or Qualified Distribution, including taking
such actions and executing such documents to the extent reasonably necessary to
(i) amend this Agreement, (ii) contribute, exchange or Transfer its respective
Membership Interests to an existing or newly-formed corporation (which may
include the Issuer (as defined below)) or the assets of the Company to the
Issuer, (iii) convert the Company to a corporation in accordance with Section
18-216 of the Delaware Act and terminate this Agreement, (iv) in the case of a
Qualified Distribution described in clause (i) of the definition thereof, permit
Barnes&Noble to comply with its obligations under its Certificate of
Designations filed on August 18, 2011, in connection therewith, or (v) in the
case of a transaction described in clause (ii) of the definition of “Qualified
Distribution”, effect a restructuring of the Company, which may include a
transaction between the Company and Barnes&Noble after the closing of such
transaction, for the purpose of enabling holders of Membership Interests to
convert those interests into pro rata shares of Barnes&Noble or a successor
thereto representing the economic interests of such holders in the Company (such
entity, in any such case (including in the case of the Company), the “Issuer”);
provided that in connection with the occurrence of an event described in either
clause (ii) or (iii) of this Section 9.01(a), the Members will be entitled to
receive Company Common Stock in exchange for their Common Membership Interests
in the same proportions as their Common Membership Interests immediately prior
to such Initial Public Offering or Qualified Distribution and each holder of
Series A Preferred Membership Interests will be entitled to receive in exchange
for its Series A Preferred Membership Interests convertible preferred stock of
the Issuer (“Preferred Stock”) with the same rights as to liquidation,
conversion and redemption reflected in a certificate of designations for the
Preferred Stock as the Series A Preferred Membership Interests, which is subject
to the Successor Covenants in accordance with Section 4.04, and subject to the
rights of any holder of Barnes&Noble’s Senior Convertible Redeemable Series J
Preferred Stock, which is (subject to and after application of any applicable
adjustments under Sections 3.05(b)(ii), (iii) or (iv)) convertible into Company
Common Stock in the same proportion as the Series A Preferred Membership
Interests held by such holder of Series A Preferred Membership Interests to
Common Membership Interests immediately prior to the conversion of the Series A
Preferred Membership Interests of such holder to Preferred Stock; provided,
further, that no Member shall be required to take any action under this Section
9.01(a) without its consent to the extent such action would have a
disproportionate and adverse effect on such Member relative to any other Member.
In the case that the Company is not the Issuer, upon the occurrence of the
events described in this Section 9.01, the Company shall cause the Issuer to
execute and deliver an agreement to assume the obligations of the Company under
the Registration Rights Agreement.
 
 
 
54

--------------------------------------------------------------------------------

 
 
 
 
(b)   In connection with any Initial Public Offering or Qualified Distribution,
and upon the request of the Board of Managers, each of the Members hereby agrees
that it will reasonably cooperate to achieve the tax objectives of the Company
(as determined by the Board of Managers in good faith), including providing
reasonable and customary representations to counsel or to a taxing authority to
support an opinion of counsel or a private letter ruling.
 
SECTION 9.02.   Dissolution. The Company shall dissolve upon the first to occur
of the following: (a) subject to any applicable Morrison Consent requirements of
Section 4.03(d), the approval of the Members then holding a majority of the
outstanding Membership Interests to dissolve the Company; (b) at any time there
are no Members unless the Company is continued without dissolution in accordance
with the Delaware Act; and (c) the entry of a decree of dissolution under
Section 18-802 of the Delaware Act. The Company shall terminate when all its
assets, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the Members in the
manner provided for in Article VII and the Certificate of Formation shall have
been canceled in the manner required by the Delaware Act.
 
SECTION 9.03.   Liquidation. (a) Subject to the applicable Morrison Consent
requirements of Section 4.03(d), following dissolution pursuant to Section 9.02,
all the business and affairs of the Company shall be liquidated and wound up.
The Board of Managers shall act as liquidating trustee and wind up the affairs
of the Company pursuant to this Agreement.
 
(b)   The proceeds of the liquidation of the Company will be distributed (i)
first, to creditors of the Company (including Members who are creditors), to the
extent otherwise permitted by law in satisfaction of all the Company’s debts and
liabilities (whether by payment or by making reasonable provision for payment
thereof) and (ii) second, to each Member in accordance with Section 7.03.
 
SECTION 9.04.   Resignation. Other than by Transferring in accordance with this
Agreement all its Membership Interests, a Member may not withdraw or resign from
the Company.
 
SECTION 9.05.   Morrison Information Rights. (a) Quarterly Financial Statements.
The Company shall deliver to Microsoft Corporation, within 60 calendar days
after the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year):
 
 
 
55

--------------------------------------------------------------------------------

 
 
 
(i)   an unaudited balance sheet as at the end of such quarter; and


(ii)   an unaudited income statement and statement of cash flows for such
quarter and fiscal year to date;


for the Company and its Subsidiaries (on a consolidated basis), excluding
footnotes thereto, setting forth in each case, in comparative form, the
financial statement for the corresponding period in the previous fiscal year
(provided that such comparative financial statements need only be included for
the quarterly periods beginning after the first quarter ending after one full
fiscal year has occurred following the Closing Date), all prepared in accordance
with GAAP (applicable to non-public companies) consistently applied and
Barnes&Noble’s published accounting policies, subject to changes resulting from
normal year-end adjustments (that are not expected to be material in amount or
significance).
 
(b)   Annual Financial Statements. The Company shall deliver to Microsoft
Corporation, within 90 days after the end of each fiscal year of the Company:


(i)   an unaudited balance sheet as at the end of such year; and


(ii)   an unaudited income statement and statement of cash flows for such year;


for the Company and its Subsidiaries (on a consolidated basis), including any
footnotes thereto, prepared in accordance with GAAP (applicable to non-public
companies) consistently applied and Barnes&Noble’s published accounting policies
(except as otherwise disclosed in the footnotes).
 
 
(c)   Other Information. The Company shall deliver to Morrison (i) summaries of
topics covered at meetings of the Board of Managers, (ii) approved minutes of
all meetings of the Board of Managers and (iii) information directly related to
Morrison’s investment as reasonably requested by Morrison; provided, however,
that (x) the Company shall have the right to redact information from the
information provided under this Section 9.05(c) that (a) the Board of Managers
determines in good faith constitutes competitively sensitive information; (b)
relates to the Company’s or Barnes&Noble’s negotiation of the terms of
Morrison’s investment in the Company or relates to the Commercial Agreement or
Patent Settlement and License Agreement or other commercial relationships
between the Company and Microsoft Corporation; or (c) the Board of Managers
determines in good faith would (1) violate law or any contract with a third
party to disclose or (2) be inconsistent with its fiduciary duties under
applicable law or this Agreement to disclose and (y) with respect to any
materials and minutes described in Section 9.05(c)(i) and (ii), (A) Microsoft
Corporation shall ensure that only employees of Microsoft Corporation whose
principal function for Microsoft Corporation is its investment, legal,
accounting and tax activities and who are not engaged in its eCommerce or
software businesses as the exclusive persons who on behalf of Microsoft
Corporation are entitled to receive such materials (the “Recipients”); and (B)
Microsoft Corporation shall cause the Recipients to comply with the following
requirements: (1) the Recipients may not disclose or distribute such materials
and minutes to any other person or entity (whether or not within Microsoft
Corporation); and (2) the Recipients may only use such materials and minutes
solely in connection with monitoring Morrison’s investment in the Company.
 
 
 
56

--------------------------------------------------------------------------------

 
 
 
 
(d)   Termination. The provisions of this Section 9.05 shall terminate upon the
later to occur of (i) an Initial Public Offering or a Qualified Distribution and
(ii) Morrison Parties holding in the aggregate less than 5% of the Company’s (or
the Issuer’s) outstanding equity interests.
 
(e)   Limitation on Other Rights. The rights of Morrison under this Section 9.05
are to the exclusion of any other rights to information that may be available
under the Delaware Act (including pursuant to Section 18-305 of the Delaware
Act) or common law in their capacities as Members of the Company.
 
SECTION 9.06.   Change of Control Notice. So long as Morrison Parties hold in
the aggregate at least 150,000 Series A Preferred Membership Interests or Common
Membership Interests resulting from the conversion of such number of Series A
Preferred Membership Interests, the Company shall provide written notice to
Morrison as promptly as reasonably practicable if the Company or Barnes&Noble
receives a proposal that would reasonably be expected to result in, or enters
into discussions with respect to, a Change of Control of the Company.
 
SECTION 9.07.   Obligations with respect to Certain Qualified Distributions.
Prior to undertaking a transaction of the type described in clause (ii) of the
definition of Qualified Distribution, Barnes&Noble and NewCo shall take such
actions as are necessary to permit the Series A Preferred Membership Interests
to become exchangeable following completion of such transaction for a pro rata
share of Barnes&Noble's common stock. In connection with a transaction of the
type described in clause (ii) of the definition of Qualified Distribution,
Barnes&Noble shall make proper provision for its pre-Qualified Distribution
shareholders to be entitled to the benefits of Barnes&Noble’s assets other than
the Company and its Subsidiaries, after making proper provision for liabilities
of Barnes&Noble not related to the Company or its Subsidiaries, including, if
applicable, segregating such assets and liabilities or otherwise allocating them
solely for the benefit of such shareholders.


ARTICLE X


Miscellaneous
 
 
SECTION 10.01.   Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or otherwise delivered by
hand or by messenger addressed:
 
 
 
57

--------------------------------------------------------------------------------

 
 
 
(A)   if given to the Company, to the following address (and fax number):


[NewCo] LLC
c/o Barnes & Noble, Inc.
122 Fifth Avenue
New York, NY 10011
Attention:    Eugene V. DeFelice
              Vice President, General Counsel & Secretary
                                 Fax: (212) 463-5683


(B)   if given to any Member, to the person and at the address (and, if
applicable, fax number) set forth opposite its name on Schedule A, or at such
other address (and, if applicable, fax number) as such Member may hereafter
designate by written notice to the Company.
 
All such notices shall be deemed to have been delivered and given for all
purposes (i) on the delivery date if delivered by confirmed facsimile, (ii) on
the delivery date if delivered personally to the party to whom the same is
directed, (iii) one Business Day after deposit with a commercial overnight
carrier, with written verification of receipt, or (iv) five Business Days after
the mailing date, whether or not actually received, if sent by U.S. mail, return
receipt requested, postage and charges prepaid, or any other means of rapid mail
delivery for which a receipt is available addressed to the receiving party as
specified on the signature page of this Agreement. Changes of the person to
receive notices or the place of notification shall be effectuated pursuant to a
notice given under this Section 10.01.
 
SECTION 10.02.   Waiver. Failure or delay by any party hereto to enforce any
covenant, duty, agreement, term or condition of this Agreement, or to exercise
any right hereunder, shall not be construed as thereafter waiving such covenant,
duty, term, condition or right. The waiver by any party or parties hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other or subsequent breach hereunder. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.
 
SECTION 10.03.   Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise.
 
SECTION 10.04.   Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of all the parties hereto and their successors and assigns,
and their legal representatives. No Member may assign this Agreement or any of
its rights, interests or obligations in connection with a Transfer of Membership
Interests hereunder except to the extent such rights, interests and obligations
relate to Membership Interests and the Transfer of such Membership Interests is
provided for or contemplated herein. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than the Members or their
respective permitted successors or assigns or, to the extent provided by this
Agreement, the Members’ respective Affiliates, any rights or remedies under or
by reason of this Agreement. None of the provisions of this Agreement shall be
for the benefit of, or enforceable by, any creditors of the Members, the Company
or any of the Company’s Affiliates, and no creditor who makes a loan to any
Member, the Company or any of the Company’s Affiliates may have or acquire
(except pursuant to the terms of a separate agreement executed by the Company in
favor of such creditor) at any time as a result of making the loan any direct or
indirect interest in the Company’s profits, losses, Distributions, capital or
property other than as a secured creditor.
 
 
 
58

--------------------------------------------------------------------------------

 
 
 
 
SECTION 10.05.   Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
SECTION 10.06.   Severability. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.
 
SECTION 10.07.   Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All counterparts shall be construed together and shall constitute one
instrument.
 
SECTION 10.08.   Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.
 
SECTION 10.09.   Governing Law. This Agreement and the rights of the parties
hereto shall be interpreted in accordance with the laws of the State of
Delaware, and all rights and remedies shall be governed by such laws without
regard to principles of conflict of laws. In the event of a conflict between any
provision of this Agreement and any non-mandatory provision of the Delaware Act,
the provisions of this Agreement shall control and take precedence. To the
fullest extent permitted by applicable law, each of the parties hereto
irrevocably agrees that any legal action or proceeding arising out of this
Agreement shall be brought only in the state or United States Federal courts
located in the State of New York, in the borough of Manhattan. Each party hereto
irrevocably consents to the service of process outside the territorial
jurisdiction of such courts in any such action or proceeding by the mailing of
such documents by registered United States mail, postage prepaid, if to the
Company, to the address of its principal place of business, and if to any
Member, to the respective address for such Member set forth on Schedule A.
 
SECTION 10.10.   Confidentiality. Each Member expressly acknowledges that such
Member may receive confidential and proprietary information relating to the
Company (including pursuant to Section 9.06), including information relating to
the Company’s financial condition and business plans, and that the disclosure of
such confidential information to a third party would cause irreparable injury to
the Company. Except with the prior written consent of the Company, no Member
shall disclose any such information to a third party (other than on a “need to
know” basis to any Affiliate or any employee, agent, representative or
contractor of such Member or its Affiliates (each of whom shall be directed to
maintain the confidentiality of such information)), and each Member shall use
reasonable efforts to preserve the confidentiality of such information. The
obligations of a Member under this Section 10.10 shall survive the termination
of this Agreement or cessation of a Member’s status as a Member for a period of
five years. Information exchanged between Members shall be non-confidential
unless exchanged pursuant to a separate confidentiality agreement executed
between such Members. Notwithstanding the foregoing, a Member shall not be bound
by the confidentiality obligations in this Section 10.10 with respect to any
information that is currently or becomes: (a) required to be disclosed by such
Member pursuant to applicable law, including Federal or state securities laws,
regulation or a domestic national securities exchange rule (but in each case
only to the extent of such requirement); (b) required to be disclosed in order
to protect such Member’s interest in the Company or enforce such Member’s rights
under this Agreement (but in each case only to the extent of such requirement
and only after consultation with the Company to the extent reasonably
practicable); (c) publicly known or available in the absence of any improper or
unlawful action on the part of such Member; (d) known or available to such
Member via legitimate means other than through or on behalf of the Company or
the other Members.
 
 
 
59

--------------------------------------------------------------------------------

 
 
 
 
SECTION 10.11.   Amendments. Subject to the applicable Morrison Consent
requirements of Section 4.03(c), this Agreement may be amended or waived from
time to time by an instrument in writing signed by the Members holding a
majority of the outstanding Membership Interests; provided that Morrison Consent
will also be required to effect any amendment or waiver of the provisions set
forth in Section 4.03 or this Section 10.11 or any amendment or waiver that
would have a disproportionate and adverse effect on any Morrison Party relative
to any other Member.
 
SECTION 10.12.   Absence of Presumption. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement and, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by such parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
 


 
60

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first stated above.





  BECKETT MEMBER          
 
by
        Name:       Title:          


  MORRISON INVESTMENT HOLDINGS, INC.          
 
by:
        Name:       Title:          




  Solely for purposes of Sections 6.09 and 7.05(a)(ii),    
BARNES & NOBLE, INC.
         
 
By
        Name:       Title:          


  Solely for purposes of Section 9.05(c),     MICROSOFT CORPORATION          
 
By
        Name:       Title:          




 
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE A


Members, Percentage Interests and Membership Interests






Member
 
 
Number of Common
Membership Interests
        [Beckett Member]     1,400,000
122 Fifth Avenue
New York, NY 10011
Attention:     Eugene V. DeFelice
       Vice President, General
       Counsel & Secretary
Fax:            (212) 463-5683
        Total   1,400,000            
 
Number of Series
A Preferred
Membership Units         Morrison Investment Holdings, Inc.     300,000
[●]
Attention:   [●]
                     [●]
Fax: [●]
                Total   300,000

 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE B




Capital Accounts as of the Closing Date



 
Member
    Capital Account

[Beckett Member]
    $ 1,400,000,000              
Morrison Investment Holdings, Inc.
    $ 300,000,000              
Total
    $ 1,700,000,000  

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Joinder Agreement




This JOINDER AGREEMENT (this “Joinder Agreement”) is executed pursuant to the
terms of the Limited Liability Company Agreement of [NEWCO] (the “Company”)
dated as of [·], 2012, a copy of which is attached hereto and is incorporated
herein by reference (the “LLC Agreement”), by the undersigned (the “Additional
Member”). By execution and delivery of this Joinder Agreement, the Additional
Member agrees as follows:
 
 
SECTION 1.   Acknowledgment. The Additional Member acknowledges that such
Additional Member is acquiring [Common] [Series A Preferred] Membership
Interests (as defined in the LLC Agreement) in the Company subject to the terms
and conditions of the LLC Agreement.
 
SECTION 2.   Agreement. The Additional Member (a) agrees that all Membership
Interests in the Company acquired by such Additional Member shall be bound by
and subject to the terms of the LLC Agreement and (b) hereby adopts the LLC
Agreement with the same force and effect as if it were originally a party
thereto.
 
SECTION 3.   Notice. Any notice required to be provided by the LLC Agreement
shall be given to the Additional Member at the address listed beside such
Additional Member’s signature below.
 
SECTION 4.   Governing Law. This Joinder Agreement and the rights of the parties
hereto shall be interpreted in accordance with the laws of the State of
Delaware, and all rights and remedies shall be governed by such laws without
regard to principles of conflict of laws.
 
Executed and dated ___this day of _____ ______.
 
 

  Additional Member:    
 
       


Address for Notices:        



 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


CERTIFICATE FOR LIMITED LIABILITY COMPANY INTERESTS IN
[NEWCO] LLC


[COMMON MEMBERSHIP INTERESTS][SERIES A PREFERRED MEMBERSHIP INTERESTS]


THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE.
THE HOLDER OF THIS CERTIFICATE, BY ITS ACCEPTANCE HEREOF, REPRESENTS THAT IT IS
ACQUIRING THIS SECURITY FOR INVESTMENT AND NOT WITH A VIEW TO ANY SALE OR
DISTRIBUTION HEREOF. ANY TRANSFER OF THIS CERTIFICATE OR ANY LIMITED LIABILITY
COMPANY INTEREST REPRESENTED HEREBY IS SUBJECT TO THE TERMS AND CONDITIONS OF
THE LIMITED LIABILITY COMPANY AGREEMENT (AS DEFINED BELOW).


Class___________________
Certificate
Number______________                                                                                 _________
Units
 
 
[NewCo] LLC, a Delaware limited liability company (the “Company”), hereby
certifies that ____________ (together with any assignee of this Certificate, the
“Holder”) is the registered owner of ____units of limited liability company
interests in the Company of the class listed above. The rights, powers,
preferences, restrictions and limitations of the limited liability company
interests in the Company are set forth in, and this Certificate and the limited
liability company interests in the Company represented hereby are issued and
shall in all respects be subject to the terms and provisions of, the Limited
Liability Company Agreement of the Company dated as of _____________________, as
the same may be amended or restated from time to time (the “Limited Liability
Company Agreement”). By acceptance of this Certificate, and as a condition to
being entitled to any rights and/or benefits with respect to the limited
liability company interests evidenced hereby, the Holder is deemed to have
agreed to comply with and be bound by all the terms and conditions of the
Limited Liability Company Agreement. The Company will furnish a copy of the
Limited Liability Company Agreement to the Holder without charge upon written
request to the Company at its principal place of business. Transfer of any or
all of the limited liability company interests in the Company evidenced by this
Certificate is subject to certain restrictions in the Limited Liability Company
Agreement and can be effected only after compliance with all of those
restrictions and the presentation to the Company of the endorsed Certificate,
accompanied by the completed Application for Transfer of Interests, which is on
the reverse side of this Certificate.
 
This Certificate and the limited liability company interests evidenced hereby
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to principles of conflicts of laws.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, the Company has caused this Certificate to be executed as of
the date set forth below.
 

  [NEWCO] LLC          
Dated:
By:
        Name:       Title:          

 
 

--------------------------------------------------------------------------------

 
 
 
(REVERSE SIDE OF CERTIFICATE)
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________________________________ (print or type name of transferee),
__________________ (insert Social Security or other taxpayer identification
number of transferee), the following specified limited liability company
interests in the Company: ______________ (identify the interest being
transferred) effective as of the date specified in the Application for Transfer
of Interests below, and irrevocably constitutes and appoints
__________________________ and its authorized officers, as attorney-in-fact, to
transfer the same on the books and records of the Company, with full power of
substitution in the premises.


Dated:
__________________________                                            Signature:_____________________________
                                                                   (Transferor)
 
                                                                  Address:
________________________

 
APPLICATION FOR TRANSFER OF INTERESTS
 
 
The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of
the limited liability company interests in the Company described above (the
“Transfer”) and applies to be admitted to the Company as a substitute member of
the Company, (b) agrees to comply with and be bound by all of the terms and
provisions of the Limited Liability Company Agreement, (c) represents that the
Transfer complies with the terms and conditions of the Limited Liability Company
Agreement, (d) represents that the Transfer does not violate any applicable laws
and regulations, and (e) agrees to execute and acknowledge such instruments
(including, without limitation, a counterpart of the Limited Liability Company
Agreement), in form and substance reasonably satisfactory to the Company, as the
Company reasonably deems necessary or desirable to effect the Applicant’s
admission to the Company as a substitute member of the Company and to confirm
the agreement of the Applicant to be bound by all the terms and provisions of
the Limited Liability Company Agreement with respect to the limited liability
company interests in the Company described above. Initially capitalized terms
used herein and not otherwise defined herein are used as defined in the Limited
Liability Company Agreement.
 
The Applicant directs that the foregoing Transfer and the Applicant’s admission
to the Company as a substitute member shall be effective as of the registration
of the Transfer in the books and records of the Company on ___________________.


Name of Transferee (Print) _______________________________________________
Dated:
__________________________                                             Signature:_____________________________
                                                                    (Transferee)
 
                                                               Address:
_________________________
 

 
The Company has determined (a) that the Transfer described above is permitted by
the Limited Liability Company Agreement, (b) hereby agrees to effect such
Transfer and the admission of the Applicant as a substitute member of the
Company effective as of the date and time directed above, and (c) agrees to
record in the books and records of the Company the admission of the Applicant as
a substitute member.
 
 

  [NEWCO] LLC          
 
By:
        Name:       Title:          

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
FORM OF INDEMNIFICATION AGREEMENT
 
INDEMNIFICATION AGREEMENT dated as of [●] (this “Agreement”), between [NewCo]
LLC, a Delaware limited liability company (the “Company”), and [●]
(“Indemnitee”).
 
RECITALS
 
A.   It is important to the Company that it attract and retain as managers and
officers the most capable persons available.
 
B.    Indemnitee is a manager and/or officer of the Company.
 
C.           The Delaware Limited Liability Company Act expressly provides that,
subject to such standards and restrictions, if any, as are set forth in its
limited liability company agreement, the Company may indemnify its managers and
officers.
 
C.           The Company’s Amended and Restated Limited Liability Company
Agreement (the “LLC Agreement”) provides that the Company shall from time to
time enter into indemnification agreements with managers and officers of the
Company.
 
E.    In recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and to provide Indemnitee with express
contractual indemnification (regardless of, among other things, any amendment to
or revocation of the LLC Agreement, any change in the composition of the
Company’s Board of Managers (the “Board”), any acquisition or business
combination transaction relating to the Company or any change in the Company’s
stockholders), the Company wishes to provide on the terms and subject to the
conditions set forth in this Agreement for the indemnification of and the
advancing of Expenses (as defined in Section 1(c)) to Indemnitee and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.   Certain Definitions. In addition to terms defined elsewhere herein, the
following terms shall have the meanings ascribed to them below when used in this
Agreement:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)           A “Change in Control” shall have occurred with respect to the
Company if (i) prior to any Initial Public Offering or Qualified Distribution
(as such terms are defined in the LLC Agreement), a Change of Control (as such
term is defined in the LLC Agreement) shall have occurred and (ii) following any
Initial Public Offering or Qualified Distribution, (A) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934 and the rules and regulations thereunder, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than one or more “Permitted Holders” (as such term is defined
in the LLC Agreement), becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 40% or more of the equity interests of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (including taking into account all
such equity interests that such “person” or “group” has the right to acquire
pursuant to any option right); or (B) during any period of 24 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (1) who were
members of that board or equivalent governing body on the first day of such
period, (2) whose election or nomination to that board or equivalent governing
body was approved (which need not include having been recommended) by
individuals referred to in clause (1) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (3) whose election or nomination to that board or other equivalent
governing body was approved (which need not include having been recommended) by
individuals referred to in clauses (1) and (2) above constituting at the time of
such election or nomination at least a majority of that board or equivalent
governing body.
 
(b)   “Claim” means any Proceeding, whether instituted, made or conducted by the
Company or any other Person, to which Indemnitee is a party or is otherwise
involved (including as a witness) by reason of the fact that (i) Indemnitee is
or was a manager and/or officer of the Company or (ii) Indemnitee is or was
serving at the request of the Company as a manager, director, officer, employee
and/or agent of another corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise.
 
(c)   “Expenses” means any and all attorneys’ and experts’ fees and all other
costs, expenses and obligations (including travel expenses, court costs,
retainers, transcript costs, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) actually and reasonably
incurred or suffered by or on behalf of Indemnitee in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to investigate, defend, be a witness in or participate in,
any Claim.
 
(d)   “Indemnifiable Losses” means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties, ERISA excise taxes and amounts paid or
payable in settlement (including all interest, assessments and other charges
paid or payable in connection with or in respect of any of the foregoing)
relating to, resulting from or arising out of any Claim.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(e)   “Independent Legal Counsel” means an attorney or law firm that is
experienced in matters of corporate law and that shall not have otherwise
performed services for the Company or Indemnitee within the last five years
other than serving as independent legal counsel for purposes of determining the
rights, including the indemnification rights, of Indemnitee hereunder or under
the LLC Agreement, or for purposes of determining similar rights of other
indemnitees under similar indemnification agreements or the LLC Agreement.
 
(f)   “Person” means any individual, firm, corporation, partnership, company,
limited liability company, trust, joint venture, association, governmental
entity or other entity.
 
(g)   “Proceeding” means any threatened, asserted, pending or completed action,
suit or proceeding (whether civil, criminal, administrative, investigative or
other, including any arbitration or other alternative dispute resolution
mechanism), or any inquiry or investigation that Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding.
 
(h)   “Reviewing Party” means (i) if Indemnitee is a current manager or officer
of the Company, (A) such member or members of the Board who are not and were not
party to or otherwise involved in (including as witnesses) the Claim in respect
of which indemnification is being sought, (B) a committee of such members of the
Board, designated by a majority vote of such members of the Board or (C)
Independent Legal Counsel; or (ii) if Indemnitee is not a current manager or
officer of the Company, any person specified in clause (i) or such other person
or body as may be selected by the member or members of the Board who are not and
were not party to or otherwise involved in (including as witnesses) the Claim in
respect of which indemnification is being sought.
 
2.    Service by Indemnitee. Indemnitee shall serve and continue to serve as a
manager and/or officer of the Company and in such other capacity with respect to
the Company as the Company may request, as the case may be, faithfully and to
the best of Indemnitee’s ability so long as Indemnitee is duly elected or
appointed to the Board or duly appointed as an officer of the Company, and until
such time as Indemnitee is removed from the Board or removed from his or her
office, as the case may be, as permitted by law or the Company’s certificate of
formation or LLC Agreement now or hereafter in effect, or until such time as
Indemnitee tenders a resignation in writing.
 
3.    Basic Indemnification Arrangement; Advancement of Expenses.
 
(a)   The Company shall indemnify and hold harmless Indemnitee, to the fullest
extent permitted by the laws of the State of Delaware in effect on the date
hereof or as such laws may from time to time hereafter be amended to increase
the scope of such permitted indemnification, against all Indemnifiable Losses
actually and reasonably incurred in connection with a Claim. The Company shall
provide such indemnification in full as soon as practicable after request is
made by Indemnitee in accordance with Section 4 hereof, but in any event no
later than 60 days after receiving a written request from Indemnitee.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)   If so requested by Indemnitee, the Company shall advance to Indemnitee
within 20 days of such request any and all Expenses which Indemnitee determines
are reasonably likely to be payable in connection with a Claim (an “Advancement
of Expenses”). In accordance with such request, the Company shall either (i) pay
such Expenses on Indemnitee’s behalf, or (ii) reimburse Indemnitee for such
Expenses. Subject to Sections 3(c) and 3(d)(ii), Indemnitee’s right to an
Advancement of Expenses is absolute, payable in advance of any disposition of a
Claim, and shall not be subject to any prior determination by the Reviewing
Party that Indemnitee has satisfied any applicable standard of conduct for
indemnification.
 
(c)   Notwithstanding any other provision of this Agreement, Indemnitee shall
not be entitled to indemnification or Advancement of Expenses hereunder with
respect to any Claim (or portion thereof) brought or made by Indemnitee against:
(i) the Company, except for (A) any Claim (or portion thereof) in respect of
this Agreement and/or Indemnitee’s rights hereunder, (B) any Claim (or portion
thereof) to establish or enforce a right to indemnification under (1) any
statute or law, (2) any other agreement with the Company or (3) the Company’s
certificate of formation or LLC Agreement now or hereafter in effect and (C) any
counter-claim or cross-claim brought or made by Indemnitee against the Company
in any Claim (or portion thereof) brought by or in the right of the Company
against him; or (ii) any other Person, unless approved by the Board.
 
(d)   Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under this Section 3 shall be subject to the condition that the
Reviewing Party shall have determined, in accordance with Section 4 hereof, that
Indemnitee is entitled to indemnification under applicable law and this
Agreement, and (ii) to the extent required by the laws of the State of Delaware,
the obligation of the Company to make an Advancement of Expenses under this
Section 3 shall be subject to the condition that if, when, and to the extent
that it is determined in a final decision from which there is no further right
to appeal (a “Final Adjudication”) that Indemnitee is not entitled to be
indemnified hereunder in accordance with applicable law, the Company shall be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company in
accordance with this Section 3(d)) within 20 days of such Final Adjudication for
all such Expenses theretofore advanced (it being understood that Indemnitee’s
foregoing agreement to reimburse shall be deemed to satisfy any requirement that
Indemnitee provide the Company with an undertaking to repay any Advancement of
Expenses if it is determined by a Final Adjudication that Indemnitee is not
entitled to indemnification hereunder in accordance with applicable law);
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that indemnification of Indemnitee would not be prohibited under applicable law,
any determination made by the Reviewing Party that Indemnitee would be
prohibited from being indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Advancement of
Expenses unless and until a Final Adjudication is made with respect thereto. Any
required repayment of Advancement of Expenses on the part of Indemnitee shall be
unsecured and interest-free. If there has been no determination by the Reviewing
Party within 60 days after written request is presented to the Company or if the
Reviewing Party determines that the Company would be prohibited from
indemnifying Indemnitee under applicable law, Indemnitee shall have the right to
commence litigation seeking an initial determination by the court or challenging
any such determination by the Reviewing Party or any aspect thereof, including
the legal or factual bases therefor.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.   Procedure for Determination of Entitlement to Indemnification.
 
(a)   To obtain indemnification hereunder, following a Final Adjudication of the
applicable Claim, Indemnitee shall submit to the Company a written request
therefor, along with such documentation and information as is reasonably
available to Indemnitee and reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification hereunder; provided,
however, that no deficiency in any such request, documentation or information
shall adversely affect Indemnitee’s rights to indemnification or Advancement of
Expenses hereunder. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board and the Reviewing Party in
writing that Indemnitee has requested indemnification (or, if the Company does
not at that time have a Secretary, the Board shall, promptly upon receipt of
such a request for indemnification, advise the Reviewing Party in writing of
such request for indemnification).
 
(b)   Upon a written request by Indemnitee pursuant to the first sentence of
Section 4(a) hereof, a determination, if required by the laws of the State of
Delaware, with respect to Indemnitee’s entitlement thereto shall be made by the
Reviewing Party. If the Reviewing Party is Independent Legal Counsel, such
determination shall be made in a written opinion to the Board, a copy of which
shall be delivered to Indemnitee. If it is determined that Indemnitee is
entitled to indemnification hereunder, the Company shall make payment to
Indemnitee as soon as practicable but in any event no later than 60 days after
receiving Indemnitee’s written request for indemnification. Indemnitee shall
cooperate with the Reviewing Party with respect to Indemnitee’s entitlement to
indemnification, including providing to the Reviewing Party upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure by court order or other similar legal
requirement and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs and expenses (including attorneys’
fees and disbursements) reasonably incurred by Indemnitee in so cooperating with
the Reviewing Party making such determination shall be borne by the Company, and
the Company hereby agrees to indemnify and hold Indemnitee harmless therefrom.
 
5.   Change in Control. The Company agrees that if a Change in Control shall
have occurred with respect to the Company, then, upon written request of
Indemnitee, the Reviewing Party with respect to all matters thereafter arising
concerning rights of Indemnitee to indemnification hereunder or under any
provision of the Company’s certificate of formation or LLC Agreement now or
hereafter in effect shall be Independent Legal Counsel selected by Indemnitee
and approved by the Company (which approval shall not be unreasonably delayed,
conditioned or withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Legal Counsel and
to indemnify fully such counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
6.   Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Company shall indemnify Indemnitee against and, if
requested by Indemnitee, shall within 20 days of such request advance to
Indemnitee in accordance with Section 3(b), any and all additional Expenses paid
or incurred by Indemnitee in connection with any Claim asserted or brought by
Indemnitee for (a) indemnification or Advancement of Expenses by the Company
hereunder or under any other agreement or any provision of the Company’s
certificate of formation or LLC Agreement now or hereafter in effect and/or (b)
recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, provided that it is determined by a Final
Adjudication that Indemnitee is entitled to indemnification, Advancement of
Expenses or insurance recovery, as the case may be, under applicable law.
 
7.   Partial Indemnity, Success on the Merits, Etc. If Indemnitee is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of any Indemnifiable Loss but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled. Moreover, notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Loss or in defense of any issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.
 
8.   Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the Reviewing Party or court shall presume that Indemnitee has
satisfied the applicable standard of conduct and is entitled to indemnification,
and the burden of proof shall be on the Company to establish that Indemnitee is
not so entitled.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
9.   Other Presumptions. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. In addition, neither the
failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief. For purposes of any determination of Indemnitee’s entitlement to
indemnification or Advancement of Expenses hereunder, Indemnitee shall be
presumed to have acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to a criminal Claim, to have also had no reasonable cause to believe his
or her conduct was unlawful, if it is determined by the Reviewing Party that
Indemnitee’s actions were based on reliance in good faith (A) on the records or
books of account of the Company or another enterprise, including financial
statements, (B) on information supplied to Indemnitee by the officers of the
Company or another enterprise in the course of their duties, (C) on the advice
of legal counsel for the Company or the Board (or any committee thereof) or for
another enterprise or its board of directors (or any committee thereof), (D) on
information or records given or reports made by an independent certified public
accountant selected with reasonable care by the Company or the Board (or any
committee thereof) or by another enterprise or its board of directors (or any
committee thereof), or (E) on information, opinions or statements given or
reports made by any other person selected with reasonable care by the Company or
the Board (or any committee thereof) or by another enterprise or its board of
directors (or any committee thereof) as to matters Indemnitee reasonably
believes are within such person’s professional or expert competence. For
purposes of this Section 9, the term “another enterprise” means any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a manager, director, officer, employee or
agent. The provisions of this Section 9 shall not be deemed to be exclusive or
to limit in any way the other circumstances in which Indemnitee may be deemed or
found to have met the applicable standard of conduct set forth in this
Agreement. In addition, the knowledge and/or actions, or failure to act, of any
other manager, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Company shall not be imputed to Indemnitee for purposes of
determining the right to indemnification hereunder.
 
10.   Non-Exclusivity, Etc. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s certificate
of formation and LLC Agreement now or hereafter in effect, the substantive laws
of the State of Delaware, any other contract or otherwise (collectively, “Other
Indemnity Provisions”); provided, however, that (a) to the extent that
Indemnitee otherwise would have any greater right to indemnification under any
Other Indemnity Provision, Indemnitee shall be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
hereunder as of the date hereof, Indemnitee shall be deemed to have such greater
right hereunder. No amendment to the Company’s certificate of formation or LLC
Agreement now or hereafter in effect shall be effective vis-à-vis Indemnitee to
the extent the effect of such amendment would be to deny, diminish or encumber
Indemnitee’s right to indemnification hereunder or under any Other Indemnity
Provision.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
11.   Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any manager
or officer of the Company. If, at the time of receipt of notice of a Claim
pursuant to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the Claim to the
insurers in accordance with the procedures set forth in the respective policies.
 
12.   Subrogation. In the event of payment hereunder, the Company shall be
subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other Persons (other than Indemnitee’s
successors). Indemnitee shall execute all papers reasonably required and shall
do everything that may be reasonably necessary to secure such rights, including
execution of such documents necessary to enable the Company to effectively bring
suit to enforce such rights.
 
13.   No Duplication of Payments. The Company shall not be liable hereunder to
make any payment in connection with any Claim made against Indemnitee to the
extent Indemnitee has otherwise actually received payment (under any insurance
policy, Other Indemnity Provisions or otherwise) of the amounts otherwise
indemnifiable hereunder.
 
14.   Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim or to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that if Indemnitee believes,
after consultation with counsel selected by Indemnitee, that (a) the use of
counsel chosen by the Company to represent Indemnitee would present such counsel
with an actual or potential conflict of interest, (b) the named parties in any
such Claim (including any impleaded parties) include both the Company and
Indemnitee and Indemnitee concludes that there may be one or more legal defenses
available to him or her that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense. The Company shall not be liable to
Indemnitee hereunder for any amounts paid in settlement of any Claim effected by
Indemnitee without the Company’s prior written consent. The Company shall not,
without the prior written consent of Indemnitee, effect any settlement of any
threatened or pending Claim to which Indemnitee is or could have been a party
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on all
claims that are the subject matter of such Claim. Neither the Company nor
Indemnitee shall unreasonably delay, condition or withhold its or his or her
consent to any proposed settlement; provided, however, that Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
15.   Successors and Binding Agreement.
 
(a)   The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization (including the conversion or
reorganization of the Company into a corporation) or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to Indemnitee and his or her counsel,
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place. This Agreement shall be binding upon and inure to
the benefit of the Company and any successor to the Company, including any
Person acquiring directly or indirectly all or substantially all of the business
or assets of the Company whether by purchase, merger, consolidation,
reorganization (including the conversion or reorganization of the Company into a
corporation) or otherwise (and such successor shall thereafter be deemed the
“Company” for purposes of this Agreement), but shall not otherwise be assignable
or delegable by the Company.
 
(b)   This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.
 
(c)   This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
15(a) and 15(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this Section
15(c), the Company shall have no liability to pay any amount so attempted to be
assigned or transferred.
 
16.   Continuation of Indemnity. This Agreement shall be unaffected by
Indemnitee ceasing serve as a manager or officer of the Company or ceasing to
serve at the request of the Company as a manager, director, officer, employee or
agent of another corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise and shall continue for
so long as Indemnitee may have any liability or potential liability by virtue of
his or her service in such capacity, including the final termination of all
pending Claims in respect of which Indemnitee is granted rights of
indemnification or Advancement of Expenses hereunder and of any Claims commenced
by Indemnitee pursuant to this Agreement relating thereto, whether or not he or
she is acting or serving in such capacity at the time any liability or Expense
is incurred for which indemnification or Advancement of Expenses can be provided
hereunder.
 
17.   Notices. For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, or one business day after having been sent for next-day delivery by a
nationally recognized overnight courier service, addressed to the Company (to
the attention of the Secretary of the Company or, if the Company does not at
that time have a Secretary, the Board) and to Indemnitee at the addresses shown
on the signature page hereto, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
18.   Governing Law; Submission to Jurisdiction. THE VALIDITY, INTERPRETATION,
CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE. ANY
“ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR BROUGHT TO ENFORCE RIGHTS HEREUNDER SHALL BE FILED
IN AND LITIGATED SOLELY BEFORE THE COURT OF CHANCERY OF THE STATE OF DELAWARE
(OR, SOLELY TO THE EXTENT THE COURT OF CHANCERY DOES NOT HAVE SUBJECT MATTER
JURISDICTION, THE EXCLUSIVE JURISDICTION OF ANY OTHER STATE OR FEDERAL COURT
LOCATED IN THE STATE OF DELAWARE), AND EACH PARTY TO THIS AGREEMENT: (A)
GENERALLY AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURT AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT PERMITTED BY
LAW ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE
DOCTRINE OF “FORUM NON CONVENIENS;” AND (B) GENERALLY AND UNCONDITIONALLY
CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF
CERTIFIED OR REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH
THE NOTICE PROVISIONS OF THIS AGREEMENT. FOR PURPOSES OF THIS SECTION, THE TERM
“ACTION OR PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS,
HEARINGS OR OTHER SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS
THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR NON-GOVERNMENTAL, OR
CIVIL OR CRIMINAL. THE FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE
GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE FOR ANY PURPOSE
EXCEPT AS PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON
OTHER THAN THE PARTIES TO THIS AGREEMENT.
 
19.   Validity. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including each portion of any Section of this Agreement containing
any such provision held to be invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; (b) such provision or provisions will
be deemed reformed to the extent necessary to conform to applicable law and to
give maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision or provisions held invalid, illegal or unenforceable.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
20.   Amendments, Etc. No provision of this Agreement may be waived, amended or
discharged unless such waiver, amendment or discharge is executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other similar or dissimilar
provisions hereof, nor shall such waiver constitute a continuing waiver.
 
21.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
 
22.   Interpretation. When a reference is made in this Agreement to Sections,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Headings of sections and paragraphs in this Agreement are for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction or interpretation thereof. Wherever the words
“include”, “includes”, or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. Wherever the word
“hereunder” is used in this Agreement, it shall mean “under this Agreement.”
Words denoting gender shall include all genders.
 
23.   Miscellaneous. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.
 
[NEWCO] LLC
by
     
Name:
 
Title:







[INDEMNITEE]
by
     
Name:
 
Title:





 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX B



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 
 
 
 



REGISTRATION RIGHTS AGREEMENT
OF
[NEWCO] LLC
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS



 
Page
ARTICLE I Defined Terms
 
     
1
 
SECTION 1.01.
Definitions
4
 
SECTION 1.02.
Terms and Usage Generally
         
ARTICLE II Registration Rights
4
         
SECTION 2.01
Demand Offering
4
 
SECTION 2.02
Piggyback Registration
7
 
SECTION 2.03
Expenses of Registration
7
 
SECTION 2.04
Procedures for Registration
8
 
SECTION 2.05
Suspension of Sales
11
 
SECTION 2.06
Free Writing Prospectuses
12
 
SECTION 2.07
Shelf-Take Downs
12
       
ARTICLE III Indemnification
12
 
SECTION 3.01
Indemnification
12
 
SECTION 3.02
Contribution
15
       
ARTICLE IV Lock-Up; Agreement to Furnish Information
15
         
SECTION 4.01
Lock-up Agreement
15
       
ARTICLE V Transfer and Termination of Registration Rights
17
         
SECTION 5.01
Transfer of Registration Rights
17
 
SECTION 5.02
Termination of Registration Rights
17
       
ARTICLE VI Miscellaneous
17
         
SECTION 6.01
Binding Effect; Issuer Joinder; Assignability; Benefit
17
 
SECTION 6.02
Notices
18
 
SECTION 6.03
Counterparts and Facsimile
18
 
SECTION 6.04
Waiver; Amendment
18
 
SECTION 6.05
Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of Jury
Trial
19
 
SECTION 6.06
Headings
20
 
SECTION 6.07
Entire Agreement
20
 
SECTION 6.08
Severability
20
 
SECTION 6.09
Future Registration Rights
21



 
i

--------------------------------------------------------------------------------

 


EXHIBITS
     
Exhibit A
Form of Shareholder Joinder to Registration Rights Agreement
Exhibit B
Form of Issuer Joinder to Registration Rights Agreement
Exhibit C
Shareholders Party to the Registration Rights Agreement

 
ii

--------------------------------------------------------------------------------

 


 
REGISTRATION RIGHTS AGREEMENT dated as of [●], 2012 (this “Agreement”) among
[NewCo] LLC (the “Company”) and the Shareholders party hereto as listed on the
signature pages, including any Permitted Transferees (collectively, the
“Shareholders” and individually, a “Shareholder”). Capitalized terms used herein
have their respective meanings as set forth in Section 1.01.
 
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
 
Defined Terms
 
SECTION 1.01   Definitions. Unless the context otherwise requires, the terms
defined in this Article I shall, for the purposes of this Agreement, have the
meanings herein specified.
 
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or through one or more intermediaries, controls, is controlled by or is
under common control with, the specified Person. As used in this definition, the
term “control” (including with correlative meanings, “controls”, “controlled by”
and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through
ownership of securities or partnership, membership, limited liability company or
other ownership interests, by contract or otherwise.
 
“Board of Managers” shall have the meaning set forth in the LLC Agreement.
 
“Business Day” shall have the meaning set forth in the LLC Agreement.
 
“Claim” means any demand, action, claim, suit, litigation, arbitration,
prosecution, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding, at law or in equity), hearing,
examination or investigation.
 
“Company Common Stock” shall mean the common stock (or other equity interests)
of the Company or, if applicable, the Issuer following an Initial Public
Offering or Qualified Distribution.
 
“Effectiveness Period” shall have the meaning set forth in Section 2.05.
 
“Governmental Entity” shall mean the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Indemnified Party” shall have the meaning set forth in Section 3.01(d).
 
“Indemnifying Party” shall have the meaning set forth in Section 3.01(d).
 
“Initial Public Offering” shall have the meaning set forth in the LLC Agreement.
 
“Inspectors” shall have the meaning set forth in Section 2.04(k).
 
“Investment Agreement” shall mean the Investment Agreement between Parent,
Morrison and Microsoft Corporation, dated as of April 27, 2012.
 
“Issuer” shall have the meaning set forth in the LLC Agreement.
 
“Joinder Agreement” has the meaning set forth in Section 6.01(b).
 
“LLC Agreement” shall mean the Amended and Restated LLC Agreement of the
Company, dated as of [●], 2012.
 
“Morrison” shall mean Morrison Investment Holdings, Inc., a Nevada corporation.
 
“Microsoft Corporation” shall mean Microsoft Corporation, a Washington
corporation.
 
“Permitted Transferee” shall mean (A) Morrison, (B) any Person to whom Morrison
may transfer its Membership Interests pursuant to the LLC Agreement, (C)
Microsoft Corporation or (D) any Person that is (directly or indirectly) wholly
owned by Microsoft Corporation; provided, however, that, in the case of a
transfer to a Person that is (directly or indirectly) wholly owned by Microsoft
Corporation pursuant to Section 8.04(a) of the LLC Agreement, if at any time
subsequent to such transfer, such transferee ceases to be wholly owned (directly
or indirectly) Microsoft Corporation, then such Person shall automatically cease
to be a Permitted Transferee and Shareholder for purposes of this Agreement and
any Company Common Stock held by such Person shall be deemed to be automatically
transferred back to Microsoft Corporation or such other Person that is (directly
or indirectly) wholly owned by Microsoft Corporation as designated by Microsoft
Corporation.
 
“Parent” shall have the meaning set forth in the Investment Agreement.
 
“Person” shall mean any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company or
other legal entity or organization.
 
“Preferred Stock” shall mean the Preferred Stock of the Issuer delivered in
exchange for the Series A Preferred Membership Interests (as defined in the LLC
Agreement) pursuant to Section 9.01 of the LLC Agreement.
 
“Qualified Distribution” shall have the meaning set forth in the LLC Agreement.
 
“Records” shall have the meaning set forth in Section 2.04(k).
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement with the SEC in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement by the
SEC.
 
“Registrable Securities” shall mean the shares of Company Common Stock issued or
issuable upon conversion of the Company’s Preferred Stock or otherwise
beneficially owned (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the date of this Agreement) by a Shareholder and
any other securities issued or issuable with respect to any such securities by
way of share split, share dividend, recapitalization, merger, exchange or
similar event or otherwise. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (i) a registration
statement registering such securities under the Securities Act has been declared
effective and such securities have been sold or otherwise transferred by the
holder thereof pursuant to such effective registration statement, (ii) such
securities may be sold without any restriction under the Securities Act, (iii)
such securities shall have been otherwise transferred in a transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of such securities or (iv) such securities are no longer outstanding; provided,
however, that Registrable Securities held by a Shareholder will not cease to be
Registrable Securities by reason of clause (ii) of this definition for so long
as such Registrable Securities continue to be held by a Permitted Transferee.
 
“Registration Expenses” shall mean, with respect to any registration, (i) all
expenses incurred by the Issuer in effecting any registration pursuant to this
Agreement, including all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Issuer, blue sky fees and expenses, road
show expenses and (ii) fees and expenses of the Issuer’s independent certified
public accountants and counsel (including with respect to “comfort” letters and
opinions) and any other special experts retained by the Issuer; provided that
Registration Expenses shall not include any Selling Expenses.
 
“Registration Statement” means any registration statement that is required to
register the resale of the Registrable Securities under this Agreement, and
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.
 
“Requesting Shareholder” shall have the meaning set forth in Section 2.01(a).
 
“Representative” shall mean, with respect to any person, the directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants or other advisors, agents or representatives of such person.
 
“Scheduled Black-Out Period” shall mean the period from and including the 10th
Business Day preceding the last day of a fiscal quarter of the Issuer to and
including the 3rd Business Day after the day on which the Issuer publicly
releases its earnings for such fiscal quarter.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the United States Securities Act of 1933.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes, if any, applicable to the sale of Registrable
Securities and all fees and expenses, in each case, of any Requesting
Shareholder (other than such fees and expenses included in Registration
Expenses).
 
“Shareholder” has the meaning set forth in the Preamble hereto.
 
“Shareholder Indemnified Person” shall have the meaning set forth in Section
3.01(a).
 
“Subsidiary” shall have the meaning set forth in the Investment Agreement.
 
“Suspension Period” shall have the meaning set forth in Section 2.01(d).
 
“Underwriter Cutback” shall have the meaning set forth in Section 2.01(a).
 
SECTION 1.02   Terms and Usage Generally. All references herein to an “Article”,
“Section” or “Schedule” shall refer to an Article or a Section of, or a Schedule
to, this Agreement. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”. The words “hereto”, “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein shall mean such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent in writing and (in
the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its successors and assigns, in each case as
permitted under this Agreement. All references to “$” mean the lawful currency
of the United States of America. Each of the parties has participated in the
drafting and negotiating of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.
 
ARTICLE II
 
Registration Rights
 
SECTION 2.01   Demand Offering. (a) Subject to the terms and conditions of this
Agreement, including Section 4.01(a), at any time following an Initial Public
Offering or Qualified Distribution, Morrison or a Permitted Transferee to which
Morrison has assigned its rights hereunder pursuant to Section 5.01, as the case
may be (such requesting Shareholder, whether under Section 2.01 or 2.02, shall
be referred to herein as the “Requesting Shareholder”), may on one occasion
request the Issuer to register under the Securities Act all or any portion of
the Registrable Securities held by such Requesting Shareholder for sale in the
manner specified in such request, provided that the aggregate offering price, as
such amount is determined on the cover page of the registration statement, shall
not be less than $25,000,000. Such request shall specify the intended method of
disposition thereof by the Requesting Shareholder, including whether (i) the
registration requested is for an underwritten offering and (ii) the registration
statement covering such Registrable Securities shall be on Form S-3 (subject to
Section 2.01(c)). If the Issuer is requested to file a registration on Form S-3
and the Issuer is then so eligible, the Issuer shall use commercially reasonable
efforts to cause the registration statement to be automatically effective if so
requested by the Requesting Shareholder. In the event that any registration
pursuant to this Section 2.01 shall be, in whole or in part, an underwritten
public offering of Company Common Stock, the number of shares of Registrable
Securities to be included in such an underwriting may be reduced if and to the
extent that the managing underwriter shall be of the good faith opinion that
such inclusion would adversely affect the marketing of the securities to be sold
by the Issuer therein (an “Underwriter Cutback”). The Requesting Shareholder may
revoke a request pursuant to this Section 2.01; provided, that such request
shall count as the Requesting Shareholder’s demand request referred to in
Section 2.01(b) unless (i) such request is in response to a material adverse
change regarding the Issuer or (ii) the Requesting Shareholder reimburses the
Issuer for all out-of-pocket expenses (including Registration Expenses) incurred
by the Issuer relating to such registration statement; provided further that if
the Requesting Shareholder revokes a demand pursuant to this Section 2.01(a)
within 24 hours after notice in writing to the Requesting Shareholder of an
Underwriter Cutback, (x) such request shall not count as its demand request
pursuant to Section 2.01(b) and (y) the Requesting Shareholder will not be
responsible to reimburse the Issuer for any of its out-of-pocket expenses,
including Registration Expenses. No demand registration shall be deemed to have
occurred, and any request delivered in connection therewith shall not count as
the Requesting Shareholder’s demand request referred to in Section 2.01(b), if
the size of the offering is reduced in connection with an Underwriter Cutback
such that less than 50% of the Registrable Securities of such Shareholder sought
to be included in such registration are included.
 


 
4

--------------------------------------------------------------------------------

 
 
 
(b)   Following receipt of any request under this Section 2.01, the Issuer shall
use reasonable best efforts to register as promptly as reasonably practicable
under the Securities Act, for public sale in accordance with the method of
disposition specified in such request from the Requesting Shareholder, the
number of shares of Registrable Securities specified in such request. If such
method of disposition shall be an underwritten public offering, the Requesting
Shareholder may designate the managing underwriter or co-managing underwriter of
such offering, subject to the approval of the Issuer, which approval shall not
be unreasonably withheld or delayed. The Issuer’s obligation to effect the
demand registration pursuant to this Section 2.01 shall be deemed satisfied only
when a Registration Statement covering all shares of Registrable Securities
specified in the Requesting Shareholder’s request, for sale in accordance with
the method of disposition specified by the Requesting Shareholder, shall have
become effective and, (i) (x) if such method of disposition is a firm commitment
underwritten public offering, all such shares shall have been sold pursuant
thereto and (y) in any other case, such registration statement shall have
remained effective throughout the Effectiveness Period and (ii) the offering of
the Registrable Securities pursuant to such Registration Statement is not
subject to a stop order, injunction, or similar order or requirement of the SEC
during such period.
 
(c)   From and after the date of the Initial Public Offering or Qualified
Distribution, the Issuer shall use its commercially reasonable efforts to
qualify under the provisions of the Securities Act, and thereafter, to continue
to qualify at all times, for registration on Form S-3 or any successor thereto.
The demand registration pursuant to this Section 2.01 shall be on Form S-3 or
any similar short-form registration statement, if available. In the event the
Issuer fails to qualify, the Issuer shall be required to effect demand
registrations pursuant to this Section 2.01 on Form S-1 or any successor thereto
to the same extent as the Issuer would be required to effect demand
registrations on
Form S-3.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(d)   Notwithstanding anything to the contrary contained in this Agreement, the
Issuer shall be entitled, by providing written notice to the Requesting
Shareholder, to require the Requesting Shareholder to suspend the use of the
prospectus for sales of Registrable Securities under the registration statement
for a reasonable period of time not to exceed 60 consecutive days or 90 days in
the aggregate in any 12-month period (a “Suspension Period”) if the Board of
Managers determines in good faith and if the Issuer gives written notice that
such use would (i) require the public disclosure of material non-public
information concerning any transaction or negotiations involving the Issuer that
would materially interfere with such transaction or negotiations or (ii)
otherwise materially interfere with financing plans, acquisition activities or
business activities of the Issuer, provided that, if at the time of receipt of
such notice the Requesting Shareholder shall have sold Registrable Securities
(or have signed a firm commitment underwriting agreement with respect to the
purchase of such shares) and the reason for the Suspension Period is not of a
nature that would require a post-effective amendment to the Registration
Statement, then the Issuer shall use its commercially reasonable efforts to take
such action as to eliminate any restriction imposed by federal securities laws
on the timely delivery of such shares. Such notice shall contain a statement of
the reasons for such postponement and an approximation of the anticipated delay.
Immediately upon receipt of such notice, the Requesting Shareholder shall
discontinue the disposition of Registrable Securities under such registration
statement and prospectus relating thereto until such Suspension Period is
terminated. The Issuer agrees that it will terminate any such Suspension Period
as promptly as reasonably practicable and will promptly notify the Requesting
Shareholder of such termination. After the expiration of any Suspension Period
and without any further request from the Requesting Shareholder, the Issuer
shall as promptly as reasonably practicable prepare a post-effective amendment
or supplement to the registration statement or the prospectus, or any document
incorporated therein by reference, or file any other required document so that,
as thereafter delivered to purchasers of the Registrable Securities included
therein, the prospectus will not include an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. If a
Suspension Period occurs during the Effectiveness Period for a registration
statement, such Effectiveness Period shall be extended for a number of days
equal to the total number of days during which the distribution of Registrable
Securities is suspended under this Section 2.01(d). If the Issuer notifies the
Requesting Shareholder of a Suspension Period with respect to a registration
statement requested pursuant to Section 2.01, (i) the Requesting Shareholder may
by notice to the Issuer withdraw such request without such request counting as
the Requesting Shareholder’s demand request under Section 2.01(b) and (ii) the
Requesting Shareholder will not be responsible to reimburse the Issuer for any
of its out-of-pocket expenses, including Registration Expenses.
 
(e)   The Issuer shall be entitled to include in any registration statement
referred to in this Section 2.01, for sale in accordance with the method of
disposition specified by the Requesting Shareholder, Company Common Stock to be
sold by the Issuer for its own account (to the extent that the inclusion of such
securities by the Issuer shall not adversely affect the offering), and shall
not, without the prior consent of the Requesting Shareholder, be entitled to
include securities held by any persons other than the Requesting Shareholder.
The Registrable Securities of any Requesting Shareholder shall have priority for
inclusion in any firm commitment underwritten offering, ahead of all Registrable
Securities held by other holders included in such offering, in any Underwriter
Cutback.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
SECTION 2.02   Piggyback Registration. Subject to the terms and conditions of
this Agreement, if the Issuer at any time following an Initial Public Offering
or Qualified Distribution proposes to register any of its securities under the
Securities Act for sale to the public, whether for its own account or for the
account of other security holders or both (except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Registrable Securities for sale to the public), each such time it will give
prompt written notice to Shareholders of its intention to do so (such notice to
be given not less than 10 Business Days prior to the anticipated filing date of
the related registration statement). Upon the written request of a Requesting
Shareholder, received by the Issuer within 10 Business Days after the giving of
any such notice by the Issuer, to register any of its Registrable Securities,
the Issuer will use commercially reasonable efforts to cause the Registrable
Securities as to which registration shall have been so requested to be included
in the securities to be covered by the registration statement proposed to be
filed by the Issuer, all to the extent required to permit the sale or other
disposition by such Requesting Shareholder of such Registrable Securities so
registered. In the event that any registration pursuant to this Section 2.02
shall be, in whole or in part, an underwritten public offering of Company Common
Stock, the number of shares of Registrable Securities to be included in such an
underwriting may be reduced pursuant to an Underwriter Cutback. In the event
that the managing underwriter or co-managing underwriters on behalf of all
underwriters limits the number of shares to be included in a registration
pursuant to this Section 2.02 then the Issuer will include in such registration
(i) first, securities proposed by the Issuer to be sold for its own account or
for the account of such other security holder, as applicable, and (ii) second,
(A) shares of Registrable Securities requested to be included by a Requesting
Shareholder pursuant to this Section 2.02, (B) securities requested to be
included by any other holders of Registrable Securities and (C) any securities
proposed to be registered for the account of any other Person who by virtue of
agreements with the Issuer are entitled to include securities in a registration
subject to this Agreement, pro rata, based on the number of Registrable
Securities beneficially owned by a Requesting Shareholder and each such other
holder of Registrable Securities and such other Persons. Notwithstanding the
foregoing provisions, the Issuer may withdraw any registration statement
referred to in this Section 2.02 without thereby incurring any liability to any
Requesting Shareholder.
 
SECTION 2.03   Expenses of Registration. Except as specifically provided for in
this Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Issuer. In addition, the Issuer shall pay its internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit, the fees and expenses
incurred in connection with the listing of the Company Common Stock to be
registered on any securities exchange on which similar securities issued by the
Issuer are then listed and rating agency fees and the fees and expenses of any
person, including special experts, retained by the Issuer. All Selling Expenses
with respect to Registrable Securities of a Requesting Shareholder incurred in
connection with any registration hereunder shall be borne by such Requesting
Shareholder. All Selling Expenses relating to Registrable Securities registered
on behalf of the holders of Registrable Securities shall be borne by such
holders included in such registration pro rata among each other on the basis of
the number of Registrable Securities so registered.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
SECTION 2.04   Procedures for Registration. If and whenever the Issuer is
required by the provisions of Sections 2.01 or 2.02 to effect the registration
of any shares of Registrable Securities under the Securities Act, the Issuer
will, as expeditiously as possible:
 
(a)   prepare and promptly file with the SEC a registration statement with
respect to such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the Effectiveness
Period;
 
(b)   prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the period specified
in paragraph (a) above and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement in accordance with a Requesting Shareholder or its
Affiliates’ intended method of disposition set forth in such registration
statement for such period;
 
(c)   furnish to the Requesting Shareholder and the underwriters such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered by such registration statement; and the Issuer hereby
consents to the use of such Registration Statement and each amendment or
supplement thereto by the Requesting Shareholder and the underwriters in
connection with the offering and sale, subject to this Agreement, of the
Registrable Securities covered by such Registration Statement and any such
amendment or supplement thereto;
 
(d)   use commercially reasonable efforts to register or qualify (or exempt from
such registration or qualification) the Registrable Securities covered by such
registration statement under the securities or “blue sky” laws of such
jurisdictions as any Requesting Shareholder or, in the case of an underwritten
public offering, the managing underwriter, reasonably shall request; provided,
however, that the Issuer shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;
 
(e)   use commercially reasonable efforts to list the Registrable Securities
covered by such registration statement with any securities exchange on which the
Company Common Stock is then listed;
 
(f)   provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(g)   immediately notify the Requesting Shareholder, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus contained
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing, and at the request of the Requesting
Shareholder prepare and furnish to the Requesting Shareholder a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
 
(h)   if the offering is underwritten and at the request of the Requesting
Shareholder, use commercially reasonable efforts to furnish on the date that
Registrable Securities are delivered to the underwriters for sale pursuant to
such registration: (i) an opinion dated such date of counsel representing the
Issuer for the purposes of such registration, addressed to the underwriters and
to the Requesting Shareholder, stating that such registration statement has
become effective under the Securities Act and that (A) to the knowledge of such
counsel, no stop order suspending the effectiveness thereof has been issued and
no proceedings for that purpose have been instituted or are pending or
contemplated under the Securities Act and (B) the registration statement, the
related prospectus and each amendment or supplement thereof comply as to form in
all material respects with the requirements of the Securities Act (except that
such counsel need not express any opinion as to financial statements or
financial or statistical data contained therein) and (ii) a letter dated such
date from the independent public accountants retained by the Issuer, addressed
to the underwriters and to the Requesting Shareholder, stating that they are
independent public accountants within the meaning of the Securities Act and
that, in the opinion of such accountants, the financial statements of the Issuer
included in the registration statement or the prospectus, or any amendment or
supplement thereof, comply as to form in all material respects with the
applicable accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five Business Days prior to the date of such letter)
with respect to such registration as such underwriters or the Requesting
Shareholder may reasonably request;
 
(i)   use commercially reasonable efforts to cooperate with the Requesting
Shareholder in the disposition of the Registrable Securities covered by such
registration statement;
 
(j)   in connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act, and
before filing any such registration statement or any other document in
connection therewith give reasonable consideration to the inclusion in such
documents of any comments reasonably and timely made by the Requesting
Shareholder or any of its legal counsel; participate in and make documents
available for the reasonable and customary due diligence review of underwriters
during normal business hours, on reasonable advance notice and without undue
burden or hardship on the Issuer; provided that (i) any party receiving
confidential materials shall execute a confidentiality agreement on customary
terms if reasonably requested by the Issuer and (ii) the Issuer may in its sole
discretion restrict access to competitively sensitive or legally privileged
documents or information; and
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(k)   upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Issuer, the Issuer shall, in connection with the
preparation and filing of each registration statement registering Registrable
Securities, make available for inspection by any Requesting Shareholder and any
underwriter participating in any disposition pursuant to a registration
statement being filed by the Company pursuant to this Section 2.04 and any
attorney, accountant or other professional retained by any such Requesting
Shareholder or underwriter (collectively, the “Inspectors”), at the offices
where normally kept, during reasonable business hours, all financial and other
records, pertinent corporate documents and properties of the Issuer and its
Subsidiaries (collectively, the “Records”) as shall be reasonably necessary to
enable any of the Inspectors to exercise its due diligence responsibility.
Records that the Issuer determines, in good faith, to be confidential and that
it notifies the Inspectors are confidential shall not be disclosed by the
Inspectors unless (i) the disclosure of such Records is necessary to avoid or
correct a material misstatement or omission in such registration statement or
(ii) the release of such Records is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction. Each Shareholder agrees that
information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it or its Affiliates as the basis for any
market transactions in the Registrable Securities unless and until such
information is made generally available to the public. Each Shareholder further
agrees that, upon learning that disclosure of such Records is sought in a court
of competent jurisdiction, it shall give notice to the Issuer and allow the
Issuer, at is expense, to undertake appropriate action to prevent disclosure of
the Records deemed confidential;
 
(l)   reasonably cooperate to make available, at mutually agreeable times and
upon reasonable notice, members of senior management to participate in a
customary “road show” with potential purchasers of Registrable Securities
(taking into account the needs of, and potential disruption to, NewCo’s
businesses) to make investor presentations; and
 
(m)   otherwise use commercially reasonable efforts to comply with the
Securities Act, the Exchange Act and any other applicable rules and regulations
of the SEC and reasonably cooperate with the Requesting Shareholder in the
disposition of its Registrable Securities in accordance with the terms of this
Agreement. Such cooperation shall include the endorsement and transfer of any
certificates representing Registrable Securities (or a book-entry transfer to
similar effect) transferred in accordance with this Agreement and facilitating
such Registrable Securities to be in such denominations and registered in such
names as the Requesting Shareholder or underwriters request.
 
The period of distribution of Registrable Securities in a firm commitment
underwritten public offering shall be deemed to extend until each underwriter
has completed the distribution of all securities purchased by it, and the period
of distribution of Registrable Securities in any other registration shall be
deemed to extend until the earlier of the sale of all Registrable Securities
covered thereby and 120 days after the effective date thereof (the
“Effectiveness Period”). The Issuer shall be required to maintain the
effectiveness of the registration statement with respect to the registration of
any shares of Registrable Securities for the Effectiveness Period, provided,
however, that the Effectiveness Period shall be extended for a period of time
equal to the period the holder of Registrable Securities refrains from selling
any securities included in such Registration Statement at the request of the
Issuer or an underwriter of the Issuer pursuant to the provisions of this
Agreement or, in the case of any registration statement requested pursuant to
Section 2.01, equal to the number of days included in any Scheduled Black-out
Period. In connection with each registration hereunder, the Requesting
Shareholder will timely furnish to the Issuer in writing such information with
respect to themselves and the proposed distribution by them as reasonably
necessary in order to assure compliance with Federal and applicable state
securities laws. In connection with each registration pursuant to Sections 2.01
or 2.02 covering an underwritten public offering, the Issuer and the Requesting
Shareholder agree to enter into customary agreements (including an underwriting
or similar agreement) with the managing underwriter or co-managing underwriters
selected in the manner herein provided, as the case may be, in such form and
containing such provisions as are customary in the securities business for such
an arrangement between such underwriter and companies of the Issuer’s size and
investment stature and take all such other actions reasonably necessary to
facilitate the disposition of such Registrable Securities. The Issuer will use
commercially reasonable efforts to make available to its security holders, as
promptly as reasonably practicable, an earnings statement (which need not be
audited) covering the period of 12 months commencing upon the first disposition
of Registrable Securities pursuant to a registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 of the SEC promulgated thereunder.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
SECTION 2.05   Suspension of Sales. (a) Upon receipt of notice from the Issuer
pursuant to Section 2.04(g), each Requesting Shareholder shall immediately
discontinue disposition of Registrable Securities pursuant to the applicable
registration statement and prospectus relating thereto until such Requesting
Shareholders (i) have received copies of a supplemented or amended prospectus or
prospectus supplement pursuant to Section 2.04(g) or (ii) are advised in writing
by the Issuer that the use of the prospectus and, if applicable, prospectus
supplement may be resumed, and, if so directed by the Issuer, the Requesting
Shareholder shall deliver to the Issuer (at the Issuer’s expense) all copies,
other than permanent file copies then in the Requesting Shareholder’s
possession, of the prospectus and, if applicable, prospectus supplement covering
such Registrable Securities current at the time of receipt of such notice. If
the Issuer shall give such notice with regards to any registration statement
requested pursuant to Section 2.01, the Effectiveness Period in respect of such
registration statement shall be extended by the number of days during the period
from and including the date such notice is given by the Issuer to the date when
the Issuer shall have (i) made available to the Requesting Shareholder a
supplemented or amended prospectus or prospectus supplement pursuant to Section
2.04(g) or (ii) advised the Requesting Shareholder in writing that the use of
the prospectus and, if applicable, prospectus supplement may be resumed.
 
(b)   Notwithstanding anything to the contrary in this Agreement, during any
Scheduled Black-out Period each Requesting Shareholder shall immediately suspend
or discontinue disposition of Registrable Securities until the termination of
such Scheduled Black-out Period; provided that (i) a Scheduled Black-out Period
shall not prevent a Requesting Shareholder from making a demand under Section
2.01 or electing to participate in any piggyback registration under Section 2.02
or relieve the Issuer from its obligation to file (but not its obligation to
cause to be declared effective) a registration statement pursuant to this
Agreement and (ii) a Scheduled Black-out Period shall not apply to any
Requesting Shareholder in any piggyback registration under Section 2.02 to the
extent the Issuer has waived the Scheduled Black-out Period with respect to any
registered offering of Registrable Securities for its own account or for the
account of any other person, which offering gives rise to such piggyback
registration. The Effectiveness Period in respect of any registration statement
requested pursuant to Section 2.01 shall be extended by the number of days
included in any Scheduled Black-out Period.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
SECTION 2.06   Free Writing Prospectuses. No Shareholder shall use any “free
writing prospectus” (as defined in Rule 405 under the Securities Act) in
connection with the sale of Registrable Securities without the prior written
consent of the Issuer; provided that a Requesting Shareholder may use any free
writing prospectus prepared and distributed by the Issuer.
 
SECTION 2.07   Shelf-Take Downs. At any time that a shelf registration statement
covering Registrable Securities is effective, if a Requesting Shareholder
delivers a notice to the Issuer (a “Take-Down Notice”) stating that it intends
to sell all or part of its Registrable Securities included by it on the shelf
registration statement (a “Shelf Offering”), then, the Issuer shall amend or
supplement the shelf registration statement as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the Shelf
Offering.


 
ARTICLE III
 
Indemnification
 
SECTION 3.01   Indemnification. (a) Notwithstanding any termination of this
Agreement, the Issuer shall indemnify and hold harmless (including the
advancement of expenses (subject to customary reimbursement agreements),
including expenses related to the investigation of any Claim and reasonable
fees, expenses and disbursements of attorneys and other professionals, incurred
prior to any assumption of the defense of such Claim by the Issuer) each
Shareholder and its respective Affiliates, and each of their respective
officers, directors, employees, agents, partners, members, stockholders,
Representatives and Affiliates, and each person or entity, if any, that controls
a Shareholder within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act and the officers, directors, employees, agents, partners,
members, stockholders, Representatives and Affiliates and employees of each such
controlling person (each, a “Shareholder Indemnified Person”) against any and
all losses, claims, damages, actions, liabilities, costs and expenses (including
expenses related to the investigation, defense and settlement of any Claim and
reasonable fees, expenses and disbursements of attorneys and other
professionals), judgments, fines, penalties, charges and amounts paid in
settlement (collectively, “Losses”), arising out of, directly or indirectly
resulting from, or relating to any Claim instituted, commenced or brought by any
Governmental Entity, stockholder of the Issuer or any other person (other than
(i) a Claim by any Shareholder or any Affiliate of any Shareholder (except in
the case of any action to enforce its rights under this Section 3.01) or (ii) a
direct Claim by the Issuer and its Subsidiaries (for the avoidance of doubt, a
derivative Claim brought by or on behalf of the Issuer or its Subsidiaries is
not such a direct Claim)) based on, resulting from, or relating to this
Agreement or the transactions contemplated by this Agreement and enforcement of
this Section 3.01, except that the Issuer will not be required to indemnify any
Shareholder Indemnified Person for Losses resulting from its gross negligence,
willful misconduct or willful and material breach of this Agreement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(b)   Notwithstanding any termination of this Agreement, the Issuer shall
indemnify and hold harmless each Shareholder Indemnified Person against any and
all Losses arising out of, resulting from, or based upon any untrue or alleged
untrue statement of material fact contained or incorporated by reference in any
registration statement, including any preliminary prospectus or final prospectus
contained therein (or any documents incorporated therein by reference) or any
amendments or supplements thereto or contained in any “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act)
prepared by the Issuer or authorized by it in writing for use by such
Shareholder or any amendment or supplement thereto; or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that the Issuer shall not
be liable to such Shareholder or such Shareholder’s Shareholder Indemnified
Person in any such case to the extent that any such Loss arises out of or is
based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or contained in any issuer free writing
prospectus prepared by the Issuer or authorized by it in writing for use by such
Shareholder or any amendment or supplement thereto, in reliance upon and in
conformity with information regarding such Shareholder or its plan of
distribution or ownership interests which such Shareholder furnished in writing
to the Issuer for use in connection with such registration statement, including
any such preliminary prospectus or final prospectus contained therein or any
such amendments or supplements thereto or contained in any issuer free writing
prospectus, but only to the extent that such untrue statements or omissions are
based solely upon information furnished in writing to the Issuer by such
Shareholder expressly for use therein, (ii) offers or sales effected by or on
behalf of such Shareholder “by means of” (as defined in Securities Act Rule
159A) a “free writing prospectus” (as defined in Securities Act Rule 405) that
was not prepared by the Issuer or authorized in writing by the Issuer, or (iii)
the failure by such Shareholder to deliver or make available to a purchaser of
Registrable Securities a copy of any preliminary prospectus, pricing information
or final prospectus contained in the applicable registration statement or any
amendments or supplements thereto (to the extent the same is required by
applicable Law to be delivered or made available to such purchaser at the time
of sale or contract); provided that the Issuer shall have delivered to such
Shareholder such preliminary prospectus or final prospectus contained in the
applicable registration statement and any amendments or supplements thereto
pursuant to Section 2.04(d) no later than the time of contract of sale in
accordance with Rule 159 under the Securities Act. Reimbursements payable
pursuant to the indemnification contemplated by this Section 3.01(b) will be
made by periodic payments during the course of any investigation or defense, as
and when bills are received or expenses incurred.
 
(c)   Notwithstanding any termination of this Agreement, each Shareholder named
as a selling stockholder in a registration statement pursuant to this Article
III shall indemnify and hold harmless the Issuer and its officers, directors,
employees, agents, Representatives and Affiliates and each person or entity, if
any, that controls the Issuer within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act and the officers, directors, employees,
agents and employees of each such controlling person against any and all Losses
arising out of or based upon any untrue or alleged untrue statement of material
fact contained in any registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto (or any documents incorporated therein by reference) or
contained in any “issuer free writing prospectus” (as such term is defined in
Rule 433 under the Securities Act), or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, but only to the extent, that such untrue statements or
omissions are based solely upon information furnished in writing to the Issuer
by such Shareholder expressly for use therein. Reimbursements payable pursuant
to the indemnification contemplated by this Section 3.01 will be made by
periodic payments during the course of any investigation or defense, as and when
bills are received or expenses incurred.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(d)   If any Claim shall be brought or asserted against any person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the person from whom indemnity is sought (the “Indemnifying
Party”) in writing; provided that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Section 3.01, except to the extent that such
failure shall have materially prejudiced the Indemnifying Party. In case any
such Claim is brought against an Indemnified Party and such Indemnified Party
seeks or intends to seek indemnity from an Indemnifying Party, the Indemnifying
Party will be entitled to participate in, and to the extent that it shall elect,
promptly after receiving the aforesaid notice from such Indemnified Party,
assume the defense in such proceeding, including (x) in the case of an
indemnification claim pursuant to Sections 3.01(b) or (c), the employment of
counsel reasonably satisfactory to the Indemnified Party, (y) in the case of an
indemnification claim pursuant to Section 3.01(a), the employment of counsel
chosen by the Indemnified Party reasonably satisfactory to the Indemnifying
Party, and the payment of all fees and expenses incurred in connection with such
defense. An Indemnified Party shall have the right to employ separate counsel in
any such proceeding and to participate in the defense of such proceeding, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such proceeding and to employ counsel
(in accordance with this Section 3.01(d) reasonably satisfactory to such
Indemnified Party in any such proceeding; or (iii) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that representation of both such Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate because of an
actual conflict of interest between the Indemnifying Party and such Indemnified
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and such counsel shall be at the expense of the Indemnifying
Party); provided that the Indemnifying Party shall not be liable for the fees
and expenses of more than one separate firm of attorneys (in addition to one
local counsel in each jurisdiction) at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless the
Indemnified Party from and against any Loss (to the extent stated above) by
reason of such settlement or judgment. No Indemnifying Party shall, without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed so long as the Indemnifying Party
has complied, and continues to comply, with all of its covenants and obligations
under this Agreement), effect any settlement or consent to entry of any judgment
of any pending proceeding in respect of which any Indemnified Party is a party,
unless such settlement (x) includes an unconditional release, in form and
substance reasonably satisfactory to the Indemnified Party, of such Indemnified
Party from all liability on claims that are the subject matter of such
proceeding and (y) does not result in any limitation or restriction upon any
Shareholder’s exercise of all rights, privileges and preferences applicable to
it as a holder of Company Common Stock and its rights under this Agreement.
Notwithstanding the foregoing, the parties acknowledge and agree that to the
extent a Claim is made against any Shareholder Indemnified Person which may be
indemnifiable pursuant to Section 3.01(a), the Shareholder Indemnified Person
will be entitled to retain its regular outside counsel to review and produce
documents, electronic files and other materials in response to document requests
in connection with any Claim for which a Shareholder Indemnified Person may be
entitled to indemnification pursuant to Section 3.01(a), and make determinations
with respect to and prosecute issues related to confidential information of the
Shareholder Indemnified Persons. The Issuer will pay directly the reasonable
fees and expenses of such counsel in connection with any such Claim.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
SECTION 3.02   Contribution. If the indemnification provided for in Sections
3.01(b) or 3.01(c) is unavailable to an Indemnified Party with respect to any
Losses, or is insufficient to hold the Indemnified Party harmless as
contemplated therein (other than pursuant to the exceptions to indemnification
provided for in Sections 3.01(b) or 3.01(c)), then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Losses in such
proportion as is appropriate to reflect the relative fault of the Indemnified
Party, on the one hand, and the Indemnifying Party, on the other hand, in
connection with the actions, statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party, on the one hand, and of the Indemnified Party,
on the other hand, shall be determined by reference to, among other factors,
whether the untrue or alleged untrue statement of a material fact or omission to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information concerning the matter with respect to which the claim was
asserted and opportunity to correct or prevent such statement or omission. The
Issuer and each Shareholder agree that it would not necessarily be just and
equitable if the amount of contribution pursuant to this Section 3.02 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this Section
3.02. No Indemnified Party guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from an Indemnifying Party not guilty of such fraudulent
misrepresentation. Notwithstanding the foregoing, no Shareholder Indemnified
Person shall be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Securities sold by the
Shareholders under the relevant registration statement exceeds the amount of any
damages that such a Shareholder Indemnified Person has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.
 
ARTICLE IV
 
Lock-Up; Agreement to Furnish Information
 
SECTION 4.01   Lock-up Agreement. (a) Each Shareholder agrees that it will not
transfer or otherwise make any short sale of, grant any option for the purchase
of, or enter into any new hedging or similar transaction with the same economic
effect as a sale with respect to, including a sale pursuant to Rule 144 under
the Securities Act, any securities of the Issuer held by such Shareholder (other
than those included in the registration) for a period specified by the
representatives of the managing underwriters or co-managing underwriters of
securities of the Issuer not to exceed 10 days prior and 120 days following any
registered public sale of securities by the Issuer in which the Issuer gave such
Shareholder an opportunity to participate in accordance with Section 2.02;
provided that executive officers and directors of the Issuer and other holders
of the Company Common Stock participating in such offering enter into similar
agreements and only as long as and to the extent such persons remain subject to
such agreement (and are not fully released from such agreement) for such period.
Each Shareholder agrees to execute and deliver such other agreements as may be
reasonably requested by the Representatives of the underwriters or co-managing
underwriters which are consistent with the foregoing or which are necessary to
give further effect thereto.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(b)   Agreement to Furnish Information. In addition, if requested in writing by
the Issuer or the managing underwriters or co-managing underwriters of Company
Common Stock (or other securities of the Issuer), each Requesting Shareholder
shall provide such documents and instruments as may be reasonably required by
the Issuer or the managing underwriters or co-managing underwriters in
connection with the filing of a registration statement on the date specified in
such writing and the completion of any public offering of the Registrable
Securities pursuant to this Agreement (including a questionnaire, custody
agreement, power of attorney, lock-up letter and underwriting agreement (the
“Requested Information”)). If the Issuer has not received, on or before the
Business Day before the specified filing date, the Requested Information from
each Requesting Shareholder (provided the written request therefor is received
by any such Requesting Shareholder not less than 10 Business Days before the
filing date), the Issuer may file the registration statement without including
Registrable Securities of such Requesting Shareholder. The failure to so include
in any registration statement the Registrable Securities of such Requesting
Shareholder (with regard to that registration statement) shall not in and of
itself result in any liability on the part of the Issuer to such Requesting
Shareholder.
 
(c)    Rule 144 Reporting. With a view to making available to the Shareholders
the benefits of certain rules and regulations of the SEC which may permit the
sale of Registrable Securities to the public without registration, the Company
agrees to use its commercially reasonable efforts to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144
under the Securities Act or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of this Agreement; (ii)
file with the SEC, in a timely manner, all reports and other documents required
of the Company under the Securities Act and the Exchange Act; (iii) so long as
any Shareholder owns Registrable Securities, furnish to such Shareholder
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act, and of the
Exchange Act; a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as such Shareholder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such Company Common Stock without registration. Upon the request of any
holder of Registrable Securities, the Issuer shall deliver to such holder a
written statement as to whether it has complied with such requirements.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
ARTICLE V
 
Transfer and Termination of Registration Rights
 
SECTION 5.01   Transfer of Registration Rights. (a) No Shareholder shall have
the right to transfer any right, remedy, obligation or liability arising under
this Agreement, other than to a Permitted Transferee.
 
(b)    Following any transfer or assignment made pursuant to Section 5.01(a) in
connection with the transfer by a Shareholder of a portion of its Registrable
Securities to a Permitted Transferee, except in the case of such Shareholder’s
demand registration right under Section 2.01 which may only be transferred in
whole and not in part, the Shareholder shall retain all rights, remedies,
obligations and liabilities under this Agreement with respect to the remaining
portion of its Registrable Securities.
 
SECTION 5.02   Termination of Registration Rights. This Agreement (other than
Section 2.03 and Article III) will terminate on the date on which all shares of
Company Common Stock subject to this Agreement cease to be Registrable
Securities.
 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01   Binding Effect; Issuer Joinder; Assignability; Benefit. (a) This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, successors, legal representatives and permitted
assigns; provided that in the case the Company is not the Issuer, the Company
shall cause the Issuer to execute and deliver to the Company and each
Shareholder an agreement to be bound by this Agreement in the form of Exhibit B
hereto and shall thenceforth succeed to, and be substituted for, and may
exercise every right and power of, the Issuer under this Agreement, and the
Company shall be released from its obligations under this Agreement, and this
Agreement shall cease to be of further effect on the Company. Any Shareholder
that ceases to own beneficially any Registrable Securities shall cease to be
subject to the terms hereof (other than (i) the provisions of Article III
applicable to such Shareholder with respect to any offering of Registrable
Securities completed before the date such Shareholder ceased to own any
Registrable Securities and (ii) this Article VI).
 
(b)    Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any transfer of Registrable Securities or otherwise, except in
accordance with Section 5.01. Upon transfer of any right, remedy, obligation or
liability pursuant to Section 5.01, any such Permitted Transferee shall (unless
already bound hereby) execute and deliver to the Issuer an agreement to be bound
by this Agreement in the form of Exhibit A hereto (a “Joinder Agreement”) and
shall thenceforth be a “Shareholder”.
 
(c)    Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except that the
provisions of Article III shall inure to the benefit of the persons referred to
in that article.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
SECTION 6.02   Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or otherwise delivered by
hand or by messenger addressed:
 
(a)    if given to the Issuer, to the following address and fax number (or such
other address and fax number set forth in an Issuer Joinder Agreement):
 
[NewCo] LLC
c/o Barnes & Noble, Inc.
122 Fifth Avenue
New York, NY 10011
 
Attn:   Eugene V. DeFelice
    Vice President, General Counsel & Secretary
 
Facsimile No.: (212) 463-5683
 
With a Copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
 
Attn:   Scott A. Barshay, Esq.
    Andrew R. Thompson, Esq.
 
Facsimile: (212) 474-3700
 
(b)    if given to any Shareholder, at the address for such Shareholder set
forth in Exhibit C hereto or otherwise provided to the Issuer as set forth
below.
 
All such notices shall be deemed to have been delivered and given for all
purposes (i) on the delivery date if delivered by confirmed facsimile, (ii) on
the delivery date if delivered personally to the party to whom the same is
directed, (iii) one (1) business day after deposit with a commercial overnight
carrier, with written verification of receipt, or (iv) five (5) business days
after the mailing date, whether or not actually received, if sent by U.S. mail,
return receipt requested, postage and charges prepaid, or any other means of
rapid mail delivery for which a receipt is available addressed to the receiving
party as specified on the signature page of this Agreement. Changes of the
person to receive notices or the place of notification shall be effectuated
pursuant to a notice given under this Section 6.02.
 
Any person that becomes a Shareholder after the date hereof shall provide its
address, fax number and email address to the Issuer.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
SECTION 6.03   Counterparts and Facsimile. This Agreement may be executed in two
or more identical counterparts (including by facsimile), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument, and shall become effective when one or more
counterparts have been signed by each of the parties and delivered (by telecopy
or otherwise) to the other parties.
 
SECTION 6.04   Waiver; Amendment. No provision of this Agreement may be waived
except by an instrument in writing executed by the party against whom the waiver
is to be effective. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, shall not constitute a waiver by such party of its
right to exercise any such other right, power or remedy or to demand such
compliance. No provision of this Agreement may be amended or otherwise modified
except by an instrument in writing executed by the Issuer and the holders of at
least a majority of the Registrable Securities held by the parties hereto at the
time of such proposed amendment or modification, provided that no such amendment
or modification shall adversely affect the interests of any holder of
Registrable Securities hereunder disproportionately to other holders of
Registrable Securities without the written consent of such holder.
 
SECTION 6.05 Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAWS RULES OF SUCH STATE.
 
(b) Specific Enforcement. THE PARTIES ACKNOWLEDGE AND AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE
BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN
INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT
IN ANY COURT OF COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF DAMAGES OR
OTHERWISE (AND EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE SECURING OR
POSTING OF ANY BOND IN CONNECTION WITH SUCH REMEDY), THIS BEING IN ADDITION TO
ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY. THE PARTIES
AGREE NOT TO ASSERT THAT A REMEDY OF SPECIFIC ENFORCEMENT IS UNENFORCEABLE,
INVALID, CONTRARY TO LAW OR INEQUITABLE FOR ANY REASON, NOR TO ASSERT THAT A
REMEDY OF MONETARY DAMAGES WOULD PROVIDE AN ADEQUATE REMEDY.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(c)    Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY AGREES
THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING
HEREUNDER, BROUGHT BY THE OTHER PARTY HERETO OR ITS SUCCESSORS OR ASSIGNS SHALL
BE BROUGHT IN ANY STATE OR FEDERAL COURT IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, SO LONG AS ONE OF SUCH COURTS SHALL HAVE SUBJECT MATTER JURISDICTION
OVER SUCH SUIT, ACTION OR PROCEEDING, AND THAT ANY CAUSE OF ACTION ARISING OUT
OF THIS AGREEMENT SHALL BE DEEMED TO HAVE ARISEN FROM A TRANSACTION OF BUSINESS
IN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS
WITH REGARD TO ANY SUCH ACTION OR PROCEEDING FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE PERSONAL JURISDICTION OF THE
AFORESAID COURTS AND AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT
OTHER THAN THE AFORESAID COURTS. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM
OR OTHERWISE, IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, (1)
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS FOR ANY REASON, (2) ANY CLAIM THAT IT OR ITS PROPERTY IS
EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM ANY LEGAL PROCESS
COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR
OTHERWISE) AND (3) TO THE FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW, ANY
CLAIM THAT (A) THE SUIT, ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN
INCONVENIENT FORUM, (B) THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER
OR (C) THIS AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR
BY SUCH COURTS. EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON
BEHALF OF ITSELF OR ITS PROPERTY, BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH BELOW, AND NOTHING IN THIS SECTION 6.05(c) SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
 
(d)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (1) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 6.05(d).
 
 
20

--------------------------------------------------------------------------------

 
 
 
SECTION 6.06   Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
SECTION 6.07   Entire Agreement. Except as specifically provided in this
Agreement, this Agreement constitutes the entire agreement, and supersedes all
other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter
hereof.
 
SECTION 6.08   Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.
 
SECTION 6.09   Future Registration Rights. From and after the date of this
Agreement, the Issuer shall not enter into any agreement with any holder or
prospective holder of any securities of the Issuer giving such holder or
prospective holder registration rights the terms of which are more favorable
than or senior to the registration rights granted to the Shareholders hereunder
unless it offers corresponding registration rights to the Shareholders
hereunder; provided that this Section 6.09 shall not apply to any registration
rights granted to Parent or its Subsidiaries (or their respective successors).
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first stated above.
 
 
[NEWCO] LLC
 
by
     
Name:
 
Title:





[ ]
 
by
     
Name:
 
Title:

 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
[FORM OF SHAREHOLDER JOINDER TO REGISTRATION RIGHTS AGREEMENT]
 
This SHAREHOLDER JOINDER AGREEMENT (this “Shareholder Joinder Agreement”) is
made as of the date written below by the undersigned in accordance with the
Registration Rights Agreement dated as of [•], 2011 (as the same may be amended
from time to time, the “Registration Rights Agreement”), among [NewCo] LLC or
any other Issuer joined thereto and the Shareholders party thereto. Capitalized
terms used, but not defined, herein shall have the meaning ascribed to such
terms in the Registration Rights Agreement.
 
SECTION 1.   Acknowledgment. The undersigned acknowledges that it is becoming a
party to the Registration Rights Agreement.
 
SECTION 2.   Agreement. The undersigned (a) agrees that it shall be bound by and
subject to the terms of the Registration Rights Agreement as a “Permitted
Transferee” of a Shareholder thereto, (b) shall have all the rights and
obligations of a Shareholder and a Permitted Transferee thereunder as if it had
executed the Registration Rights Agreement as if it were originally a party
thereto, and (c) hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Registration
Rights Agreement (including, without limitation, Section 6.01 thereof).
 
Executed and dated this ___ day of ______ _________. 
 
[NAME OF JOINING SHAREHOLDER],
 
by
     
Name:
 
Title:
     
Address for Notices:
 
[Address]
[Fax number]

 
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
[FORM OF ISSUER JOINDER TO REGISTRATION RIGHTS AGREEMENT]


This ISSUER JOINDER AGREEMENT (this “Issuer Joinder Agreement”) is executed
pursuant to the terms of the Registration Rights Agreement, dated as of [ ],
2012, a copy of which is attached hereto and is incorporated herein by reference
(the “Registration Rights Agreement”), by the undersigned. By execution and
delivery of this Issuer Joinder Agreement, the undersigned agrees as follows:
 
SECTION 1.   Acknowledgment. The undersigned acknowledges that it is becoming a
party to the Registration Rights Agreement.
 
SECTION 2.   Agreement. The undersigned (a) agrees that it shall be bound by and
subject to the terms of the Registration Rights Agreement as the “Issuer” and
(b) shall have all the rights and obligations of the Issuer thereunder as if it
had executed the Registration Rights Agreement as if it were originally a party
thereto, and (c) hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Registration
Rights Agreement (including, without limitation, Section 6.01 thereof).
 
Executed and dated this ___ day of ______ _________.
 


[NAME OF ISSUER],
 
by
     
Name:
 
Title:
     
Address for Notices:
 
[Address]
[Fax number]

 

 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
SHAREHOLDERS PARTY TO THE REGISTRATION RIGHTS AGREEMENT
 
For each Shareholder:
 
[Name of Shareholder]
[Address]
[Fax Number]
 
[Name of Shareholder]
[Address]
[Fax number]
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX C
 


 
B&N/NewCo
Overview of Material Separation Principles
 
Overview. The separation would involve Barnes & Noble, Inc. (“B&N”) separating
its digital device, college bookstore and nook.com businesses (including
barnesandnoble.com llc) into a separate legal entity (“NewCo”). Following the
separation, NewCo would conduct the digital device, digital content, college
bookstore and nook.com businesses. B&N would continue to conduct its current
retail and eCommerce businesses (through the website barnesandnoble.com) and
would retain the assets and liabilities not separated into NewCo (including,
without limitation, the Barnes & Noble trademark). As part of the separation,
B&N employees who currently conduct B&N’s eCommerce business would transfer to
NewCo along with the infrastructure relating to such eCommerce business, and
NewCo would provide services to B&N in connection with B&N’s eCommerce business.
Subsequent to the separation, an IPO, spin-off or split-off of NewCo may occur
or B&N may sell all or a portion of its assets other than its interest in NewCo.
 
NewCo Balance Sheet. NewCo’s balance sheet following separation is expected to
reflect the following:
 

 
·
Working capital as of the date of separation relating to the digital device
business and college bookstore business would be on NewCo’s balance sheet; this
working capital includes, without limitation, the inventory of Nook devices
(including refurbished devices) and accessories held in B&N stores, the B&N
distribution system and with third-party logistics providers and the inventory
of the college business, in each case, as of the date of separation;
       
·
NewCo would be separated on a cash-free basis;
       
·
Trade accounts receivable, trade accounts payable, purchase commitments, prepaid
expenses and accruals, in each case, as of the date of separation arising out of
the digital device and college bookstore businesses would be on NewCo’s balance
sheet;
       
·
The current B&N credit facility will remain in place until such time as it may
be either amended or replaced by separate facilities for B&N and NewCo. In the
interim, the current B&N facility may be modified to provide for separate
borrowing bases for B&N and NewCo. B&N and NewCo intend to establish separate
facilities at or prior to the separation and will work diligently to establish
those separate facilities, such that NewCo will not be responsible or liable
following the separation for indebtedness of B&N. For the avoidance of doubt, no
indebtedness shall be incurred under any such separate NewCo facility prior to
or at the time of the separation. The net proceeds from the Morrison investment
would be maintained in a separate account to fund NewCo working capital needs.
B&N will propose that the bank group not have a lien against this account;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
·
The seller note issued in connection with the purchase of the college bookstore
business would remain with B&N;
       
·
All intercompany receivables and payables between B&N and its subsidiaries, on
the one hand, and the digital devices and college bookstore businesses, on the
other hand, would be unwound as of the date of separation without cash
settlement, except that intercompany payables relating to college bookstore
inventory which are actually included in the NewCo business as of the date of
separation would not be unwound and would be part of NewCo’s balance sheet; and1
       
·
Other than indebtedness (including, without limitation, the intercompany
payables with respect to the college bookstore business referred to in the
immediately preceding bullet) described in these separation principles, NewCo
will not have any indebtedness at the time of the separation.



NewCo would not participate in the B&N cash management system following
separation.
 
Other Assets and Liabilities. In addition to the matters described above, NewCo
would receive assets from B&N and assume liabilities of B&N primarily related to
B&N’s digital device, digital content, eCommerce and college bookstore
businesses, including, without limitation:
 

 
·
Digital device manufacturing and development work and rights;
       
·
App software development work and rights;
       
·
Intellectual property associated solely with the digital device, digital content
and college bookstore businesses (including related patents, the Nook trademark,
copyrights and licenses for digital content and a license for use of (but not
ownership of) the Barnes & Noble name and trademark, but only including certain
urls, such as book.com, nook.com and nookstudy.com);
       
·
Customer data originating in B&N’s digital device and college bookstore
businesses and rights to maintain digital lockers for digital customers, in each
case, subject to applicable restrictions under privacy policies and applicable
law and regulation;
       
·
Rights to sell digital content;
       
·
Litigation and claims arising out of or relating to the businesses, assets and
liabilities to be transferred to NewCo;

 

--------------------------------------------------------------------------------

1 The college business is very cyclical, and the amount of inventory and related
debt varies significantly depending on the time of year. The principle is that
the inventory and related payables will transfer to NewCo.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
·
Obligations under the leases for the Palo Alto and 9th Avenue offices;
       
·
Obligations with respect to third-party channel partner returns, price
protection agreements with third-party channel partners, rebates and offsets of
rebates from suppliers;
       
·
Obligations under device warranties (including pre-separation device
warranties); and
       
·
Obligations under the settlement and patent license agreement from and after the
date of separation.



The transfer of assets and liabilities to NewCo are expected to be made as of
the date of separation but are subject to receipt of third-party consents. For
assets and liabilities for which B&N does not receive such consent prior to the
date of separation, B&N and NewCo would seek to implement arrangements to allow
NewCo to the maximum extent reasonably practicable to obtain the benefits and
bear the burdens of such assets and liabilities until such consent is obtained.
Any costs associated with obtaining such third-party consents or any amendments,
modifications or waivers of existing contracts in connection with the transfers
contemplated by these separation principles will be borne by NewCo. Any increase
in costs as a result of any replacement contract entered into in connection with
the separation will be borne by the party entering into such contract. To the
extent that the data transfers described above are prohibited or restricted by a
privacy policy or applicable law or regulation, the parties shall work together
in good faith to try to develop and implement appropriate and permissible
mechanisms to permit such transfers, which may include disclosure and opt-in
mechanisms.
 
Substantially all the employees of B&N who as of the date of separation are
engaged primarily in B&N’s non-retail digital device, digital content and
college bookstore businesses (and the associated liabilities) would transfer to
NewCo. B&N employees who currently conduct B&N’s eCommerce business would become
part of NewCo.
 
To the maximum extent possible, B&N would retain all net operating losses.
 
Material Commercial Relationships. In connection with the separation, B&N and
NewCo expect to enter into material commercial relationships covering the
subjects described below.
 

  ·
Sale of Digital Devices in B&N’s Retail Stores: B&N would continue to sell
NewCo’s devices and device accessories and provide service and accept returns in
B&N’s retail stores. B&N would cover the costs of employees (including, for
example, management incentives related to device sales) and retail space in
connection with the foregoing. The material terms relating to such sales are set
forth on Annex I.
        ·
Website Referrals: The B&N website would display NewCo digital content with
links that refer to the NewCo website for users attempting to purchase that
content through the B&N website. NewCo would make “affiliate payments” to B&N
based on sales of content to users not purchasing through a device to which the
[***] commission on content sales described in Annex I applies.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 

  ·
Loyalty Programs: For members who signed up for the existing loyalty program
under terms which specifically provided for a discount on digital devices, NewCo
would continue to honor those discounts and would reimburse B&N for the costs of
those discounts on devices purchased from B&N. Otherwise, NewCo would have
discretion as to whether to honor the B&N loyalty program.
        ·
Gift Cards: B&N and NewCo would continue to honor pre-separation gift cards and
B&N would reimburse NewCo for any merchandise purchased from NewCo using a
pre-separation gift card. NewCo gift cards would be honored post-separation by
B&N for NewCo merchandise, with NewCo bearing the costs of redemption of those
gift cards.
        ·
Extended Warranties: NewCo would maintain relationships with extended warranty
providers and create and maintain service contracts for digital device
customers. B&N would reimburse NewCo on a pass-through cost basis for this
service.
        ·
College Use of B&N Systems: NewCo would have the right to use B&N’s book
acquisition systems (IMM, SSIM and BookMaster) to purchase trade books
(including use of B&N’s distribution facilities in connection therewith) and
B&N’s eplanner and merchandising systems, in each case, in the conduct of the
college bookstore business. NewCo would be billed a per-unit fee of $[***] for
such services. Freight in connection with such purchases would be billed to
college bookstores on a pass-through cost basis.
        ·
Data Sharing: B&N and NewCo may choose to share customer data for various
purposes including, without limitation, to provide customer service and
marketing. All such sharing shall be subject to applicable restrictions under
privacy policies and applicable law and regulation. To the extent that data
sharing the parties wish to undertake is prohibited or restricted by privacy
policies or applicable law or regulation, the parties shall work together in
good faith to try to develop and implement appropriate mechanisms to permit such
sharing, which may include disclosure and opt-in mechanisms.
        ·
Showroom Agreements: The existing showroom agreements would remain at B&N.



Other than with respect to extended warranties and college trade book purchases
(which are anticipated to be for a longer term, these relationships are
anticipated to have a five-year term.
 
B&N and NewCo may at or prior to the completion of the separation work out
additional details with respect to the transactions and relationships between
B&N and NewCo so long as such transactions and relationships are not
inconsistent in any way with these separation principles and a committee of the
Board of B&N that consists solely of independent directors (which may include an
already existing committee of the B&N Board) determines that such transactions
and relationships are in the best interests of the equityholders of NewCo in
their capacity as equityholders and not inconsistent in any way with these
separation principles. B&N will consult with Microsoft prior to taking any such
actions. B&N and NewCo cannot enter into new transactions and relationships that
are inconsistent in any way with these separation principles.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Transition Services.
 

  ·
Call Centers: NewCo and B&N would share call center facilities at the existing
Lyndhurst call center facility with NewCo subletting a portion of the call
center facility (based on relative call volume) and paying its pro rata share of
the total costs of the call center (based on relative call volume). B&N would
continue to provide customer service for NewCo’s college bookstore business for
a per-call fee to NewCo of $[***].
        ·
Distribution Centers and Fulfillment Services: B&N would provide NewCo with
continued access to its distribution centers following separation, in each case
at cost to B&N, [***], until NewCo can complete its transition to a third-party
logistics provider. B&N would also provide fulfillment services to NewCo (i)
from the date of the separation until August 31, 2012, for a per unit processing
fee of $[***] and (ii) from September 1, 2012 to November 30, 2013, following
NewCo’s transition to a third-party logistics provider, at a cost per month to
be agreed by the parties or if no cost is agreed, based on actual cost but
subject to a cap of a per unit processing fee of $[***].
        ·
IT: B&N would provide IT infrastructure, systems and support to NewCo on a
transitional basis, including, for example, Oracle, payroll systems,
merchandising systems, e-mail, data warehouses and customer databases. These
services will be provided on a pass-through cost basis.
        ·
eCommerce: B&N employees who currently conduct B&N’s eCommerce business would
become part of NewCo, along with the infrastructure relating to such eCommerce
business. NewCo would provide services to B&N in connection with B&N’s eCommerce
business on a pass-through cost basis, including, for example, website
application development, product data, QA, project management and search
personalization.
        ·
SAP and Shared Platforms: NewCo would charge B&N on a pass-through cost basis
for using SAP and other shared platforms.
        ·
Datacenters: NewCo would have access to the Westbury and Monroe datacenters on a
transitional basis and would bear its share of the pass-through costs of such
datacenters (determined based on servers and disks housed in the datacenters).
Costs subject to allocation under this principle would not include the costs of
any datacenter that either party may establish which the other party does not
use.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 

  ·
Equity Compensation: While NewCo has the right to establish equity incentive
plans, it is currently anticipated that equity incentive compensation to NewCo
employees following the separation and prior to the time NewCo’s stock is traded
on a public market would be provided in the form of equity incentive grants by
B&N. NewCo would reimburse B&N for the cost of all such grants post-separation.
        ·
HR: B&N would provide HR functions and services, including, for example,
payroll, benefits administration and general human resources services, to NewCo
on a transitional basis on a pass-through cost basis.
        ·
Shared Office Space: NewCo and B&N would share certain office space under either
a sublease or license arrangement for a transitional period. The costs of such
shared office space would be determined based on relative headcount within the
shared office space. B&N may also continue to provide credit support for real
estate used by NewCo until that credit support can be replaced. NewCo’s college
bookstore business would continue to sublease its headquarters office space from
B&N on the current terms.
        ·
Finance: B&N would provide certain finance, tax, treasury and accounting
services on a transitional basis on a pass-through cost basis.
        ·
Legal: The internal and external legal costs (including corporate secretary
costs) would be allocated between B&N and NewCo. Where such costs are identified
in good faith by B&N as relating to B&N or NewCo, they would be allocated to
such party. In all other cases, they would be allocated based on headcount.

 
For purposes of these separation principles, except as otherwise specified above
“pass-through cost” with respect to a service means the direct cost to the party
providing such service plus an allocation of the employee overhead (salary and
benefit costs) of such providing party based on the time expended by the
employees of such party in providing such service as determined by the providing
party in good faith. In the event that a party providing a transition service is
required to incur additional out-of-pocket expenses to provide such transition
service, the recipient of such transition service will reimburse the party
providing such transition service for such expenses. These transition service
agreements are anticipated to have a term of five years, subject to the right of
the party receiving the transition service to terminate early.
 
General Separation Arrangements. B&N and NewCo would agree to other customary
separation arrangements on customary terms and conditions, including
cross-indemnification with respect to liabilities related to their respective
businesses (including accounts payable), cooperation in tax and litigation
matters, access to books and records and insurance claims. NewCo would also
provide registration rights to B&N and, if requested by B&N, would agree to take
actions to facilitate a spin-off or split-off of NewCo from B&N.
 


 
6

--------------------------------------------------------------------------------

 
 
Annex 1
 
 
Project Darwin
Retail Term Sheet
 
●
 
Device Margin
         
[***]
     
●
 
Content Margin
         
[***]
     
●
 
Accessory Margin
         
[***]
     
●
 
Warranty Margin
         
[***]
     
●
 
Ownership of devices and accessories
         
[***]



●
 
Payment terms
   
Retail will pay 15 days after month end for all net purchases of devices and
accessories sold in the prior month off POS information.
         
Newco will pay 15 days after month end for all content sales made on retail and
BN.com device from the prior month.



In-Store Marketing
 
The following items will be provided to Retail by Newco at its sole expense:
     
●
 
Design, production and delivery of all Nook in-store material including all
signage for Nook boutiques, tables and counters
     
●
 
“Take-one” brochures and other Nook signage to be used in retail stores
     
●
 
All demo devices for all new Nook products
     
●
 
All replacement demo devices for current Nook displays
     
●
 
Website videos
     
●
 
Any incremental costs for adding Nook to shopping bags over current one color
pricing will be paid by Newco



Nook Dedicated Sales Area
 
●
 
Retail will maintain dedicated sales area through existing boutiques, counters,
and tables similar to existing fixturing and prominence currently in retail
stores.
     
●
 
Any changes or additions to existing fixtures, displays, signage, bezels, and TV
monitors will be provided by Newco and its sole expense.
     
●
 
Newco will have 100% of the signage within the Nook boutiques, counters, and
Nook tables.  Signage promoting NOOK products outside these areas will be
somewhat similar in scope to today and will have to be mutually agreed upon.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
BKS Messaging
 
[***]


WiFi
 
Retail will provide and maintain WiFi in stores with adequate bandwidth of
current Nook devices at its sole cost.


Training/On-going Material    
                                                  
●
 
Newco will provide “content, visuals, train the trainer” materials to BKS
     
●
 
Newco will provide for each new device or service release a training session for
retail trainers
     
●
 
BKS will produce the actual training collateral, run in-person training, and LMS
modules for its staff
     
●
 
Newco will create and provide video tutorials (for customer/bookseller use) and
updated web support material.



In-Store Videos
 
●
 
Retail will provide and maintain the digital management system and hardware as
currently configured.
     
●
 
Newco will provide and manage programming for digital signage (TV monitors) and
digital displays (book cover displays and provide content and signs for use in
lightboxes that retail will update at Newco’s request and expense.



Price Markdowns/Protection
 
●
 
Newco will set and establish all pricing and markdowns for devices and
accessories.
     
●
 
[***]
     
●
 
[***]
     
●
 
Newco from time to time run promotions with 3rd party channel partners that for
a defined promotional window will offer merchandise at different prices than BKS
stores.  Newco will alert store management to these promotions in advance
     
●
 
[***]
     
●
 
[***]
     
●
 
[***]

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Defects and Recalls
 
●
 
BKS will provide prompt notice to Newco regarding defects in Newco products.
     
●
 
Newco will be responsible for the cost of all defective and recalled products.



Exclusivity
 
●
 
Newco products will be the exclusive devices and accessories, content, apps and
video service sold by Retail.



Purchase/Returns – Freight
 
●
 
All purchases of devices and accessories will be FOB stores.
●
 
Freight costs for devices and accessories returned from retail stores and from
B&N distribution centers to Newco will be paid by Newco.



Nook Forecast                                
Specified representatives of BKS and Newco will meet on an annual basis prior to
the beginning of each calendar year (the “Annual Marketing Plan”).  The parties
will develop a mutually acceptable annual Sales and Marketing Plan that will
detail specific seasonal requirements for the following year, including
anticipated amount of signage, collateral to be produced and devices to be
acquired, including new products.


BKS and Newco will meet on a monthly basis in order to discuss expected demand
for Newco products and shall cooperate to develop sales forecasts for BKS for
Newco Products reflecting the best available information, which information
shall be shared between the parties, regarding consumer and market demands,
inventory positions, available technology and other related or relevant
information.


B2B Sales
Retail will continue to market its current and future B2B customer through its
retail stores.  To avoid overlap, Newco will use best efforts to avoid selling
to these customers.  In the event Newco sells devices to an current retail B2B
customer, retail will be entitled to a margin from that sale.


Term
5 years
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


[Form of Joinder Agreement]


           This JOINDER AGREEMENT (this “Joinder Agreement”) is executed
pursuant to the terms of the Investment Agreement, dated as of April 27, 2012, a
copy of which is attached hereto and is incorporated herein by reference (the
“Investment Agreement”), by the undersigned.  By execution and delivery of this
Joinder Agreement, the undersigned agrees as follows:
 
       SECTION 1.  Acknowledgment.  The undersigned acknowledges that it is
becoming a party to the Investment Agreement.
 
       SECTION 2.  Agreement.  The undersigned (a) agrees that it shall be bound
by and subject to the terms of the Investment Agreement and (b) hereby adopts
the Investment Agreement with the same force and effect as if it were originally
a party thereto.
 
       Executed and dated this       day of                  .





 
[NEWCO] LLC,

 

 
by
   
Name:
 
Title:



 
 
 
 